Exhibit 10.1

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of December 9, 2005

 

among

 

THE GENLYTE GROUP INCORPORATED, GENLYTE THOMAS GROUP LLC,
GENLYTE HOLDINGS INC., GENLYTE LIGHTING CORPORATION,

GENLYTE CLP NOVA SCOTIA ULC, GENLYTE CGP NOVA SCOTIA ULC,

CANLYTE INC., LUMEC INC. and LUMEC HOLDING CORP.

 

as the Borrowers

 

and

 

THE LENDING INSTITUTIONS NAMED THEREIN

as the Lenders

 

NATIONAL CITY BANK OF KENTUCKY

as a Lender, a Letter of Credit Issuer,

 the Swing Line Lender, a Co-Lead Arranger and

 the Domestic Administrative Agent

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

as a Lender, a Letter of Credit Issuer and the

Canadian Administrative Agent

 

JPMORGAN CHASE BANK, N.A.

as a Lender and a Letter of Credit Issuer

 

BANK OF AMERICA, N.A.

as a Lender, a Letter of Credit Issuer and a Co-Documentation Agent

 

J.P. MORGAN SECURITIES INC.

as a Co-Lead Arranger

 

and

 

SUNTRUST BANK

as a Lender and a Co-Documentation Agent

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1. DEFINITIONS AND TERMS

 

3

 

 

 

1.1. CERTAIN DEFINED TERMS

 

3

 

 

 

1.2. COMPUTATION OF TIME PERIODS

 

35

 

 

 

1.3. ACCOUNTING TERMS

 

35

 

 

 

1.4. TERMS GENERALLY

 

35

 

 

 

1.5. BORROWER CHANGES

 

35

 

 

 

1.6. APPOINTMENT OF GENLYTE GROUP AS REPRESENTATIVE

 

36

 

 

 

1.7. QUALIFIED RECEIVABLES TRANSACTION

 

36

 

 

 

1.8. CURRENCY EQUIVALENTS; CANADIAN FACILITY AMOUNTS

 

36

 

 

 

SECTION 2. AMOUNT AND TERMS OF LOANS

 

37

 

 

 

2.1. EXISTING LETTERS OF CREDIT; COMMITMENTS FOR LOANS

 

37

 

 

 

2.2. MINIMUM BORROWING AMOUNTS, ETC.; PRO RATA BORROWINGS

 

43

 

 

 

2.3. PROCEDURES FOR BORROWING

 

43

 

 

 

2.4. DISBURSEMENT OF FUNDS

 

45

 

 

 

2.5. REFUNDING OF, OR PARTICIPATION IN, SWING LINE REVOLVING LOANS

 

46

 

 

 

2.6. NOTES AND LOAN ACCOUNTS

 

48

 

 

 

2.7. CONVERSIONS OF DOMESTIC REVOLVING LOANS AND CANADIAN REVOLVING LOANS

 

49

 

 

 

2.8. INTEREST

 

51

 

 

 

2.9. SELECTION AND CONTINUATION OF INTEREST PERIODS

 

54

 

 

 

2.10. INCREASED COSTS, ILLEGALITY, ETC.

 

56

 

 

 

2.11. BREAKAGE COMPENSATION

 

58

 

 

 

2.12. SAME INDEBTEDNESS; OTHER REFERENCES

 

59

 

 

 

SECTION 3. DOMESTIC FACILITY LETTERS OF CREDIT

 

59

 

 

 

3.1. DOMESTIC FACILITY LETTERS OF CREDIT

 

59

 

 

 

3.2. DOMESTIC FACILITY LETTER OF CREDIT REQUESTS: NOTICES OF ISSUANCE

 

61

 

 

 

3.3. AGREEMENT TO REPAY DOMESTIC FACILITY LETTER OF CREDIT DRAWINGS

 

61

 

 

 

3.4. DOMESTIC FACILITY LETTER OF CREDIT PARTICIPATIONS

 

62

 

i

--------------------------------------------------------------------------------


 

3.5. INCREASED COSTS

 

65

 

 

 

SECTION 4. CANADIAN FACILITY LETTERS OF CREDIT

 

65

 

 

 

4.1. CANADIAN FACILITY LETTERS OF CREDIT

 

65

 

 

 

4.2. CANADIAN FACILITY LETTER OF CREDIT REQUESTS: NOTICES OF ISSUANCE

 

67

 

 

 

4.3. AGREEMENT TO REPAY CANADIAN FACILITY LETTER OF CREDIT DRAWINGS

 

67

 

 

 

4.4. CANADIAN FACILITY LETTER OF CREDIT PARTICIPATIONS

 

68

 

 

 

4.5. INCREASED COSTS

 

71

 

 

 

SECTION 5. FEES

 

72

 

 

 

5.1. FACILITY FEE

 

72

 

 

 

5.2. CLOSING, LETTER OF CREDIT AND OTHER FEES

 

73

 

 

 

5.3. COMPUTATIONS OF FEES

 

74

 

 

 

SECTION 6. REDUCTIONS AND TERMINATION OF COMMITMENTS

 

74

 

 

 

6.1. VOLUNTARY TERMINATION/REDUCTION OF COMMITMENTS

 

74

 

 

 

6.2. MANDATORY TERMINATION/ADJUSTMENTS OF COMMITMENTS, ETC.

 

76

 

 

 

SECTION 7. PAYMENTS

 

77

 

 

 

7.1. VOLUNTARY PREPAYMENTS

 

77

 

 

 

7.2. MANDATORY PREPAYMENTS

 

78

 

 

 

7.3. METHOD AND PLACE OF PAYMENT

 

82

 

 

 

7.4. NET PAYMENTS

 

82

 

 

 

SECTION 8. CONDITIONS PRECEDENT

 

84

 

 

 

8.1. CONDITIONS PRECEDENT AT CLOSING DATE

 

84

 

 

 

8.2. CONDITIONS PRECEDENT TO ALL LOANS

 

87

 

 

 

SECTION 9. REPRESENTATIONS AND WARRANTIES

 

87

 

 

 

9.1. CORPORATE STATUS, ETC.

 

88

 

 

 

9.2. SUBSIDIARIES

 

88

 

 

 

9.3. CORPORATE POWER AND AUTHORITY, ETC.

 

88

 

 

 

9.4. NO VIOLATION

 

88

 

 

 

9.5. GOVERNMENTAL APPROVALS

 

89

 

 

 

9.6. LITIGATION

 

89

 

 

 

9.7. USE OF PROCEEDS; MARGIN REGULATIONS

 

89

 

 

 

9.8. FINANCIAL STATEMENTS, ETC.

 

89

 

ii

--------------------------------------------------------------------------------


 

9.9. NO MATERIAL ADVERSE CHANGE

 

90

 

 

 

9.10. TAX RETURNS AND PAYMENTS

 

90

 

 

 

9.11. TITLE TO PROPERTIES, ETC.

 

90

 

 

 

9.12. LAWFUL OPERATIONS, ETC.

 

90

 

 

 

9.13. ENVIRONMENTAL MATTERS

 

90

 

 

 

9.14. COMPLIANCE WITH ERISA AND CANADIAN BENEFIT PLANS

 

92

 

 

 

9.15. INTELLECTUAL PROPERTY, ETC.

 

93

 

 

 

9.16. INVESTMENT COMPANY

 

94

 

 

 

9.17. BURDENSOME CONTRACTS; LABOR RELATIONS

 

94

 

 

 

9.18. EXISTING INDEBTEDNESS

 

94

 

 

 

9.19. TRUE AND COMPLETE DISCLOSURE

 

94

 

 

 

9.20. SOLVENCY

 

95

 

 

 

9.21. MATERIAL AGREEMENTS

 

95

 

 

 

9.22 INSURANCE

 

95

 

 

 

9.23. SECURITY INTERESTS

 

95

 

 

 

SECTION 10. AFFIRMATIVE COVENANTS

 

96

 

 

 

10.1. REPORTING REQUIREMENTS

 

96

 

 

 

10.2. BOOKS, RECORDS AND INSPECTIONS

 

99

 

 

 

10.3. INSURANCE

 

99

 

 

 

10.4. PAYMENT OF TAXES AND CLAIMS

 

99

 

 

 

10.5. CORPORATE FRANCHISES

 

100

 

 

 

10.6. GOOD REPAIR

 

100

 

 

 

10.7. COMPLIANCE WITH STATUTES, ETC.

 

100

 

 

 

10.8. COMPLIANCE WITH ENVIRONMENTAL LAWS

 

100

 

 

 

10.9. FISCAL YEARS, FISCAL QUARTERS

 

101

 

 

 

10.10. HEDGE AGREEMENTS, ETC.

 

101

 

 

 

10.11. SENIOR DEBT

 

102

 

 

 

10.12. SECURITY DOCUMENTS

 

102

 

 

 

10.13. USE OF PROCEEDS

 

102

 

 

 

SECTION 11. NEGATIVE COVENANTS

 

103

 

 

 

11.1. CHANGES IN BUSINESS

 

103

 

 

 

11.2. CONSOLIDATION, MERGER, ACQUISITIONS, ASSET SALES, ETC.

 

103

 

 

 

11.3. LIENS

 

105

 

iii

--------------------------------------------------------------------------------


 

11.4. INDEBTEDNESS

 

107

 

 

 

11.5. ADVANCES, INVESTMENTS, LOANS AND GUARANTY OBLIGATIONS

 

108

 

 

 

11.6. RESTRICTED PAYMENTS

 

110

 

 

 

11.7 RATIO OF CONSOLIDATED TOTAL DEBT TO CONSOLIDATED EBITDA

 

111

 

 

 

11.8. CONSOLIDATED INTEREST COVERAGE RATIO

 

111

 

 

 

11.9. TRANSACTIONS WITH AFFILIATES

 

111

 

 

 

11.10. PLAN TERMINATIONS, MINIMUM FUNDING, ETC.

 

111

 

 

 

11.11. CERTAIN LEASES

 

112

 

 

 

11.12. LIMITATION ON CERTAIN RESTRICTIVE AGREEMENTS, ETC.

 

112

 

 

 

11.13. ACCOUNTING CHANGES

 

113

 

 

 

SECTION 12. EVENTS OF DEFAULT

 

113

 

 

 

12.1. EVENTS OF DEFAULT

 

113

 

 

 

12.2. ACCELERATION, ETC.

 

116

 

 

 

12.3. APPLICATION OF LIQUIDATION PROCEEDS

 

117

 

 

 

SECTION 13. THE ADMINISTRATIVE AGENTS

 

118

 

 

 

13.1. APPOINTMENT

 

118

 

 

 

13.2. DELEGATION OF DUTIES

 

118

 

 

 

13.3. EXCULPATORY PROVISIONS

 

118

 

 

 

13.4. RELIANCE BY ADMINISTRATIVE AGENTS

 

119

 

 

 

13.5. NOTICE OF DEFAULT

 

119

 

 

 

13.6. NON-RELIANCE

 

119

 

 

 

13.7. INDEMNIFICATION

 

120

 

 

 

13.8. THE ADMINISTRATIVE AGENTS IN INDIVIDUAL CAPACITY

 

121

 

 

 

13.9. SUCCESSOR ADMINISTRATIVE AGENT

 

121

 

 

 

13.10. OTHER AGENTS

 

121

 

 

 

SECTION 14. GUARANTY BY GENLYTE GROUP

 

121

 

 

 

14.1. GUARANTY OF SUBSIDIARY BORROWINGS

 

121

 

 

 

14.2. ADDITIONAL UNDERTAKING

 

122

 

 

 

14.3. GUARANTY UNCONDITIONAL, ETC.

 

122

 

 

 

14.4. GENLYTE GROUP OBLIGATIONS TO REMAIN IN EFFECT; RESTORATION

 

123

 

 

 

14.5. WAIVER OF ACCEPTANCE, ETC.

 

123

 

 

 

14.6. SUBROGATION

 

123

 

 

 

14.7. EFFECT OF STAY

 

124

 

iv

--------------------------------------------------------------------------------


 

SECTION 15. MISCELLANEOUS

 

124

 

 

 

15.1. PAYMENT OF EXPENSES ETC.

 

124

 

 

 

15.2. RIGHT OF SETOFF

 

125

 

 

 

15.3. NOTICES

 

126

 

 

 

15.4. BENEFIT OF AGREEMENT

 

126

 

 

 

15.5. NO WAIVER: REMEDIES CUMULATIVE

 

130

 

 

 

15.6. PAYMENTS PRO RATA

 

130

 

 

 

15.7. CALCULATIONS: COMPUTATIONS

 

131

 

 

 

15.8. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

 

131

 

 

 

15.9. COUNTERPARTS

 

132

 

 

 

15.10. EFFECTIVENESS; INTEGRATION

 

132

 

 

 

15.11. HEADINGS DESCRIPTIVE

 

132

 

 

 

15.12. AMENDMENT OR WAIVER

 

133

 

 

 

15.13. SURVIVAL

 

134

 

 

 

15.14. DOMICILE OF LOANS

 

134

 

 

 

15.15. JUDGMENT CURRENCY

 

134

 

 

 

15.16. LENDER REGISTER

 

134

 

 

 

15.17. GENERAL LIMITATION OF LIABILITY

 

135

 

 

 

15.18. NO DUTY

 

135

 

 

 

15.19. LENDERS AND AGENTS NOT FIDUCIARY TO BORROWERS, ETC.

 

135

 

 

 

15.20. SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

136

 

 

 

15.21. INDEPENDENCE OF COVENANTS

 

136

 

 

 

15.22. OBLIGATIONS OF BORROWERS

 

136

 

 

 

15.23. SEPARATE OBLIGATIONS OF FOREIGN BORROWERS AND CANADIAN FACILITY
GUARANTORS

 

137

 

 

 

15.24. PATRIOT ACT NOTICE

 

137

 

v

--------------------------------------------------------------------------------


 

ANNEX I

 

-

 

INFORMATION AS TO LENDERS

 

ANNEX II

 

-

 

INFORMATION AS TO SUBSIDIARIES

 

ANNEX III

 

-

 

DESCRIPTION OF EXISTING INDEBTEDNESS

 

ANNEX IV

 

-

 

DESCRIPTION OF EXISTING LIENS

 

ANNEX V

 

-

 

DESCRIPTION OF EXISTING ADVANCES, LOANS, INVESTMENTS AND GUARANTEES

 

ANNEX VI

 

-

 

TRANSACTION WITH AFFILIATES

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A-1

 

-

 

FORM OF DOMESTIC REVOLVING NOTE

 

EXHIBIT A-2

 

-

 

FORM OF SWING LINE REVOLVING NOTE

 

EXHIBIT A-3

 

-

 

FORM OF CANADIAN REVOLVING NOTE

 

EXHIBIT B-1

 

-

 

FORM OF NOTICE OF BORROWING

 

EXHIBIT B-2

 

-

 

FORM OF NOTICE OF CONVERSION

 

EXHIBIT B-3

 

-

 

DOMESTIC FACILITY LETTER OF CREDIT REQUEST

 

EXHIBIT B-4

 

-

 

CANADIAN FACILITY LETTER OF CREDIT REQUEST

 

EXHIBIT C

 

-

 

FORM OF CORPORATE CERTIFICATES

 

EXHIBIT D

 

-

 

OPINIONS OF COUNSEL TO THE BORROWER

 

EXHIBIT E

 

-

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

EXHIBIT F

 

-

 

FORM OF STOCK PLEDGE AGREEMENT

 

EXHIBIT G-1

 

-

 

FORM OF GUARANTY AGREEMENT FOR CANADIAN FACILITY GUARANTORS

 

EXHIBIT G-2

 

-

 

FORM OF GUARANTY AGREEMENT FOR DOMESTIC FACILITY GUARANTORS

 

EXHIBIT H

 

-

 

FORM OF ADDITIONAL BORROWER JOINDER

 

 

vi

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 9, 2005
(herein, as amended, supplemented or otherwise modified from time to time, “this
Agreement”), among the following:

 

(i)            THE GENLYTE GROUP INCORPORATED, a Delaware corporation (“Genlyte
Group”); GENLYTE THOMAS GROUP LLC, a Delaware limited liability company
(“Genlyte Thomas”); GENLYTE HOLDINGS INC., a Delaware corporation (“Genlyte
Holdings”); GENLYTE LIGHTING CORPORATION, a Delaware corporation (“Genlyte
Lighting”); GENLYTE CLP NOVA SCOTIA ULC, a Nova Scotia unlimited liability
company (“Genlyte Limited Nova Scotia”; GENLYTE CGP NOVA SCOTIA ULC, a Nova
Scotia unlimited liability company (“Genlyte General Nova Scotia”); CANLYTE
INC., a Canada corporation (“Canlyte”), LUMEC INC., a Part 1A (Quebec)
corporation (“Lumec”); and LUMEC HOLDING CORP., an Ontario corporation (“Lumec
Holding”) (Genlyte Group, Genlyte Thomas, Genlyte Holdings, Genlyte Lighting,
Genlyte Limited Nova Scotia, Genlyte General Nova Scotia, Canlyte, Lumec and
Lumec Holding are herein each a “Borrower” and, collectively, together with each
of their respective successors and assigns, the “Borrowers”);

 

(ii)           the lending institutions listed in Annex I hereto (herein,
together with its or their successors and assigns, each a “Lender” and
collectively, the “Lenders”);

 

(iii)          NATIONAL CITY BANK OF KENTUCKY, a national banking association,
as one of the Lenders, as the Lender under the Swing Line Revolving Facility
referred to herein (herein, together with its successors and assigns, the “Swing
Line Lender”), as a Letter of Credit Issuer (herein, together with its
successors and assigns, a “Letter of Credit Issuer”), as a Co-Lead Arranger (a
“Co-Lead Arranger”), and as the administrative agent for the Domestic Revolving
Facility referred to herein (the “Domestic Administrative Agent” or an
“Administrative Agent”);

 

(iv)          JPMORGAN CHASE BANK, N.A., TORONTO BRANCH a national banking
association and successor by merger to Bank One, NA, Canada Branch, as one of
the Lenders, as a Letter of Credit Issuer (herein, together with its successors
and assigns, a “Letter of Credit Issuer”) and as the administrative agent for
the Canadian Revolving Facility referred to herein (the “Canadian Administrative
Agent” or an “Administrative Agent” and collectively with the Domestic
Administrative Agent, the “Administrative Agents”);

 

(v)           JPMORGAN CHASE BANK, N.A., a national banking association, and
successor by merger to Bank One, NA as one of the Lenders, as a

 

1

--------------------------------------------------------------------------------


 

Letter of Credit Issuer (herein, together with its successors and assigns, a
“Letter of Credit Issuer”);

 

(vi)          BANK OF AMERICA, N.A., a national banking association, as one of
the Lenders, as a Letter of Credit Issuer (herein, together with its successors
and assigns, a “Letter of Credit Issuer”) and as a co-documentation agent (a
“Co-Documentation Agent”);

 

(vii)         J.P. MORGAN SECURITIES INC., a Delaware corporation, as one of the
co-lead arrangers (a “Co-Lead Arranger” and, together with National City Bank of
Kentucky in such capacity, the “Co-Lead Arrangers”); and

 

(viii)        SUNTRUST BANK, a Georgia corporation, as a Lender and as a
co-documentation agent (a “Co-Documentation Agent”, and together with Bank of
America, N.A., the “Co-Documentation Agents”).

 

PRELIMINARY STATEMENTS:

 

A.            The Borrowers (other than Canlyte, Lumec and Lumec Holding), the
Administrative Agents, the Co-Lead Arrangers, the Letter of Credit Issuers, the
Co-Documentation Agents and the Lenders are the parties to that certain Amended
and Restated Credit Agreement dated as of August 2, 2004 (the “Existing Credit
Agreement”), as in effect immediately prior to the Closing Date (as defined
herein).

 

B.            Pursuant and subject to the Existing Credit Agreement, (i) under a
domestic revolving credit facility certain of the Lenders agreed to advance
Dollar-denominated revolving credit loans (collectively, the “Existing Domestic
Revolving Loans”), and certain of the Letter of Credit Issuers agreed to issue
letters of credit (collectively, the “Existing Domestic Letters of Credit”), in
an aggregate principal or undrawn amount not to exceed $180,000,000, (ii) under
a Canadian revolving credit facility certain of the Lenders agreed to advance
Canadian Dollar-denominated revolving credit loans (collectively, the “Existing
Canadian Revolving Loans”), and certain of the Letter of Credit Issuers agreed
to issue letters of credit (collectively, the “Existing Canadian Letters of
Credit”), in an aggregate principal or undrawn amount not to exceed
CDN$27,000,000 and (iii) under a domestic term loan facility certain of the
Lenders (the “Existing Domestic Term Loan Lenders”) agreed to advance
Dollar-denominated term loans (collectively, the “Existing Domestic Term Loans”)
in an initial aggregate principal amount of $100,000,000.

 

C.            On the close of business December 8, 2005, (i) the aggregate
unpaid principal balance of the Existing Domestic Revolving Loans was $-0-,
(ii) the aggregate undrawn face amount of the Existing Domestic Letters of
Credit was $20,168,119.00, (iii) the aggregate unpaid principal balance of the
Existing Canadian Revolving Loans was CDN$-0-, (iv) the aggregate undrawn face
amount of the Existing Canadian Letters of Credit was CDN$-0-, and (v) the
aggregate unpaid principal balance of the Existing Domestic Term Loans was
$75,000,000.

 

D.            The Borrowers have requested the Administrative Agents, the
Issuers, and the Lenders to enter into this Agreement to amend and restate in
their entirety the terms and

 

2

--------------------------------------------------------------------------------


 

conditions of the Existing Credit Agreement, inter alia, to (i) extend the
maturity of both said domestic revolving credit facility and said Canadian
revolving credit facility under the Existing Credit Agreement, (ii) increase the
aggregate amount of credit available under said domestic revolving credit
facility, (iii) convert the Existing Domestic Term Loans into revolving loans
under said increased domestic revolving credit facility, and (iv) permit
Canlyte, Lumec and Lumec Holding to join in said amendment and restatement as
additional “Borrowers” hereunder.

 

E.             Subject to the satisfaction of the terms and conditions set forth
in this Agreement, the Administrative Agents, the Letter of Credit Issuers, and
the Lenders have agreed to such requests.

 

F.             Unless otherwise defined herein, all capitalized terms used
herein and defined in section 1 are used herein as so defined.

 

NOW, THEREFORE, it is agreed that the terms and conditions of the Existing
Credit Agreement are hereby amended and restated in their entirety to provide as
follows:

 

SECTION 1.         DEFINITIONS AND TERMS.

 

1.1.         Certain Defined Terms.  As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Acquisition” shall mean and include (i) any acquisition on a going concern
basis (whether by purchase, lease or otherwise) of any facility and/or business
operated by any person who is not a Subsidiary of a Borrower, and
(ii) acquisitions of a majority of the outstanding equity or other similar
interests in any such person (whether by merger, stock purchase or otherwise).

 

“Additional Borrower Joinder” shall mean an Additional Borrower Joinder in the
Form of Exhibit H to this Agreement pursuant to which the signatory thereto
becomes a Borrower hereunder pursuant to section 1.5.

 

“Administrative Agent(s)”, “Domestic Administrative Agent” and “Canadian
Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement and shall include any successor to either Administrative Agent
appointed pursuant to section 13.9.

 

“Affiliate” shall mean, with respect to any person, any other person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such person. A person shall be deemed to control a second person if
such first person possesses, directly or indirectly, the power (i) to vote 10%
or more of the securities having ordinary voting power for the election of
directors or managers of such second person or (ii) to direct or cause the
direction of the management and policies of such second person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, (x) a director, officer or employee of a person shall not, solely
by reason of such status or the exercise of authority

 

3

--------------------------------------------------------------------------------


 

pursuant to such status, be considered an Affiliate of such person; and (y) none
of the Administrative Agents, the Co-Lead Arrangers, the Co-Documentation Agents
or any Lender shall in any event be considered an Affiliate of any Borrower or
any Subsidiary.

 

“Agreement” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Applicable Eurodollar Margin” shall have the meaning provided in
section 2.8(j).

 

“Applicable Facility Fee Rate” shall have the meaning provided in
section 5.1(b).

 

“Applicable Lending Office” shall mean, with respect to each Lender, (i) such
Lender’s Domestic Lending Office in the case of Borrowings under the Domestic
Revolving Facility consisting of Domestic Prime Rate Loans, (ii) such Lender’s
Eurodollar Lending Office in the case of Borrowings under the Domestic Revolving
Facility or the Canadian Revolving Facility consisting of Eurodollar Loans,
(iii) the Domestic Lending Office of the Swing Line Lender in the case of
Borrowings of Swing Line Revolving Loans from the Swing Line Lender, and
(iv) such Lender’s Canadian Lending Office in the case of Borrowings consisting
of Canadian Revolving Loans that are not Eurodollar Loans; provided that a
Canadian Facility Lender that makes a Canadian Revolving Loan denominated in
Dollars may, in addition, by notice to the Canadian Administrative Agent
designate a branch, affiliate or correspondent office as its Applicable Lending
Office with respect to Canadian Revolving Loans denominated in Dollars.

 

“Asset Sale” shall mean the sale, transfer or other disposition (including by
means of Sale and Lease-Back Transactions, and by means of mergers,
consolidations, and liquidations of a corporation, partnership or limited
liability company of the interests therein of a Borrower, or any of its
Subsidiaries) by a Borrower or any of its Subsidiaries to any person of any of
their respective assets, other than (i) the sale of inventory in the ordinary
course of business of such Credit Party and (ii) the sale of Receivables
Facility Assets pursuant to a Qualified Receivables Transaction.

 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit E hereto.

 

“Authorized Officer” shall mean any officer or employee of the Borrowers
designated as such in writing to the Administrative Agents by the Borrowers.

 

“Bankruptcy Code” shall have the meaning provided in section 12.1(g).

 

“Basis Point” shall mean one one-hundredth of one percent (0.01%).

 

“Borrower” shall mean any of the Domestic Facility Borrowers and the Canadian
Facility Borrowers, as applicable, and “Borrowers” shall mean, collectively, the
Domestic Facility Borrowers and the Canadian Facility Borrowers.

 

“Borrowing” shall mean (i) the incurrence of Domestic Revolving Loans consisting
of one Type of Loan, by a Borrower from all of the Domestic Facility Lenders on
a pro rata basis on a given date (or resulting from Conversions or Continuations
on a given date), having in the

 

4

--------------------------------------------------------------------------------


 

case of Eurodollar Loans the same Interest Period, (ii) the incurrence of a
Swing Line Revolving Loan by a Borrower from the Swing Line Lender, or (iii) the
incurrence of Canadian Revolving Loans consisting of one Type of Loan, by a
Borrower from all of the Canadian Facility Lenders on a pro rata basis on a
given date (or resulting from Conversions or Continuations on a given date),
having in the case of CDOR Loans the same Interest Period.

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) or (iii) below, any day excluding Saturday, Sunday and any day which shall
be in the city in which the Payment Office is located a legal holiday or a day
on which banking institutions are authorized by law or other governmental
actions to close, (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurodollar Loans or
Flex Eurodollar Loans, any day which is a Business Day described in clause
(i) and which is also a day for trading by and between banks in U.S. dollar
deposits in the interbank Eurodollar market and (iii) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, Canadian Revolving Loans, any day which is a Business Day described
in clause (i) and which is also a day for trading by and between banks in
Canadian Dollar deposits in Canada and, further, with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Canadian Revolving Loans that are Eurodollar Loans, which is also a day for
trading by and between banks in U.S. dollar deposits in the interbank Eurodollar
market.

 

“Canadian Deposit Offered Rate” shall mean on any day the annual rate of
interest which is the rate determined as being the arithmetic average of the
quotations of all institutions listed in respect of the “BA 1 Month” Rate for
Canadian Dollar denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time)
as of 10:00 am Toronto, Ontario local time on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Canadian Administrative Agent after 10:00 am Toronto, Ontario local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest); and if such rates are not available on the Reuters Screen
CDOR Page on any particular day, then the Canadian Dollar Offered Rate on that
day shall be calculated as the cost of funds quoted by the Canadian
Administrative Agent to raise Canadian Dollars for the applicable Interest
Period as of 10:00 A.M. Toronto, Ontario local time on such day for commercial
loans or other extensions of credit to businesses of comparable credit risk; or
if such day is not a Business Day, then as quoted by the Canadian Administrative
Agent on the immediately preceding Business Day.

 

“Canadian Dollar” and the sign “CDN$” each shall mean lawful money of Canada.

 

“Canadian Facility Borrower” shall mean each of Genlyte Limited Nova Scotia,
Genlyte General Nova Scotia, Canlyte, Lumec and Lumec Holding, together with
their respective successors and assigns.

 

“Canadian Facility Guarantors” shall mean any Material Subsidiary that in
accordance with section 10.12(a) executes and delivers to the Canadian
Administrative Agent a Guaranty Agreement in substantially the form attached as
Exhibit G-1 for the benefit of each of the Administrative Agents and each of the
Canadian Facility Lenders.

 

5

--------------------------------------------------------------------------------


 

“Canadian Facility Lender” shall mean a Lender having a Canadian Revolving
Commitment.

 

“Canadian Facility Letter of Credit” shall have the meaning provided in
section 4.1.

 

“Canadian Facility Letter of Credit Obligor” shall have the meaning provided in
section 4.1.

 

“Canadian Facility Letter of Credit Outstandings” shall mean, at any time, the
sum, without duplication, of (i) the aggregate Stated Amount of all outstanding
Canadian Facility Letters of Credit and (ii) the aggregate amount of all Unpaid
Canadian Facility Drawings.

 

“Canadian Facility Letter of Credit Request” shall have the meaning provided in
section 4.2.

 

“Canadian Facility Participant” shall have the meaning provided in
section 4.4(a).

 

“Canadian Lending Office” shall mean, with respect to any Canadian Facility
Lender, the office of such Lender specified as its Canadian Lending Office in
Annex I or in the Assignment and Assumption Agreement pursuant to which it
became a Canadian Facility Lender, or such other office or offices for Canadian
Revolving Loans of such Lender as such Lender may from time to time specify to
the Borrowers and the Canadian Administrative Agent.

 

“Canadian Prime Rate” shall mean, for any period, a fluctuating interest rate
per annum as shall be in effect from time to time which rate per annum shall at
all times be equal to the percentage rate per annum determined by the Canadian
Administrative Agent (rounded up to two decimal places) to be the greater of
(i) the rate of interest which the Canadian Administrative Agent establishes at
that time as the reference rate of interest for determination of interest rates
it will charge for loans in Canadian Dollars in Canada and which it refers to as
its prime rate (or its equivalent or analogous such rate) or (ii) the sum of
(A) the yearly rate of interest to which the one month Canadian Deposit Offered
Rate is equivalent plus (B) one percent (1.0%).

 

“Canadian Prime Rate Loan” shall mean each Loan bearing interest at the rates
provided in section 2.8(c).

 

“Canadian Revolving Commitment” shall mean, with respect to each Canadian
Facility Lender, the amount set forth opposite such Canadian Facility Lender’s
name in Annex I as its “Canadian Revolving Commitment” as the same may be
reduced from time to time pursuant to any one or more of sections 6.1, 6.2 and
12.2 or adjusted from time to time as a result of assignments to or from such
Canadian Facility Lender pursuant to section 15.4.

 

“Canadian Revolving Commitment Acceptance” shall have the meaning provided in
section 2.1(f).

 

“Canadian Revolving Facility” shall mean the credit facility evidenced by the
Total Canadian Revolving Commitment.

 

6

--------------------------------------------------------------------------------


 

“Canadian Revolving Facility Percentage” shall mean at any time for any Canadian
Facility Lender, the percentage obtained by dividing such Canadian Facility
Lender’s Canadian Revolving Commitment by the Total Canadian Revolving
Commitment, provided, that if the Total Canadian Revolving Commitment has been
terminated, the Canadian Revolving Facility Percentage for each Canadian
Facility Lender shall be determined by dividing such Lender’s Canadian Revolving
Commitment immediately prior to such termination by the Total Canadian Revolving
Commitment immediately prior to such termination.

 

“Canadian Revolving Loan(s)” shall have the meaning provided in section 2.1(c).

 

“Canadian Revolving Note” shall have the meaning provided in section 2.6(a).

 

“Canlyte” shall have the meaning in the first paragraph of this Agreement.

 

“Capital Lease” as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
person.

 

“Capitalized Lease Obligations” shall mean all obligations under Capital Leases
of any Credit Party, in each case taken at the amount thereof accounted for as
liabilities identified as “capital lease obligations” (or any similar words) on
a balance sheet of such Credit Party as prepared in accordance with GAAP.

 

“Cash Equivalents” shall mean any of the following:

 

(i)            securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof (provided
that the full faith and credit of the United States of America is pledged in
support thereof) having maturities of not more than one year from the date of
acquisition;

 

(ii)           U.S. dollar denominated time deposits, certificates of deposit
and bankers’ acceptances of (x) any Lender or (y) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody’s is at least P-1 or the equivalent thereof (any such bank, an
“Approved Bank”), in each case with maturities of not more than 365 days from
the date of acquisition;

 

(iii)          commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank maturing within 365 days of the
date of acquisition, commercial paper issued by, or guaranteed by, any
industrial or financial company, having a short-term commercial paper rating of
at least A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent
thereof by Moody’s, or guaranteed by any industrial company with a long term
unsecured debt rating of at least A or A2, or the equivalent of each thereof,
from S&P or Moody’s, as the case may be, and in each case maturing within 365
days after the date of acquisition;

 

7

--------------------------------------------------------------------------------


 

(iv)          investments in money market funds or mutual funds substantially
all the assets of which are comprised of securities of the types described in
clauses (i) through (iii) above and (v) below; and

 

(v)           obligations issued or guaranteed by any state or political
subdivision thereof and rated at least A-1 or the equivalent thereof by S&P or
at least P-1 or the equivalent thereof by Moody’s (if rated as short-term
obligations) or with a long term unsecured debt rating of at least A or A2, or
the equivalent of each thereof, from S&P or Moody’s, as the case may (if rated
as long-term obligations).

 

“Cash Proceeds” shall mean, with respect to any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by the Borrowers and/or any Subsidiary from such Asset Sale.

 

“CDOR Loans” shall mean each Loan bearing interest at the rates provided in
section 2.8(d).

 

“CDOR Rate” shall mean, for a CDOR Loan, the rate per annum that is equal to the
cost of raising Canadian Dollars for the applicable Interest Period as
determined by the Canadian Administrative Agent; provided that such cost of
funds shall not exceed the Canadian Deposit Offered Rate, plus 10 Basis Points.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C.
§ 9601 et seq.

 

“Change of Control” means the occurrence of any of the following:

 

(a)           any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) who is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that for the purposes of
this clause (a) such person shall be deemed to have “beneficial ownership” of
all shares that any such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than 25% of either the aggregate ordinary voting power or
the aggregate equity value represented by the issued and outstanding capital
stock in Genlyte Group;

 

(b)           individuals who constituted the Board of Directors of Genlyte
Group at any given time (together with any new directors whose election by such
Board of Directors or whose nomination for election by the shareholders of
Genlyte Group as approved by a vote of 66-2/3% of the directors of Genlyte Group
then still in office who were either directors at such time or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors then in office;

 

8

--------------------------------------------------------------------------------


 

(c)           the adoption of a plan relating to the liquidation or dissolution
of Genlyte Group; or

 

(d)           the merger or consolidation of Genlyte Group with or into another
Person or the merger of another Person with or into Genlyte Group, or the sale
of all or substantially all the assets of Genlyte Group (determined on a
consolidated basis) to another Person, other than a merger or consolidation
transaction in which holders of capital stock representing 100% of the ordinary
voting power represented by capital stock in Genlyte Group immediately prior to
such transaction (or other securities into which such securities are converted
as part of such merger or consolidation transaction) own directly or indirectly
at least 80% of the ordinary voting power represented by, as the case may be,
shares of capital stock, membership interests, partnership interests or
equivalent equity interests in the surviving Person in such merger or
consolidation transaction issued and outstanding immediately after such
transaction and in substantially the same proportion as before the transaction.

 

“Chase Bank” shall mean JPMorgan Chase Bank, N.A., a national banking
association and successor by merger to Bank One, N.A., together with its
successors and assigns.

 

“Chase Bank Toronto” shall mean JPMorgan Chase Bank, N.A., Toronto Branch, a
national banking association and successor by merger to Bank One, NA, Canada
Branch, together with its successors and assigns.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Canadian Revolving Loans or
Domestic Revolving Loans.

 

“Closing Date” shall mean the date, on or after the Effective Date, upon which
the conditions specified in section 8.1 are satisfied.

 

“Co-Documentation Agent” shall have the meaning provided in the preamble to this
Agreement.

 

“Co-Lead Arrangers” shall have the meaning provided in the preamble to this
Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder. Section references to the Code
are to the Code, as in effect at the Effective Date and any subsequent
provisions of the Code, amendatory thereof, supplemental thereto or substituted
therefor.

 

“Collateral” shall mean any collateral covered by any Security Document.

 

“Commitment” shall mean with respect to each Lender its Domestic Revolving
Commitment, if any, its Swing Line Revolving Commitment, if any, or its Canadian
Revolving Commitment, if any, as the case may be.

 

9

--------------------------------------------------------------------------------


 

“Commodity Hedge Agreement” shall mean any commodity swap agreement, forward
commodity purchase agreement, forward commodity option agreement or similar
agreement or arrangement.

 

“Consolidated Amortization Expense” shall mean, for any period, the amortization
expenses of Genlyte Group and its Subsidiaries, calculated on a consolidated
basis and determined in accordance with GAAP.

 

“Consolidated Capital Expenditures” shall mean, for any period, the sum of all
expenditures for property, plant or equipment (whether paid in cash or accrued
as liabilities and including in all events amounts expended or capitalized under
Capital Leases and Synthetic Leases but excluding any amount representing
capitalized interest) by Genlyte Group and its Subsidiaries on a consolidated
basis during that period.

 

“Consolidated Depreciation Expense” shall mean, for any period, the consolidated
depreciation expenses of Genlyte Group and its Subsidiaries, calculated on a
consolidated basis and determined in accordance with GAAP.

 

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income for such
period; plus (A) the sum (without duplication) of the amounts for such period
included in determining such Consolidated Net Income of (i) Consolidated
Interest Expense, (ii) Consolidated Income Tax Expense, and (iii) extraordinary
and other non-recurring non-cash losses and charges; minus (B) extraordinary
gains on sales of assets and other extraordinary or other non-recurring gains,
of Genlyte Group and its Subsidiaries, calculated on a consolidated basis, and
determined in accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT for such
period; plus the sum (without duplication) of the amounts for such period
included in determining Consolidated Net Income of Consolidated Depreciation
Expense, and Consolidated Amortization Expense of Genlyte Group and its
Subsidiaries, calculated on a consolidated basis and determined in accordance
with GAAP.

 

“Consolidated Income Tax Expense” shall mean, for any period, all provisions for
taxes based on the net income of Genlyte Group and its Subsidiaries (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), calculated on a consolidated basis and determined in
accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” shall mean, for any Testing Period the
ratio of (i) Consolidated EBIT for such Testing Period, to (ii) Consolidated
Interest Expense for such Testing Period as determined at the end of any fiscal
quarter.

 

“Consolidated Interest Expense” shall mean, for any period, the total interest
expense (including that which is capitalized, that which is attributable to
Capital Leases (but not to Synthetic Leases) and the pre-tax equivalent of
dividends payable on Redeemable Stock that has a liquidation preference over
common stock, and that which is “Yield”, as defined in the Qualified Receivables
Purchase Agreement) of Genlyte Group and its Subsidiaries, calculated on a
consolidated basis and determined in accordance with GAAP, with respect to all
outstanding

 

10

--------------------------------------------------------------------------------


 

Indebtedness of the Genlyte Group and its Subsidiaries, including, without
limitation, all commissions, discounts and other fees and charges owed with
respect to letters of credit and net obligations under Financial Hedge
Agreements, but excluding, however, any interest expense in respect of any
amortization or write-off of deferred financing costs and any charges for
prepayment penalties on prepayment of Indebtedness.

 

“Consolidated Net Income” shall mean for any period, the net income (or loss) of
Genlyte Group and its Subsidiaries for such period taken as a single accounting
period, calculated on a consolidated basis and determined in accordance with
GAAP.

 

“Consolidated Net Worth” shall mean, as of any date, the difference between the
assets and liabilities as referred on Genlyte Group’s consolidated balance
sheet, determined in accordance with GAAP.

 

“Consolidated Total Debt” shall mean, at any time, the aggregate principal
amount (or Capitalized Lease Obligation, in the case of a Capital Lease, or
present value, based on the implicit interest rate, in the case of any Synthetic
Lease, or the higher of liquidation value or stated value, in the case of
Redeemable Stock) of all Indebtedness of Genlyte Group and its Subsidiaries,
without duplication, determined on a consolidated basis, including, without
limitation, the “Aggregate Capital” (as defined in the Qualified Receivables
Purchase Agreement) at such time.

 

“Continue”, “Continuation” and “Continued” each refers to a continuation of a
(i) Domestic Revolving Loan which is a Eurodollar Loan for an additional
Interest Period as provided in section 2.9 or (ii) Canadian Revolving Loan which
is a CDOR Loan for an additional Interest Period as provided in section 2.9.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of (i) Loans
of one Class and of one Type into Loans of such Class of another Type, pursuant
to section 2.7, 2.9(b), 2.10 or 7.2.

 

“Credit Documents” shall mean this Agreement, any Security Documents and the
Notes and any Letter of Credit Documents.

 

“Credit Party” shall mean each of the Borrowers, the Guarantors and any other
Subsidiary that is a party to any of the Credit Documents.  Without limiting the
generality of the preceding sentence, the Receivables Facility Subsidiary shall
not be deemed to be a Credit Party.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Dollars”, “U.S. dollars”, “dollars” and the sign “$” each means lawful money of
the United States.

 

11

--------------------------------------------------------------------------------


 

“Domestic Facility Borrower” shall mean Genlyte Group, Genlyte Thomas, Genlyte
Holdings, and Genlyte Lighting and its successors and assigns, together with
such Wholly-Owned Subsidiaries of Genlyte Group as may from time to time execute
an Additional Borrower Joinder which is accepted by the Administrative Agents
and the Required Lenders pursuant to section 1.5 of this Agreement and otherwise
satisfies the terms and conditions of this Agreement.

 

“Domestic Facility Guarantors” shall mean Genlyte Intangible Inc., Shakespeare
Composite Structures LLC, GTG Intangible and Genlyte Canadian Holdings, LLC, and
their respective successors and assigns, and any other Material Subsidiary, and
its respective successors and assigns, that in accordance with
section 10.12(a) executes and delivers to the Administrative Agents a Guaranty
Agreement in substantially the form attached as Exhibit G-2 for the benefit of
each of the Administrative Agents and each of the Lenders.

 

“Domestic Facility Lender” shall mean a Lender having a Domestic Revolving
Commitment.

 

“Domestic Facility Letter of Credit” shall have the meaning provided in
section 3.1.

 

“Domestic Facility Letter of Credit Exposure” means, at any time, the aggregate
undrawn amount of all Domestic Facility Letter of Credit Outstandings at such
time.  The Domestic Facility Letter of Credit Exposure of any Domestic Facility
Lender at any time will be its Domestic Revolving Facility Percentage of the
total Domestic Facility Letter of Credit Exposure at such time.

 

“Domestic Facility Letter of Credit Obligor” shall have the meaning provided in
section 3.1.

 

“Domestic Facility Letter of Credit Outstandings” shall mean, at any time, the
sum, without duplication, of (i) the aggregate Stated Amount of all outstanding
Domestic Facility Letters of Credit and (ii) the aggregate amount of all Unpaid
Domestic Facility Drawings.

 

“Domestic Facility Letter of Credit Request” shall have the meaning provided in
section 3.2.

 

“Domestic Facility Participant” shall have the meaning provided in
section 3.4(a).

 

“Domestic Lending Office” shall mean, with respect to any Domestic Facility
Lender, the office of such Lender specified as its Domestic Lending Office in
Annex I or in the Assignment and Assumption Agreement pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrowers and the Domestic Administrative Agent.

 

“Domestic Prime Rate” shall mean, for any period, (a) except in the case of
Canadian Revolving Loans denominated in Dollars, a fluctuating interest rate per
annum as shall be in effect from time to time which rate per annum shall at all
times be equal to the greater of (i) the rate of interest established by
National City Bank at its principal office in Cleveland, Ohio, from time to
time, as its prime rate, whether or not publicly announced, which interest rate
may or

 

12

--------------------------------------------------------------------------------


 

may not be the lowest rate charged by it for commercial loans or other
extensions of credit; and (ii) the Federal Funds Effective Rate in effect from
time to time plus 1/2 of 1% per annum, and (b) in the case of Canadian Revolving
Loans denominated in Dollars, a fluctuating interest rate per annum as shall be
in effect from time to time which rate per annum shall at all times be equal to
the greater of (i) the rate of interest established by Chase Bank at its
principal office in New York, New York, from time to time, as its prime rate,
whether or not publicly announced, which interest rate may or may not be the
lowest rate charged by it for commercial loans or other extensions of credit;
and (ii) the Federal Funds Effective Rate in effect from time to time plus 1/2
of 1% per annum.

 

“Domestic Prime Rate Loan” shall mean each Loan bearing interest at the rate
provided in section 2.8(a).

 

“Domestic Revolving Commitment” shall mean, with respect to each Domestic
Facility Lender, the amount set forth opposite such Lender’s name in Annex I as
its “Domestic Revolving Commitment” as the same may be reduced from time to time
pursuant to any one or more of sections 6.1, 6.2 and 12.2 or adjusted from time
to time as a result of assignments to or from such Lender pursuant to
section 15.4.

 

“Domestic Revolving Commitment Acceptance” shall have the meaning provided in
section 2.1(e).

 

“Domestic Revolving Facility” shall mean the credit facility evidenced by the
Total Domestic Revolving Commitment.

 

“Domestic Revolving Facility Percentage” shall mean at any time for any Domestic
Facility Lender, the percentage obtained by dividing such Lender’s Domestic
Revolving Commitment by the Total Domestic Revolving Commitment, provided, that
if the Total Domestic Revolving Commitment has been terminated, the Domestic
Revolving Facility Percentage for each Domestic Facility Lender shall be
determined by dividing such Lender’s Domestic Revolving Commitment immediately
prior to such termination by the Total Domestic Revolving Commitment immediately
prior to such termination.

 

“Domestic Revolving Loan” shall have the meaning provided in section 2.1(a).

 

“Domestic Revolving Note” shall have the meaning provided in section 2.6(a).

 

“Domestic Subsidiary” shall mean any Subsidiary organized under the laws of the
United States of America, any State thereof, the District of Columbia, or any
United States possession, the chief executive office and principal place of
business of which is located in, and which conducts the majority of its business
within, the United States of America and its territories and possessions.

 

“Effective Date” shall have the meaning provided in section 15.10.

 

“Eligible Transferee” shall mean and include a commercial bank, financial
institution or other “accredited investor” (as defined in SEC Regulation D), in
each case which is identified in

 

13

--------------------------------------------------------------------------------


 

a written notice from the Domestic Administrative Agent or a requesting Lender
to the Borrowers, and not disapproved in writing by Genlyte Group in a notice
given to the Domestic Administrative Agent and any such requesting Lender,
specifying the reasons for such disapproval, within five Business Days following
the receipt by the Borrowers of such notice disclosing the identity of any
proposed transferee (any such disapproval by Genlyte Group must be reasonable),
provided that Genlyte Group shall not be entitled to exercise the foregoing
right of disapproval if and so long as any Default under section 12.1(a) or an
Event of Default shall have occurred and be continuing, unless a Borrower would
incur additional costs, withholding obligations or other reimbursement
obligations under any one or more of section 2.10, section 3.5, section 4.5 and
section 7.4(a) that are not then being paid or performed in respect of the
transferring Lender and such Borrower has not otherwise exercised its right to
replace such Eligible Transferee under section 7.4(b), in which case Genlyte
Group will be entitled to exercise the foregoing right of disapproval.

 

“Employee Plans” shall have the meaning provided in section 9.14(b).

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereafter
“Claims”), including, without limitation, (i) any and all Claims by governmental
or regulatory authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment or Release (as defined in CERCLA) of any Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.

 

“Environmental Law” shall mean any applicable Federal, state, provincial,
foreign or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy and rule of common
law now or hereafter in effect and in each case as amended, and any binding and
enforceable judicial or administrative interpretation thereof, including any
judicial or administrative order, consent, decree or judgment issued to or
rendered against a Borrower or any of its Subsidiaries relating to the
environment, employee health and safety or Hazardous Materials, including,
without limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33
U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; the Emergency Planning and the Community Right-to-Know
Act of 1986, 42 U.S.C. § 11001 et seq., the Hazardous Material Transportation
Act, 49 U.S.C. § 1801 et seq. and the Occupational Safety and Health Act, 29
U.S.C. § 651 et seq. (to the extent it regulates occupational exposure to
Hazardous Materials); and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Effective Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

14

--------------------------------------------------------------------------------


 

“ERISA Affiliate” shall mean each person (as defined in section 3(9) of ERISA)
which together with a Borrower or any or their respective Subsidiaries would be
deemed to be a “single employer” (i) within the meaning of section 414(b), (c),
(m) or (o) of the Code or (ii) as a result of that Borrower’s or that
Subsidiary’s being or having been a general partner of such person.

 

“Eurodollar Lending Office” shall mean, with respect to any Domestic Facility
Lender, the office of such Lender specified as its Eurodollar Lending Office in
Annex I or in the Assignment and Assumption Agreement pursuant to which it
became a Lender, or such other office or offices for Eurodollar Loans of such
Lender as such Lender may from time to time specify to the Borrowers and the
Domestic Administrative Agent.

 

“Eurodollar Loans” shall mean each Loan bearing interest at the rates provided
in section 2.8(b).

 

“Eurodollar Rate” shall mean with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum which appears on page 5 of the Telerate
Screen for Eurodollar loans (or on any successor or substitute page, or on any
electronic publication of a recognized service organization providing comparable
rate quotations, in any case as determined from time to time by, as applicable,
the Domestic Administrative Agent or the Canadian Administrative Agent) for
deposits of $1,000,000 in same day funds for a maturity corresponding to such
Interest Period, as of 11:00 A.M. (as the case may be, Cleveland, Ohio or
Toronto, Ontario time) on the date which is two Business Days prior to the
commencement of such Interest Period, divided (and rounded upward to the nearest
1/16th of 1%) by (ii) a percentage equal to 100% minus the then stated maximum
rate of all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets which may be available from time to
time) applicable to, as the case may be, any member bank of the Federal Reserve
System in respect of Eurocurrency liabilities as defined in Regulation D (or any
successor category of liabilities under Regulation D) or any Canadian Facility
Lender.

 

In the event that such rate is not available at such time for any reason, the
rate referred to in clause (i) above shall be the interest rate per annum equal
to the average (rounded upward to the nearest 1/16th of 1% per annum), of the
rate per annum at which Dollar deposits of $1,000,000 for a maturity
corresponding to the Interest Period are offered to each of the Reference Banks
by prime banks in the London interbank Eurodollar market, determined as of
11:00 A.M. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period.

 

“Event of Default” shall have the meaning provided in section 12.1.

 

“Excluded Taxes” shall mean, with respect to any Lender,

 

(i)                                     any income or franchise tax imposed on
or measured by the net income or net profits, receipts, capital or net worth of
such Lender (a) pursuant to, in the case of a Domestic Facility Lender, the laws
of the United States and, in the case of a Canadian Facility Lender, the laws of
Canada (or of any jurisdiction within, as the case may be, the United States or
Canada, except to the extent that such jurisdiction within the United States or

 

15

--------------------------------------------------------------------------------


 

Canada imposes such tax solely in connection with such Lender’s enforcement of
its rights or exercise of its remedies under the Credit Documents), (b) pursuant
to the laws of the jurisdiction under which such Lender is organized,
(c) pursuant to the laws of the jurisdiction in which the principal office of
such Lender is located, or (d) pursuant to the laws of the jurisdiction in which
the Applicable Lending Office of such Lender is located,

 

(ii)                                  any branch profits tax imposed pursuant
to, in the case of a Domestic Facility Lender, the laws of the United States
and, in the case of a Canadian Facility Lender, the laws of the Dominion of
Canada or similar tax pursuant to the laws of any other jurisdiction described
in clause (i), above, and

 

(iii)                               in the case of any Foreign Lender, any
withholding tax that (a) is in effect and would apply to amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
or designates a new Applicable Lending Office or (b) is attributable to such
Foreign Lender’s failure to comply with its obligations under section 7.4(c).

 

Notwithstanding the foregoing, (A) any tax (even if imposed on or measured by
income, profits or receipts) payable pursuant to paragraph (ii) of
section 7.4(a) shall not be an Excluded Tax, and (B) a withholding tax will not
be an Excluded Tax to the extent that (1) it is imposed on amounts payable to a
Foreign Lender by reason of an assignment made to such Foreign Lender at the
Borrowers’ request pursuant to section 7.4(b), (2) it is imposed on amounts
payable to a Foreign Lender by reason of any other assignment and does not
exceed that amount for which the assignor would have been indemnified under
section 7.4(a), or (3) in the case of designation of a new Applicable Lending
Office, it does not exceed the amount for which such Foreign Lender would have
been indemnified if it had not designated a new Applicable Lending Office.

 

“Existing Credit Agreement”, “Existing Letters of Credit”, “Existing Canadian
Revolving Loans”, “Existing Canadian Letters of Credit”, “Existing Domestic
Revolving Loans”, “Existing Domestic Letters of Credit”, “Existing Domestic Term
Loans” and “Existing Domestic Term Loan Lenders” shall have the meanings
provided in the Preliminary Statements.

 

“Existing Indebtedness” shall have the meaning provided in section 9.18.

 

“Existing Indebtedness Agreements” shall have the meaning provided in
section 9.18.

 

“Facility” shall mean the Domestic Revolving Facility, the Swing Line Revolving
Facility, or the Canadian Revolving Facility, as applicable.

 

“Facility Fee” shall have the meaning provided in section 5.1(a).

 

“Facing Fee” shall have the meaning provided in section 5.2(c).

 

“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding

 

16

--------------------------------------------------------------------------------


 

Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
for such day on such transactions received by the Domestic Administrative Agent
from three Federal Funds brokers of recognized standing selected by, as
applicable, the Domestic Administrative Agent or the Canadian Administrative
Agent.

 

“Fee Letter” shall have the meaning provided in section 5.2(b).

 

“Fees” shall mean all amounts payable pursuant to, or referred to in, section 5.

 

“Financial Hedge Agreement” shall mean (i) any interest rate swap agreement, any
interest rate cap agreement, any interest rate collar agreement or other similar
agreement or arrangement; and (ii) any currency swap agreement, forward currency
purchase agreement or similar agreement or arrangement.

 

“Financial Projections” shall have the meaning provided in section 9.8(b).

 

“Flex Eurodollar Loan” shall mean each Swing Line Revolving Loan bearing
interest at the rates provided in section 2.8(e).

 

“Flex Eurodollar Rate” shall mean for each day on which a Flex Eurodollar Loan
is outstanding, (i) the rate per annum determined by the Domestic Administrative
Agent to appear on such date on page 5 of the Telerate Screen for Eurodollar
loans (or on any successor or substitute page, or on any electronic publication
of a recognized service organization providing comparable rate quotations, in
any case as determined from time to time by the Domestic Administrative Agent)
for deposits of $1,000,000 in same day funds, for a maturity corresponding to an
Interest Period of one month, as of 11:00 A.M. (Cleveland, Ohio time), with each
such Flex Eurodollar Rate being re-determined in such manner on each Business
Day on which such Flex Eurodollar Loan is outstanding, divided (and rounded
upward to the nearest 1/16th of 1%) by (ii) a percentage equal to 100% minus the
then stated maximum rate of all reserve requirements (including, without
limitation, any marginal, emergency, supplemental, special or other reserves and
without benefit of credits for proration, exceptions or offsets which may be
available from time to time) applicable to any member bank of the Federal
Reserve System in respect of Eurocurrency liabilities as defined in Regulation D
(or any successor category of liabilities under Regulation D).

 

In the event that such rate is not available at such time for any reason, the
rate referred to in clause (i) above shall be the interest rate per annum equal
to the average (rounded upward to the nearest 1/16th of 1% per annum), of the
rate per annum at which Dollar deposits of $1,000,000 for a maturity
corresponding to the one-month Interest Period are offered to each of the
Reference Banks by prime banks in the London interbank Eurodollar market,
determined as of 11:00 A.M. (London time) on each day that such Flex Eurodollar
Loan is outstanding and being re-determined on a daily basis as provided above.

 

“Foreign Borrower” shall mean any Borrower which is a Foreign Subsidiary.

 

17

--------------------------------------------------------------------------------


 

“Foreign Lender” shall mean, as to Domestic Facility Lenders, any Lender that is
organized under the laws of a jurisdiction outside of the United States; and, as
to Canadian Facility Lenders, any Lender that is organized under the laws of a
jurisdiction outside of Canada.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“GAAP” shall mean accounting principles generally accepted in the United States
as in effect from time to time; it being understood and agreed that
determinations in accordance with GAAP for purposes of section 11, including
defined terms as used therein, are subject (to the extent provided therein) to
sections 1.3 and 15.7(a).

 

“Genlyte Group” shall have the meaning in the first paragraph of this Agreement.

 

“Genlyte General Nova Scotia” shall have the meaning provided in the first
paragraph of this Agreement.

 

“Genlyte Limited Nova Scotia” shall have the meaning provided in the first
paragraph of this Agreement.

 

“Genlyte Thomas” shall have the meaning provided in the first paragraph of this
Agreement.

 

“GTG Intangible” shall mean GTG Intangible Holdings, LLP, a Delaware limited
liability company, its successor and assigns.

 

“Guaranteed Obligations” shall have the meaning provided in section 14.1.

 

“Guaranties” shall mean each of the Guaranty Agreements, of even date herewith,
in favor of the applicable Administrative Agents and the applicable Lenders from
one of the Guarantors, and any other Guaranty Agreements executed after the date
hereof by another Guarantor as the same may be amended or modified from time to
time.

 

“Guarantor” shall mean any of the Domestic Facility Guarantors and the Canadian
Facility Guarantors and “Guarantors” shall mean, collectively, the Domestic
Facility Guarantors and the Canadian Facility Guarantors.  Without limiting
generality of the preceding sentence, the Receivables Facility Subsidiary shall
not be a Guarantor.

 

“Guaranty Obligations” shall mean as to any person (without duplication) any
obligation of such person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such person,
whether or not contingent, (a) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (b) to advance or
supply funds (i) for the purchase or payment of any such primary Indebtedness or
(ii) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary Indebtedness of the ability of the primary obligor
to make payment of such primary Indebtedness, or (d) otherwise to assure or hold

 

18

--------------------------------------------------------------------------------


 

harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the term Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

 

“Hazardous Materials” shall mean (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances”, “hazardous wastes”, “hazardous materials”,
“restricted hazardous materials”, “extremely hazardous wastes”, “restrictive
hazardous wastes”, “toxic substances”, “toxic pollutants”, “contaminants” or
“pollutants”, or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

 

“Hedge Agreement” shall mean any Commodity Hedge Agreement and any Financial
Hedge Agreement.

 

“Increased Commitment Canadian Facility Lender” shall have the meaning provided
in section 2.1(f).

 

“Increased Commitment Domestic Facility Lender” shall have the meaning provided
in section 2.1(e).

 

“Indebtedness” of any person shall mean without duplication:

 

(i)            all indebtedness of such person for borrowed money;

 

(ii)           all bonds, notes, debentures and similar debt securities of such
person;

 

(iii)          the deferred purchase price of capital assets or services which
in accordance with GAAP would be shown on the liability side of the balance
sheet of such person;

 

(iv)          the face amount of all letters of credit issued for the account of
such person and, without duplication, all drafts drawn thereunder;

 

(v)           all obligations, contingent or otherwise, of such person in
respect of bankers’ acceptances;

 

(vi)          all Indebtedness of a second person secured by any Lien on any
property owned by such first person, whether or not such Indebtedness has been
assumed;

 

(vii)         all Capitalized Lease Obligations of such person;

 

19

--------------------------------------------------------------------------------


 

(viii)        the present value, determined on the basis of the implicit
interest rate, of all basic rental obligations under all Synthetic Leases of
such person;

 

(ix)           all net obligations of such person under Hedge Agreements;

 

(x)            the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse for amounts that are uncollectible on
account of the insolvency, bankruptcy or lack of creditworthiness of the
applicable obligor thereof (and the portion thereof subject to potential
recourse for such amounts, if sold with limited recourse), other than in any
such case any thereof sold solely for purposes of collection of delinquent
accounts;

 

(xi)           the stated value, or liquidation value if higher, of all
Redeemable Stock of such person; and

 

(xii)          all Guaranty Obligations of such person of any indebtedness or
other obligation of the type described in clauses (i) through (xi) above;

 

provided that (a) neither trade payables nor other similar accrued expenses, in
each case arising in the ordinary course of business, nor obligations in respect
of insurance policies or performance or surety bonds which themselves are not
guarantees of Indebtedness (nor drafts, acceptances or similar instruments
evidencing the same nor obligations in respect of letters of credit supporting
the payment of the same) that are no more than forty-five days delinquent, shall
constitute Indebtedness; and (b) the Indebtedness of any person shall in any
event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such person is a general partner) to
the extent such person is liable thereon as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide expressly that such person is not liable
thereon.

 

“Interest Period” with respect to any Eurodollar Loan and any CDOR Loan shall
mean the interest period applicable thereto, as determined pursuant to
section 2.9; provided, however, that for purposes of determining the fluctuating
rate of interest applicable to Flex Eurodollar Loans, “Interest Period” shall
mean one month.

 

“Leaseholds” of any person means all the right, title and interest of such
person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” shall have the meaning provided in the first paragraph of this
Agreement, and shall include any Domestic Facility Lender and any Canadian
Facility Lender.

 

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender in violation of its obligations under this Agreement to make available
its portion of any incurrence of Loans, to fund its portion of any Swing Line
Participation Amount under section 2.5(b), or to fulfill is obligations as a
Participant with respect to Letters of Credit under section 3.4 or Section 4.4 
(ii) a Lender having notified the Administrative Agents and/or the Borrowers
that it does not intend to comply with such obligations, in the case of either
(i) or (ii) as a result of the

 

20

--------------------------------------------------------------------------------


 

appointment of a receiver or conservator with respect to such Lender at the
direction or request of any regulatory agency or authority.

 

“Lender Register” shall have the meaning provided in section 15.16.

 

“Letter of Credit” shall mean a Domestic Facility Letter of Credit or a Canadian
Facility Letter of Credit, as applicable, and “Letters of Credit” shall mean,
collectively, the Domestic Facility Letters of Credit and Canadian Facility
Letters of Credit and shall include without limitation the Existing Letters of
Credit.

 

“Letter of Credit Documents” shall have the meaning provided in section 3.2(a).

 

“Letter of Credit Fee” shall have the meaning provided in section 5.2(b).

 

“Letter of Credit Issuer” shall have the meaning provided in the first paragraph
of this Agreement, together with such other Lender that is requested, and
agrees, to so act by the Borrowers, and is approved by the Administrative
Agents.

 

“Lien” shall mean any mortgage, pledge, security interest, encumbrance, lien,
lease or charge of any kind (including any agreement or consignment arrangement
to give any of the foregoing, any conditional sale or other title retention
agreement or any lease in the nature thereof).

 

“Loan” shall have the meaning provided in section 2.1 and shall include any
Domestic Revolving Loan, Swing Line Revolving Loan, or Canadian Revolving Loan,
as the case may be.

 

“Lumec” shall have the meaning in the first paragraph of this Agreement.

 

“Lumec Holding” shall have the meaning in the first paragraph of this Agreement.

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean any or all of the following:  (i) any
material adverse effect on the business, operations, property, prospects,
assets, liabilities or condition (financial or otherwise) of, when used with
reference to the Borrowers, or any of their respective Subsidiaries, the
Borrowers and such Subsidiaries, taken as a whole, or when used with reference
to any other person, such person and its Subsidiaries, taken as a whole, as the
case may be; (ii) any material adverse effect on the ability of each of the
Credit Parties to perform its obligations under the Credit Documents to which it
is a party; (iii) any material adverse effect on the ability of the Borrowers,
the Guarantors and their respective Subsidiaries, taken as a whole, to pay their
liabilities and obligations as they mature or become due; or (iv) any material
adverse effect on the validity, effectiveness or enforceability, as against any
Credit Party, of any of the Credit Documents to which it is a party.

 

“Material Subsidiary” shall mean, at any time, any Subsidiary of Genlyte Group
(i) that has assets at such time comprising three percent (3%) or more of the
consolidated assets of Genlyte Group, or (ii) whose operations in the current
fiscal year are expected to, or whose

 

21

--------------------------------------------------------------------------------


 

operations in the most recent fiscal year did (or would have if such person had
been a Subsidiary for such entire fiscal year), represent three percent (3%) or
more of the consolidated earnings before interest, taxes, depreciation and
amortization of Genlyte Group for such fiscal year; provided, however, that
notwithstanding the foregoing , the term “Material Subsidiary” shall
(a) include, without limitation, Genlyte Thomas, Genlyte Holdings, Genlyte
Lighting, Genlyte Limited Nova Scotia, Genlyte General Nova Scotia, Genlyte
Canadian Holdings, LLC, Genlyte Intangible Inc., Shakespeare Composite
Structures LLC, GTG Intangible, Genlyte International Acquisitions LP, Canlyte
Inc., Ledalite Architectural Products LP, Lumec Holding Corp., Lumec Inc., GTG
International Acquisitions LP, Genlyte Thomas Group Nova Scotia ULC and any
other Subsidiary which becomes a Borrower hereunder and (b) not include the
Receivables Facility Subsidiary.

 

“Maturity Date” shall mean October 31, 2010, or such earlier date on which the
Total Revolving Commitment is terminated.

 

“Minimum Borrowing Amount” shall mean (i) for Domestic Revolving Loans that are
(A) Domestic Prime Rate Loans, $500,000, with minimum increments thereafter of
$100,000, or (B) Eurodollar Loans, $2,000,000, with minimum increments
thereafter of $1,000,000; (ii) for Swing Line Revolving Loans, $500,000, with
minimum increments thereafter of $100,000; and (iii) for Canadian Revolving
Loans that are (A) Canadian Prime Rate Loans, CDN$500,000, with minimum
increments thereafter of CDN$100,000, (B) CDOR Loans, CDN$2,000,000, with
minimum increments thereafter of CDN$500,000, (C) Domestic Prime Rate Loans,
$500,000, with minimum increments thereafter of $100,000, or (D) Eurodollar
Loans, $2,000,000, with minimum increments thereafter of $1,000,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

 

“Multiemployer Plan” shall mean a multiemployer plan, as defined in
section 4001(a)(3) of ERISA to which a Borrower or any ERISA Affiliate is making
or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” shall mean an employee benefit plan, other than a
Multiemployer Plan, to which a Borrower or any ERISA Affiliate, and one or more
employers other than the Borrowers or an ERISA Affiliate, is making or accruing
an obligation to make contributions or, in the event that any such plan has been
terminated, to which a Borrower or an ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.

 

“NCB” shall mean National City Bank of Kentucky, a national banking association,
together with its successors and assigns.

 

“Net Cash Proceeds” shall mean, with respect to any Asset Sale, the Cash
Proceeds resulting therefrom net of (i) commissions, cost valuations and other
reasonable and customary expenses of sale incurred in connection with such Asset
Sale, and other reasonable and customary fees and expenses incurred, and all
state, and local taxes paid or reasonably estimated to be payable by such
person, as a consequence of such Asset Sale and the payment of principal,

 

22

--------------------------------------------------------------------------------


 

premium and interest of Indebtedness secured by the asset which is the subject
of the Asset Sale and required to be, and which is, repaid under the terms
thereof as a result of such Asset Sale, (ii) amounts of any distributions
payable to holders of minority interests in the relevant person or in the
relevant property or assets and (iii) incremental income taxes paid or payable
as a result thereof.

 

“Non-Defaulting Lender” shall mean each Lender other than a Defaulting Lender.

 

“Non-Increasing Canadian Facility Lender” shall have the meaning provided in
section 2.1(f).

 

“Non-Increasing Domestic Facility Lender” shall have the meaning provided in
section 2.1(e).

 

“Note” shall mean a Domestic Revolving Note, a Swing Line Revolving Note or a
Canadian Revolving Note.

 

“Notice of Borrowing” shall have the meaning provided in section 2.3(a).

 

“Notice of Continuation” shall have the meaning provided in section 2.9(a).

 

“Notice of Conversion” shall have the meaning provided in section 2.7.

 

“Notice Office” shall mean (i) with respect to the Domestic Administrative
Agent, the office of the Domestic Administrative Agent at 629 Euclid Avenue,
Second Floor, Cleveland, Ohio 44114, Attention: Agent Services Division, Locator
number 3028 (facsimile: (216) 222-0103), or such other office, located in a city
in the United States Eastern Time Zone, as the Domestic Administrative Agent may
designate to the Borrowers or Lenders from time to time and (ii) with respect to
the Canadian Administrative Agent, the office of the Canadian Administrative
Agent at 161 Bay Street, Suite 4240, Toronto, Ontario M5J2S1 (facsimile: (416)
363-7574), or such other office as the Canadian Administrative Agent may
designate to the Borrowers or Lenders from time to time.

 

“Notice of Swing Line Refunding” shall have the meaning provided in
section 2.5(a).

 

“Obligations” shall mean (a) all amounts, direct or indirect, contingent or
absolute, of every type or description, and at any time existing, owing by any
of the Borrowers or any other Credit Party to either Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Credit Document and
(b) all amounts direct or indirect, contingent or absolute, of every type or
description, and at any time existing, owing by Genlyte Group or any of its
Material Subsidiaries under and pursuant to a Specified Hedge Agreement;
provided, that (i) Obligations of Genlyte Group or any Material Subsidiary under
any Specified Hedge Agreement shall be secured and guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed, (ii) any release of Collateral or
Guarantors effected in the manner permitted by this Agreement shall not require
the consent of holders of obligations under Specified Hedge Agreements (other
than, as to any such holders that are Lenders, in their capacity as Lenders
hereunder), and (iii) the amount

 

23

--------------------------------------------------------------------------------


 

of Obligations under any Specified Hedge Agreement that is guaranteed and
secured by the Security Documents shall not exceed the amount that would be
payable (or would permit the Lender or Lender Affiliate counterparty thereto to
cause to become payable) by, as the case may be, Genlyte Group or its Material
Subsidiary that is party thereto (after giving effect to any netting agreement)
upon the occurrence of any default or other termination thereunder (after notice
and opportunity to cure to the extent, if any, provided for in such Specified
Hedge Agreement).

 

“Operating Lease” as applied to any person shall mean any lease of any property
(whether real, personal or mixed) by that person as lessee which, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
person.

 

“Participant” shall mean a Domestic Facility Participant and/or a Canadian
Facility Participant, as applicable.

 

“Payment Office” shall mean (i) with respect to Borrowings under the Domestic
Revolving Facility or the Swing Line Revolving Facility, the office of the
Domestic Administrative Agent at 629 Euclid Avenue, Second Floor, Cleveland,
Ohio 44114, Attention: Agent Services Division, Locator number 3028 (facsimile:
(216) 222-0103), or such other office, located in a city in the United States
Eastern Time Zone, as the Domestic Administrative Agent may designate to the
Borrowers or Domestic Facility Lenders from time to time and (ii) with regard to
Borrowings under the Canadian Revolving Facility, the office of the Canadian
Administrative Agent at 161 Bay Street, Suite 4240, Toronto, Ontario M5J2S1
(facsimile: (416) 363-7574), or such other office as the Canadian Administrative
Agent may designate to the Borrowers or Canadian Facility Lenders from time to
time.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to section 4002 of ERISA, or any successor thereto.

 

“Permitted Acquisition” shall mean and include any Acquisition as to which all
of the following conditions are satisfied:

 

(i)            such Acquisition involves a line or lines of business which is
complementary to the lines of business in which a Borrower or any of its
Material Subsidiaries, as the case may be, making the Acquisition is engaged on
the Effective Date, unless the Required Lenders specifically approve or consent
to such Acquisition in writing;

 

(ii)           such Acquisition is not actively opposed by the Board of
Directors (or similar governing body) of the selling person or the person whose
equity interests are to be acquired, unless all of the Lenders specifically
approve or consent to such Acquisition in writing; and

 

(iii)          Genlyte Group has reasonably determined that, on a pro forma
basis, such Acquisition is not likely to cause a breach of the financial
covenants contained in sections 11.7 and 11.8;

 

24

--------------------------------------------------------------------------------


 

provided, that the term Permitted Acquisition specifically excludes any loans,
advances or minority investments otherwise permitted pursuant to section 11.5.

 

“Permitted Liens” shall mean Liens described in section 11.3.

 

“Person” or “person” shall mean any individual, partnership, joint venture,
firm, corporation, limited liability company, association, trust or other
enterprise or any government or political subdivision or any agency, department
or instrumentality thereof.

 

“Plan” shall mean any pension plan as defined in section 3(2) of ERISA and any
multiemployer or single-employer plan as defined in section 4001 of ERISA, which
is maintained or contributed to by (or to which there is an obligation to
contribute by) a Borrower or any Subsidiary or an ERISA Affiliate, and each such
plan for the five year period immediately following the latest date on which a
Borrower or any Subsidiary or an ERISA Affiliate maintained, contributed to or
had an obligation to contribute to such plan.

 

“Pledge Agreement” shall mean each Pledge Agreement between Genlyte Group,
Genlyte Thomas, Genlyte Intangible Inc., Canlyte, Lumec Holding or other Credit
Party, and the Administrative Agents, as collateral agents, as the same may be
amended or modified from time to time, which secures the Obligations.

 

“Pledged Entity” shall mean each Person, the capital stock or other equity or
ownership interests of which has been pledged under a Pledge Agreement.

 

“Principal Officer” shall mean any officer of a Borrower whose title is
(including any title which is substantially the same as): (i) Chief Executive
Officer, (ii) President, (iii) Chief Financial Officer or Vice
President-Finance, or (iv) Treasurer.

 

“Prohibited Transaction” shall mean a transaction with respect to a Plan that is
prohibited under section 4975 of the Code or section 406 of ERISA and not exempt
under section 4975 of the Code or section 408 of ERISA.

 

“Purchase Date” shall have the meaning provided in section 2.5(b).

 

“Qualified Receivables Facility Requirements” means, with respect to any
accounts receivable securitization facility entered into by Genlyte Group and
any one or more of its Subsidiaries after the Closing Date, the following
requirements:

 

(i)            Genlyte Group shall have delivered to the Administrative Agent
(A) no later than ten (10) Business Days prior to the effective date of such
accounts receivable securitization facility (or such lesser period as the
Administrative Agents may approve in writing), drafts of any and all documents
evidencing, securing or otherwise governing such accounts receivable
securitization facility and (B) no later than three (3) Business Days prior to
the effective date of such accounts receivable securitization facility (or such
lesser period as the Administrative Agents may approve in writing), final
versions of all such documents;

 

25

--------------------------------------------------------------------------------


 

(ii)           the “seller” (or equivalent party otherwise named) to Persons who
are not Affiliates of Genlyte Group of accounts receivable under such accounts
receivable securitization facility is a Receivables Facility Subsidiary.

 

(iii)          the maximum amount of “capital” (or equivalent term used to
describe obligations outstanding under such accounts receivable securitization
facility that would be characterized as loan principal if such accounts
receivable securitization facility were structured as a secured lending facility
rather than as a purchase facility) that is permitted to be outstanding at any
time shall not be greater than $110,000,000;

 

(iv)          the scheduled maturity of such accounts receivable securitization
facility shall not be earlier than 362 days after the initial effective date of
such accounts receivable securitization facility;

 

(v)           the Receivables Facility Subsidiary thereunder is required to
apply all funds available to it (after giving effect to the allocation of funds
to reserves required under the terms of such accounts receivable securitization
facility and to the payment of interest, principal and other amounts owed under
such accounts receivable securitization facility) to pay the purchase price for
accounts receivable;

 

(vi)          the Administrative Agents are satisfied that the “amortization
events” (or equivalent term used to describe default or termination events in
respect of such accounts receivable securitization facility) in such accounts
receivable securitization facility shall not be made more onerous on Genlyte
Group and its Subsidiaries that are party thereto in any material respect than
those contained in the Qualified Receivables Purchase Agreement, as it provides
on the date of this Agreement (or is modified in accordance with the provisions
of this Agreement);

 

(vii)         the Administrative Agents are satisfied that the degree of
recourse to Genlyte Group and Subsidiaries party thereto under or in respect of
such accounts receivable securitization facility shall not be increased in any
material respect from the degree of recourse to Genlyte Group and its
Subsidiaries that are parties to the Qualified Receivables Sale Agreement, the
Qualified Receivables Purchase Agreement and the other Transaction Documents, as
they provide on the date of this Agreement (or are modified in accordance with
the provisions of this Agreement), and in no event shall Genlyte or any of its
Subsidiaries (other than the Receivables Facility Subsidiary) have recourse
liability under such accounts receivable securitization facility, other than
Standard Securitization Undertakings;

 

(viii)        the Administrative Agents are satisfied that the covenants of
Genlyte Group and its Subsidiaries that are party to such accounts receivable
securitization facility shall not be made more restrictive (whether through the
modification of existing covenants or the provision of additional covenants) to
Genlyte Group and such Subsidiaries in any material respect than those contained
in the Qualified Receivables Sale Agreement, the Qualified Receivables Purchase
Agreement and the other Transaction Documents, as they provide on the date of
this Agreement (or are modified in accordance with the provisions of this
Agreement); provided that any such

 

26

--------------------------------------------------------------------------------


 

modification that conforms such covenants of such parties to such accounts
receivable securitization facility to the covenants of the Borrowers contained
in this Agreement shall not be deemed to make such covenants more restrictive
for the purposes of this clause (viii);

 

(ix)           the Administrative Agents are satisfied that such accounts
receivable securitization facility does not, in any material respect, provide
for the transfer of, or the grant of a Lien in, (A) any property of any Credit
Party, other than the Subsidiaries that are parties to such accounts receivable
securitization facility or (B) any property of Genlyte Group or any of its
Subsidiaries that is not of the type or category of property transferred or
encumbered pursuant to, as the case may be, the Qualified Receivables Sale
Agreement, the Qualified Receivables Purchase Agreement and the other
Transaction Documents, as they provide on the date of this Agreement (or are
modified in accordance with the provisions of this Agreement); and

 

(x)            the parties to this Agreement shall have executed and delivered
to the Administrative Agents such amendment to this Agreement as the
Administrative Agents deem reasonably necessary to amend the meanings of defined
terms used in this Agreement that are defined by reference to the Qualified
Receivables Purchase Agreement, as it provides on the date of this Agreement (or
is modified in accordance with the provisions of this Agreement), to conform to
the equivalent terms defined in the documents evidencing, securing or otherwise
governing such accounts receivable securitization facility.

 

“Qualified Receivables Transaction” means (i) collectively, the transactions
entered into by the Receivables Facility Subsidiary and Genlyte Group, Genlyte
Thomas and certain of Genlyte Thomas’ Subsidiaries pursuant to, collectively,
the Qualified Receivables Sale Agreement, the Qualified Receivables Purchase
Agreement and the other Transaction Documents and (ii) any replacement accounts
receivable securitization facility that meets the Qualified Receivables Facility
Requirements.

 

“QUALIFIED RECEIVABLES PURCHASE AGREEMENT” MEANS THE RECEIVABLES PURCHASE
AGREEMENT DATED AS OF AUGUST 2, 2004 AMONG THE RECEIVABLES FACILITY SUBSIDIARY,
AS SELLER, GENLYTE THOMAS, AS SERVICER, JUPITER SECURITIZATION CORPORATION, THE
BANKS AND OTHER FINANCIAL INSTITUTIONS PARTY THERETO AND CHASE BANK, AS
SUCCESSOR BY MERGER TO BANK ONE, NA (MAIN OFFICE CHICAGO), AS AGENT, AS SUCH
AGREEMENT MAY BE AMENDED, RESTATED OR OTHERWISE MODIFIED FROM TIME TO TIME IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT.

 

“Qualified Receivables Sale Agreement” means the Receivables Sale Agreement
dated as of August 2, 2004, among Genlyte Thomas and certain of its Subsidiaries
from time to time party thereto, as sellers, and the Receivables Facility
Subsidiary, as purchaser, as such agreement may be amended, restated or
otherwise modified from time to time in accordance with the provisions of this
Agreement.

 

“RCRA” shall mean the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

 

27

--------------------------------------------------------------------------------


 

“Real Property” of any person shall mean all of the right, title and interest of
such person in and to land, improvements and fixtures, including Leaseholds.

 

“Receivables” shall have the meaning provided in the Qualified Receivables
Purchase Agreement.

 

“Receivables Facility Assets” means, collectively, (i) all Receivables which are
described as being transferred by Genlyte Thomas or certain of its Subsidiaries
or the Receivables Facility Subsidiary pursuant to a Qualified Receivables
Transaction, (ii) all Related Security (as defined in the Qualified Receivables
Purchase Agreement), and (iii) all Collections (as defined in the Qualified
Receivables Purchase Agreement) and other proceeds of such Receivables.

 

“Receivables Facility Subsidiary” means (i) Genlyte Receivables Corporation, a
Delaware corporation, that is a bankruptcy-remote, special purpose, Wholly-Owned
Subsidiary of Genlyte Group created in connection with the Qualified Receivables
Transaction that is effective on the Closing Date, which Subsidiary shall engage
in no activities other than those incidental to such Qualified Receivables
Transaction and which is designated as a Receivables Facility Subsidiary
therefor by Genlyte Group’s Board of Directors and (ii) with respect to any
other Qualified Receivables Transaction entered into by Genlyte Group or any of
its Subsidiaries after the Closing Date, any other bankruptcy-remote, special
purpose, Wholly-Owned Domestic Subsidiary of Genlyte Group which engages in no
activities other than those incidental to the Qualified Receivables Transaction
to which it is a party and which is designated as the Receivables Facility
Subsidiary therefor by Genlyte Group’s Board of Directors, in each case so long
as neither Genlyte Group nor any of its other Subsidiaries has any obligation to
maintain or preserve such Subsidiary’s financial condition or cause such
Subsidiary to achieve certain levels of operating results.  As used in the
foregoing sentence, activities that are “incidental” to a Qualified Receivables
Transaction shall include, without limitation, the return to Genlyte Group of
capital contributed to the Receivables Facility Subsidiary by Genlyte Group, the
repayment to Genlyte Group of loans advanced to the Receivables Facility
Subsidiary by Genlyte Group, the advance of loans by the Receivables Facility
Subsidiary to Genlyte Group or any Material Subsidiary, and the acceptance by
the Receivables Facility Subsidiary of repayments by Genlyte Group of loans
advanced to Genlyte Group by the Receivables Facility Subsidiary.

 

“Receivables Purchase Note” means the “Subordinated Note” as defined in, and
issued by the Receivables Facility Subsidiary pursuant to, the Qualified
Receivables Sale Agreement to evidence its obligation to pay the purchase price
for Receivables to Genlyte Thomas or certain of its Subsidiaries in connection
with a Qualified Receivables Transaction.

 

“Redeemable Stock” shall mean with respect to any person any capital stock or
similar equity interests of such person that (i) is by its terms subject to
mandatory redemption, in whole or in part, pursuant to a sinking fund, scheduled
redemption or similar provisions, at any time prior to the Maturity Date; or
(ii) otherwise is required to be repurchased or retired on a scheduled date or
dates, upon the occurrence of any event or circumstance, or at the option of the
holder or holders thereof, or otherwise, at any time prior to the Maturity Date,
other than any such redemption, repurchase or retirement occasioned by a “change
of control” or similar event.

 

28

--------------------------------------------------------------------------------


 

“Reference Banks” shall mean (a) with respect to Domestic Revolving Loans
(i) National City Bank, and (ii) any other Lender or Lenders (A) selected as a
Reference Bank by the Domestic Administrative Agent and the Required Domestic
Facility Lenders, and (B) whose selection is approved by the Domestic Facility
Borrowers, such approval not to be unreasonably withheld or delayed and (b) with
respect to Canadian Revolving Loans (i) Chase Bank and (ii) any other Lender or
Lenders (A) selected as a Reference Bank by the Canadian Administrative Agent
and the Required Canadian Facility Lenders, and (B) whose selection is approved
by the Canadian Facility Borrowers, such approval not to be unreasonably
withheld or delayed.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

 

“Reportable Event” shall mean an event described in section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under the PBGC Regulations.

 

“Required Canadian Facility Lenders” shall mean Non-Defaulting Lenders whose
outstanding Canadian Revolving Loans and Unutilized Canadian Revolving
Commitments constitute more than 51% of the sum of the total outstanding
Canadian Revolving Loans and Unutilized Canadian Revolving Commitments of
Non-Defaulting Lenders (provided that, for purposes hereof, none of the
Borrowers nor any Affiliate shall be included in (i) the Lenders holding such
amount of the Canadian Revolving Loans or having such amount of the Unutilized
Canadian Revolving Commitments, or (ii) determining the aggregate unpaid
principal amount of the Canadian Revolving Loans or Unutilized Canadian
Revolving Commitments).

 

“Required Domestic Facility Lenders” shall mean Non-Defaulting Lenders whose
outstanding Domestic Revolving Loans and Unutilized Domestic Revolving
Commitments constitute more than 51% of the sum of the total outstanding
Domestic Revolving Loans and Unutilized Domestic Revolving Commitments of
Non-Defaulting Lenders (provided that, for purposes hereof, none of the
Borrowers nor any Affiliate shall be included in (i) the Lenders holding such
amount of the Domestic Revolving Loans or having such amount of the Unutilized
Domestic Revolving Commitments, or (ii) determining the aggregate unpaid
principal amount of the Domestic Revolving Loans or Unutilized Domestic
Revolving Commitments).

 

“Required Lenders” shall mean Non-Defaulting Lenders whose outstanding Domestic
Revolving Loans, Canadian Revolving Loans, Unutilized Domestic Revolving
Commitments, and Unutilized Canadian Revolving Commitments constitute more than
51% of the sum of the total outstanding Domestic Revolving Loans, Canadian
Revolving Loans, Unutilized Domestic Revolving Commitments, and Unutilized
Canadian Revolving Commitments of Non-Defaulting Lenders (provided that, for
purposes hereof, none of the Borrowers nor any Affiliate shall be included in
(i) the Lenders holding such amount of the Domestic Revolving Loans or Canadian
Revolving Loans or having such amount of the Unutilized Domestic Revolving
Commitments or

 

29

--------------------------------------------------------------------------------


 

Unutilized Canadian Revolving Commitments, or (ii) determining the aggregate
unpaid principal amount of the Domestic Revolving Loans, Canadian Revolving
Loans, Unutilized Domestic Revolving Commitments, or Unutilized Canadian
Revolving Commitments).

 

“Sale and Lease-Back Transaction” shall mean any arrangement with any person
providing for the leasing by a Borrower or any Subsidiary of any property
(except for temporary leases for a term, including any renewal thereof, of not
more than one year), which property has been or is to be sold or transferred by
the Borrower or such Subsidiary to such person.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw
Hill, Inc., and its successors.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“SEC Regulation D” shall mean Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.

 

“Security Documents” shall mean the Pledge Agreements, the Guaranties and each
other document pursuant to which any guaranty or Lien is granted by any Borrower
or any of their respective Subsidiaries (other than the Receivables Facility
Subsidiary) to the Domestic Administrative Agent or the Canadian Administrative
Agent, as the case may be, as security for any of the Obligations.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (i) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person is able to realize upon its assets and pay its debts
and other liabilities, contingent obligations and other commitments as they
mature in the normal course of business, (iv) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged.

 

“Specified Hedge Agreement” shall mean any Hedge Agreement entered into in
compliance with the provisions of section 10.10 and (a) entered into by
(i) Genlyte Group or any of its Material Subsidiaries and (ii) any Lender or any
Affiliate thereof and (b) which has been designated by such Lender or Affiliate
thereof and Genlyte Group, by notice to the Administrative Agents not later than
30 days after the execution and delivery thereof by, as the case may be, Genlyte
Group or such Material Subsidiary, as a Specified Hedge Agreement; provided that
the designation of any Hedge Agreement as a Specified Hedge Agreement shall not
create in favor of any Lender or Affiliate thereof that is a party theretoany
rights in connection with the management or release of any Collateral or of the
obligations of any Guarantor (other than, as to any such party that is a Lender,
its rights in its capacity as a Lender hereunder); and the amount of exposure
of, or owing to, any Lender under any Specified Hedge Agreement shall

 

30

--------------------------------------------------------------------------------


 

not be taken into account for the purpose of determining Required Canadian
Facility Lenders, Required Domestic Facility Lenders, or Required Lenders.

 

“Standard Permitted Liens” shall mean the following:

 

(i)            Liens for taxes not yet delinquent or Liens for taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established;

 

(ii)           Liens in respect of property or assets imposed by law which were
incurred in the ordinary course of business, such as carriers’, warehousemen’s,
materialmen’s and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, which do not in the aggregate detract from the
value of such property or assets or materially impair the use thereof in the
operation of the business of the Borrowers or any of their respective
Subsidiaries and which are not delinquent or remain payable without penalty or
which are being contested in good faith and by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
subject thereto;

 

(iii)          Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security; and
mechanic’s Liens, carrier’s Liens, and other Liens to secure the performance of
tenders, statutory obligations, contract bids, government contracts, performance
and return-of-money bonds and other similar obligations, incurred in the
ordinary course of business (exclusive of obligations in respect of the payment
for borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements;

 

(iv)          Easements, rights-of-way, zoning or deed restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
adversely affecting in any material respect the ordinary conduct of the business
of the Borrowers or any of their respective Subsidiaries considered as an
entirety;

 

(v)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under section 12.1(f);

 

(vi)          Leases or subleases granted to others not interfering in any
material respect with the business of the Borrowers or any of their respective
Subsidiaries and any interest or title of a lessor under any lease not in
violation of this Agreement; and

 

(vii)         Rights of consignors and consignees in respect of consignment
arrangements entered into by a Borrower or any of its Subsidiaries in the
ordinary course of business and consistent with past practice.

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities made by any Credit Party in connection with a
Qualified Receivables Transaction that are customary for accounts receivables
securitization facilities, provided that

 

31

--------------------------------------------------------------------------------


 

Standard Securitization Undertakings shall not include Indebtedness (other than
Obligations, as defined in the Qualified Receivables Purchase Agreement) or
Guaranty Obligations or recourse obligations in respect of Receivables that are
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the applicable obligor thereof.  By way of clarification and
not limitation, the representations, warranties, covenants and indemnities made
by certain of the Credit Parties under and pursuant to the Transaction
Documents, as they provide on the date of this Agreement (and as modified in
accordance with this Agreement), shall be deemed to be Standard Securitization
Undertakings.

 

“Stated Amount” of each Letter of Credit shall mean the maximum available to be
drawn thereunder (regardless of whether any conditions or other requirements for
drawing could then be met).

 

“Subsidiary” of any person shall mean and include (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such person directly or indirectly through
Subsidiaries, has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of a Borrower.

 

“Swing Line Exposure” means, at any time, the aggregate outstanding principal
amount of the Swing Line Revolving Loans at such time.  The Swing Line Exposure
of any Domestic Facility Lender at any time will be its Domestic Revolving
Percentage of the total Swing Line Exposure at such time.

 

“Swing Line Lender” shall have the meaning provided in the first paragraph of
this Agreement and shall include any other single Lender to whom the Swing Line
Lender has transferred its entire Swing Line Revolving Commitment and any Swing
Line Revolving Loans.

 

“Swing Line Participation Amount” shall have the meaning provided in
section 2.5(b).

 

“Swing Line Revolving Commitment” shall mean, with respect to the Swing Line
Lender, the amount set forth opposite such Lender’s name in Annex I as its
“Swing Line Revolving Commitment” as the same may be reduced from time to time
pursuant to any one or more of sections 6.1, 6.2 and 12.2 or adjusted from time
to time as a result of assignments to or from the Swing Line Lender pursuant to
section 15.4.  As of the Closing Date, the Swing Line Revolving Commitment shall
be $20,000,000.

 

“Swing Line Revolving Facility” shall mean the credit facility evidenced by the
Swing Line Revolving Commitment.

 

“Swing Line Revolving Loan” shall have the meaning provided in section 2.1(b).

 

“Swing Line Revolving Note” shall have the meaning provided in section 2.6(a).

 

32

--------------------------------------------------------------------------------


 

“Synthetic Lease” shall mean any lease (i) which is accounted for by the lessee
as an Operating Lease, and (ii) under which the lessee is intended to be the
“owner” of the leased property for Federal income tax purposes.

 

“Taxes” shall have the meaning provided in section 7.4.

 

“Testing Period” shall mean for any determination, a single period consisting of
the four consecutive fiscal quarters of the Borrowers then last ended (whether
or not such quarters are all within the same fiscal year), except that if a
particular provision of this Agreement indicates that a Testing Period shall be
of a different specified duration, such Testing Period shall consist of the
particular fiscal quarter or quarters of the Borrowers then last ended which are
so indicated in such provision.

 

“Total Revolving Commitment” shall mean, collectively, the Total Canadian
Revolving Commitment and the Total Domestic Revolving Commitment.

 

“Total Canadian Revolving Commitment” shall mean, collectively, the Canadian
Revolving Commitments of the Canadian Facility Lenders, which, as of the Closing
Date, shall be CDN$27,000,000.

 

“Total Domestic Revolving Commitment” shall mean, collectively, the Domestic
Revolving Commitments of the Domestic Facility Lenders, which, as of the Closing
Date, shall be $260,000,000.

 

“Transaction Documents” shall have the meaning provided in the Qualified
Receivables Purchase Agreement, as such documents may be amended, restated or
otherwise modified from time to time in accordance with the provisions of this
Agreement.

 

“Type” shall mean any type of Loan determined with respect to the interest
option applicable thereto, i.e., a Domestic Prime Rate Loan, a Flex Eurodollar
Loan, a Eurodollar Loan, a Canadian Prime Rate Loan or a CDOR Loan.

 

“UCC” shall mean the Uniform Commercial Code.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the actuarial present value of the accumulated plan benefits under the Plan as
of the close of its most recent plan year exceeds the fair market value of the
assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Plan’s actuary in the most recent annual valuation of the Plan.

 

“United States” and “U.S.” each means United States of America.

 

“Unpaid Canadian Facility Drawing” shall have the meaning provided in
section 4.3(a).

 

“Unpaid Domestic Facility Drawing” shall have the meaning provided in
section 3.3(a).

 

33

--------------------------------------------------------------------------------


 

“Unpaid Drawings” shall mean, collectively, the Unpaid Domestic Facility
Drawings and the Unpaid Canadian Facility Drawings.

 

“Unutilized Canadian Revolving Commitment” for any Canadian Facility Lender at
any time such Lender’s Canadian Revolving Commitment at such time, less (1) the
principal amount of Canadian Revolving Loans made by such Canadian Facility
Lender and outstanding at such time, less (2) such Canadian Facility Lender’s
Canadian Revolving Facility Percentage of the Canadian Facility Letter of Credit
Outstandings at such time.

 

“Unutilized Domestic Revolving Commitment” for any Domestic Facility Lender at
any time shall mean such Lender’s Domestic Revolving Commitment at such time,
less (1) the principal amount of Domestic Revolving Loans made by such Domestic
Facility Lender and outstanding at such time, less (2) such Domestic Facility
Lender’s Domestic Revolving Facility Percentage of the Domestic Facility Letter
of Credit Outstandings at such time, less (3) such Domestic Facility Lender’s
Domestic Revolving Facility Percentage of the aggregate unpaid principal balance
of the Swing Line Revolving Loans at such time.

 

“Unutilized Swing Line Revolving Commitment” for the Swing Line Lender at any
time shall mean the excess of (i) the Swing Line Lender’s Swing Line Revolving
Commitment at such time over (ii) the aggregate principal amount of Swing Line
Revolving Loans made by the Swing Line Lender and outstanding at such time.

 

“Unutilized Total Canadian Revolving Commitment” shall mean, at any time, the
excess of (i) the Total Canadian Revolving Commitment at such time over (ii) the
aggregate principal amount of all Canadian Revolving Loans and Canadian Facility
Letter of Credit Outstandings then outstanding.

 

“Unutilized Total Domestic Revolving Commitment” shall mean, at any time, the
excess of (i) the Total Domestic Revolving Commitment at such time over (ii) the
sum of the aggregate principal amount of all Domestic Revolving Loans and Swing
Line Revolving Loans and the Domestic Facility Letter of Credit Outstandings
then outstanding.

 

“Wholly-Owned Material Subsidiary” shall mean each Wholly-Owned Subsidiary that
is also a Material Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean each Subsidiary, at least 95% of whose
capital stock, equity interests, membership interests and partnership interests,
other than director’s qualifying shares or similar interests, are owned directly
or indirectly by the Genlyte Group, provided however for the purposes of this
Agreement, the term “Wholly-Owned Subsidiary” shall also include Lumec-Schreder
Inc., a corporation organized under the laws of Quebec, for so long as not less
than 50.5% of the capital stock of Lumec-Schreder Inc. is owned by a Borrower or
a Wholly-Owned Subsidiary of a Borrower.

 

“Written”, “written” or “in writing” shall mean any form of written
communication or a communication by means of telex, facsimile transmission,
e-mail electronic transmission, telegraph or cable.

 

34

--------------------------------------------------------------------------------


 

1.2.         Computation of Time Periods.  In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.

 

1.3.         Accounting Terms.  Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrowers notify the Administrative Agents that the Borrowers request an
amendment to any provision of section 10 or 11 hereof to eliminate the effect of
any change occurring after the Effective Date in GAAP or in the application
thereof to such provision (or if the Administrative Agents notify the Borrowers
that the Required Lenders request an amendment to any such provision hereof for
such purposes), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance with the requirements of this
Agreement.  Notwithstanding anything in this section 1.3 to the contrary, in the
event that there is a change in GAAP or in the application thereof occurring
after the Effective Date mandating the expensing of stock options or comparable
equity based compensation, without further action by the Administrative Agents,
the Lenders, the Borrowers or any other Credit Party, such changes requiring the
expensing of stock options or comparable equity based compensation shall be
disregarded and this Agreement shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective.

 

1.4.         Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to sections, Annexes
and Exhibits shall be construed to refer to sections of, and Annexes and
Exhibits to, this Agreement, and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all real
property, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and interests in any of the foregoing.

 

1.5.         Borrower Changes.  (a)  Additional Borrowers.  By execution of an
Additional Borrower Joinder by a Wholly-Owned Subsidiary (other than the
Receivables Facility Subsidiary) and upon acceptance thereof by the
Administrative Agents and the Required Lenders, each in its sole discretion, and
such Person’s satisfaction of all conditions and completion of all deliveries
specified in the Additional Borrower Joinder, this Agreement shall be deemed to
be amended so that such Person shall become for all purposes of this Agreement
as

 

35

--------------------------------------------------------------------------------


 

if an original signatory hereto, and shall be admitted as a Borrower hereunder,
and this Agreement shall be binding for all purposes on such Person as a
Borrower as if an original signatory hereto.

 

(b)           Released Canadian Borrowers.  A Canadian Facility Borrower may
cease to be a Borrower hereunder and be released from its Indebtedness and other
Obligations hereunder so long as (i) Genlyte Group shall have delivered to the
Administrative Agents written request for such release at least ten
(10) Business Days prior to the proposed effective date thereof, (ii) Genlyte
Group shall have delivered to the Administrative Agents evidence satisfactory to
the Administrative Agents that such Canadian Facility Borrower (A) is not then a
Material Subsidiary (but without regard to clause (a) of the proviso of the
definition of such term in section 1.1) and (B) will be dissolved and cease to
exist promptly following such release, and (iii) the Credit Parties shall have
executed and delivered to the Administrative Agents and the Lenders such
confirmations and other documents as the Administrative Agents may reasonably
request.

 

1.6.         Appointment of Genlyte Group as Representative.  For purposes of
this Agreement, each Borrower other than Genlyte Group (i) authorizes Genlyte
Group to make such requests, give such notices or furnish such certificates to
either Administrative Agent or any Lender as may be required or permitted by
this Agreement for the benefit of such Borrower and (ii) authorizes the
Administrative Agents to treat such requests, notices, certificates or consents
given or made by Genlyte Group to have been made, given or furnished by the
applicable Borrower for purposes of this Agreement.  Each Administrative Agent
and each Lender shall be entitled to rely on each such request, notice,
certificate or consent made, given or furnished by the Borrower pursuant to the
provisions of this Agreement or any other Credit Document as being made or
furnished on behalf of, and with the effect of irrevocably binding, such
Borrower.

 

1.7          Qualified Receivables Transaction.   The inclusion of “Aggregate
Capital” in the definition of Consolidated Total Debt and “Yield” in the
definition of Consolidated Interest Expense, and the inclusion of various other
references to a Qualified Receivables Transaction, the Qualified Receivables
Purchase Agreement, the Qualified Receivables Sale Agreement and terms defined
therein, are made to protect certain interests of the Lenders and the Credit
Parties and shall not be construed to impugn the stated intentions of the
parties to a Qualified Receivables Transaction, the Qualified Receivables
Purchase Agreement and the Qualified Receivables Sale Agreement that the sales
and purchases of Receivables Facility Assets contemplated thereby are “true” and
outright sales and purchases.

 

1.8          Currency Equivalents; Canadian Facility Amounts.   For purposes of
this Agreement, except as otherwise specified herein, (i) the equivalent in
Dollars of Canadian Dollars shall be determined by using the quoted spot rate at
which the Canadian Administrative Agent offers to exchange Dollars for Canadian
Dollars at its Payment Office at 9:00 A.M. (local time at the Payment Office) on
the Business Day on which such equivalent is to be determined, and (ii) the
equivalent in Canadian Dollars of Dollars shall be determined by using the
quoted spot rate at which the Canadian Administrative Agent’s Payment Office
offers to exchange Canadian Dollars for Dollars at the Payment Office at
9:00 A.M. (local time at the Payment Office) on the Business Day on which such
equivalent is to be determined.  Unless the context otherwise requires,
references in this Agreement or any of the other Credit Documents to the

 

36

--------------------------------------------------------------------------------


 

principal amounts of, or outstanding balances of, Canadian Revolving Loans (or
words of similar import) shall be deemed to refer to the sum of the aggregate
principal balance of Canadian Revolving Loans denominated in Canadian Dollars
then outstanding, plus the Canadian Dollar equivalent of the aggregate principal
balance of Canadian Revolving Loans denominated in Dollars then outstanding.

 

SECTION 2.         AMOUNT AND TERMS OF LOANS.

 

2.1.         Existing Letters of Credit; Commitments for Loans.  Upon the
effectiveness of this Agreement, (i) the Domestic Revolving Commitments of the
Domestic Facility Lenders shall be amended and increased to be, as of such
effectiveness, as set forth on Annex I hereto, (ii) the Existing Domestic Term
Loan held by each Domestic Facility Lender (in its capacity as an Existing
Domestic Term Loan Lender) shall be converted into, and be deemed to be, a
Domestic Revolving Loan, in the same principal amount, advanced by such Domestic
Facility Lender under this Agreement, (iii) the Existing Domestic Revolving
Loans of each Domestic Facility Lender as of such effectiveness shall be deemed
continued as Domestic Revolving Loans of such Domestic Facility Lender, in the
same principal amount, under this Agreement, (iv) the Existing Canadian
Revolving Loans of each Canadian Facility Lender as of such effectiveness shall
be deemed continued as Canadian Revolving Loans of such Canadian Facility
Lender, in the same principal amount, under this Agreement, and (v) the risk
participation exposures in respect of the Existing Canadian Letters of Credit
and the Existing Domestic Letters of Credit shall be deemed to be continued and
assumed by, as the case may be, the Canadian Facility Lenders and the Domestic
Facility Lenders ratably according to their respective, as the case may be,
Canadian Revolving Facility Percentages or Domestic Revolving Facility
Percentages.  Upon such effectiveness and subject to and upon the terms and
conditions herein set forth, each Lender severally agrees to make a loan or
loans (each a “Loan” and, collectively, the “Loans”) to the Borrowers, which
Loans shall be drawn, to the extent such Lender has a Commitment under a
Facility for the Borrowers, under the applicable Facility, as set forth below:

 

(a)           Domestic Revolving Facility.  Loans to the Borrowers under the
Domestic Revolving Facility (each a “Domestic Revolving Loan” and, collectively,
the “Domestic Revolving Loans”) (i) shall be made only by a Domestic Facility
Lender, (ii) may be made at any time and from time to time on and after the
Closing Date and prior to the Maturity Date; (iii) shall only be incurred by a
Domestic Facility Borrower, (iv) shall be made only in U.S. Dollars; (v) except
as otherwise provided, may, at the option of the Domestic Facility Borrowers, be
incurred and maintained as, or Converted into, Domestic Revolving Loans which
are either Domestic Prime Rate Loans or Eurodollar Loans, provided that all
Domestic Revolving Loans made as part of the same Borrowing shall, unless
otherwise specifically provided herein, consist of Domestic Revolving Loans of
the same Type; (vi) may be repaid or prepaid and reborrowed in accordance with
the provisions hereof; and(vii) may only be made if after giving effect thereto
the Unutilized Total Domestic Revolving Commitment will not be less than zero. 
Without limiting the generality of the foregoing sentence, at no time shall the
sum of (X) the aggregate unpaid principal balance of a Domestic Facility
Lender’s Domestic Revolving Loans, plus (Y) such Domestic Facility Lender’s
Domestic Revolving Facility Percentage of the Domestic Facility Letter of Credit
Outstandings at such time, plus (Z) such Domestic Facility Lender’s Domestic
Revolving Facility Percentage of the aggregate unpaid

 

37

--------------------------------------------------------------------------------


 

principal balance of the Swing Line Revolving Loans at such time, exceed the
Domestic Revolving Commitment of such Domestic Facility Lender.  In addition, no
Domestic Revolving Loans shall be incurred at any time if after giving effect
thereto the Domestic Facility Borrowers would be required to prepay Revolving
Loans in accordance with section 7.2(a).  The Obligations of the Domestic
Facility Borrowers in respect of the Domestic Revolving Facility shall be joint
and several.

 

(b)           Swing Line Revolving Facility.  Loans to the Borrowers under the
Swing Line Revolving Facility (each a “Swing Line Revolving Loan” and,
collectively, the “Swing Line Revolving Loans”) (i) shall be made only by the
Swing Line Lender, (ii) may only be incurred by a Domestic Facility Borrower,
(iii) may be made at any time and from time to time on and after the Closing
Date and prior to the Maturity Date; (iv) shall be made only in U.S. Dollars;
(v) except as otherwise provided, may, at the option of the Domestic Facility
Borrowers, be incurred and maintained as Swing Line Revolving Loans which are
either Domestic Prime Rate Loans or Flex Eurodollar Loans; (vi) may be repaid or
prepaid and reborrowed in accordance with the provisions hereof; (vii) may only
be made if after giving effect thereto the Unutilized Total Domestic Revolving
Commitment exceeds zero; and (viii) shall not exceed for the Swing Line Lender
at any time outstanding its Swing Line Revolving Commitment at such time.  The
Obligations of the Domestic Facility Borrowers in respect of the Swing Line
Revolving Facility shall be joint and several.

 

(c)           Canadian Revolving Facility.  Loans to the Borrowers under the
Canadian Revolving Facility (each a “Canadian Revolving Loan” and, collectively,
the “Canadian Revolving Loans”) (i) shall be made only by a Canadian Facility
Lender, (ii) may be made at any time and from time to time on and after the
Closing Date and prior to the Maturity Date; (iii) shall only be incurred by a
Canadian Facility Borrower, (iv) shall be made only in, at the option of the
Canadian Facility Borrowers, (A) Canadian Dollars or (B) Dollars if at the time
of such Borrowing Dollars are readily and freely transferable and convertible
into Canadian Dollars; (v) except as otherwise provided, may, at the option of
the Canadian Facility Borrowers, be incurred and maintained as, or Converted
into, Canadian Revolving Loans which are (A) as to Borrowings denominated in
Canadian Dollars, either Canadian Prime Rate Loans or CDOR Loans and (B) as to
Borrowings denominated in Dollars, either Domestic Prime Rate Loans or
Eurodollar Loans and, provided that all Canadian Revolving Loans made as part of
the same Borrowing shall, unless otherwise specifically provided herein, consist
of Canadian Revolving Loans of the same Type and of the same currency; (vi) may
be repaid or prepaid, in the same currency in which they were borrowed, and
reborrowed in accordance with the provisions hereof; and (vii) may only be made
if after giving effect thereto the Unutilized Total Canadian Revolving
Commitment will not be less than zero.  Without limiting the generality of the
foregoing sentence, at no time shall the sum of (X) the aggregate unpaid
principal balance of a Canadian Facility Lender’s Canadian Revolving Loans
denominated in Canadian Dollars, plus (Y) the Canadian Dollar equivalent of the
aggregate unpaid principal balance of such Canadian Facility Lender’s Canadian
Revolving Loans denominated in Dollars, plus (Z) such Canadian Facility Lender’s
Canadian Revolving Facility Percentage of the Canadian Facility Letter of Credit
Outstandings at such time, exceed the Canadian Revolving Commitment of such

 

38

--------------------------------------------------------------------------------


 

Canadian Facility Lender.  In addition, no Canadian Revolving Loans shall be
incurred at any time if after giving effect thereto the Canadian Facility
Borrowers would be required to prepay Canadian Revolving Loans in accordance
with section 7.2(c).  The Obligations of the Canadian Facility Borrowers in
respect of the Canadian Revolving Facility shall be joint and several.

 

(d)           Interest Contracts on Existing Loans; Accrued and Unpaid Interest
and Fees; Equalization of Domestic Revolving Loans.  (i)  To extent that any
Existing Domestic Revolving Loan, Existing Domestic Term Loan or Existing
Canadian Revolving Loan that is outstanding immediately prior to the
effectiveness of this Agreement is, as the case may be, a Eurodollar Loan or a
CDOR Loan, the Eurodollar Rate or Canadian Deposit Offered Rate and the Interest
Period applicable to such Eurodollar Loan or CDOR Loan shall remain in effect
and shall not be affected by the amendment and restatement contemplated by this
Agreement, including, without limitation, the conversion of the Existing
Domestic Term Loans into Domestic Revolving Loans.  Any Existing Domestic
Revolving Loan, Existing Domestic Term Loan or Existing Canadian Revolving Loan
that is, as the case may be, a Domestic Prime Rate Loan or a Canadian Prime Rate
Loan shall remain as such.  The Borrowers shall cause any “Swing Line Revolving
Loans” under the Existing Credit Agreement to be repaid in full prior to the
effectiveness of this Agreement.

 

(ii)           Any and all interest, fees or other sums payable by the Credit
Parties under and pursuant to the Existing Credit Agreement that are accrued as
of the effectiveness of this Agreement and not theretofore paid in full shall be
Obligations under this Agreement and shall be due and payable by such Credit
Parties to, as applicable, the Administrative Agents, the Letter of Credit
Issuers or the Lenders on the date on which such interest, fees or such other
sums would be due and payable under and pursuant to this Agreement.

 

(iii)          As promptly as practicable following the effectiveness of this
Agreement, and in any event within five Business Days, in the case of any
Domestic Prime Rate Loans then outstanding, and at the end of the then current
Interest Period with respect thereto, in the case of any Eurodollar Loans then
outstanding, the Domestic Facility Borrowers shall prepay such Domestic
Revolving Loans in their entirety and, to the extent that the Domestic Facility
Borrowers elect to do so and subject to the conditions specified in section 8.2,
the Domestic Facility Borrowers shall reborrow Domestic Revolving Loans from the
Domestic Facility Lenders in proportion to their respective Domestic Revolving
Commitments, as set forth on Annex I hereto, until such time as all outstanding
Domestic Revolving Loans are held by the Domestic Facility Lenders in such
proportion.

 

(e)           Optional Increase in Domestic Revolving Commitments.  At any time,
if no Default shall have occurred and be continuing (or would result after
giving effect thereto), the Domestic Facility Borrowers may, if they so elect,
increase the aggregate amount of the Total Domestic Revolving Commitment (each
such increase to be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $10,000,000), either by designating a financial
institution not theretofore a Domestic Facility Lender to become a Domestic
Facility Lender (such designation to be effective

 

39

--------------------------------------------------------------------------------


 

only with the prior written consent of the Domestic Administrative Agent, which
consent will not be unreasonably withheld or delayed, and only if such financial
institution accepts a Domestic Revolving Commitment in an aggregate amount that
is an integral multiple of $5,000,000 and not less than $10,000,000), or by
agreeing with an existing Domestic Facility Lender that such Lender’s Domestic
Revolving Commitment shall be increased.  Upon execution and delivery by the
Borrowers and such Domestic Facility Lender or other financial institution of an
instrument (a “Domestic Revolving Commitment Acceptance”) in form reasonably
satisfactory to the Domestic Administrative Agent, such existing Domestic
Facility Lender shall have a Domestic Revolving Commitment as therein set forth
or such other financial institution shall become a Domestic Facility Lender with
a Domestic Revolving Commitment as therein set forth and all the rights and
obligations of a Domestic Facility Lender with such a Domestic Revolving
Commitment hereunder; provided:

 

(i)            that the Borrowers shall provide prompt notice of such increase
to the Domestic Administrative Agent, who shall promptly notify the Domestic
Facility Lenders;

 

(ii)           that the Borrowers shall have delivered to the Domestic
Administrative Agent a copy of the Domestic Revolving Commitment Acceptance;

 

(iii)          that the sum of (A) the amount of such increase, (B) the amount
of all other increases in the aggregate amount of the Domestic Revolving
Commitments pursuant to this section 2.1(e) since the date of this Agreement,
and (C) the then Dollar-equivalent amount of all increases in the aggregate
amount of the Canadian Revolving Commitments pursuant to section 2.1(f) since
the date of this Agreement (or occurring at the same time as such increase),
does not exceed $50,000,000;

 

(iv)          that, before and after giving effect to such increase, the
representations and warranties of the Borrowers contained in Section 9 of this
Agreement shall be true and correct; and

 

(v)           that the Domestic Administrative Agent shall have received such
evidence (including an opinion of Borrowers’ counsel) as it may reasonably
request to confirm the Borrowers’ due authorization of the transactions
contemplated by this section 2.1(e) and the validity and enforceability of the
obligations of the Borrowers resulting therefrom.

 

On the date of any such increase, the Borrowers shall be deemed to have
represented to the Administrative Agents and the Lenders that the conditions set
forth in clauses (i) through (v) above have been satisfied.

 

Upon any increase in the aggregate amount of the Domestic Revolving Commitments
pursuant to this section 2.1(e):

 

(x)            within five Business Days, in the case of any Domestic Prime Rate
Loans then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of any Eurodollar Loans then outstanding, the

 

40

--------------------------------------------------------------------------------


 

Domestic Facility Borrowers shall prepay such Loans in their entirety and, to
the extent the Domestic Facility Borrowers elect to do so and subject to the
conditions specified in section 8.2, the Domestic Facility Borrowers shall
reborrow Loans from the Domestic Facility Lenders in proportion to their
respective Commitments after giving effect to such increase, until such time as
all outstanding Loans are held by the Domestic Facility Lenders in such
proportion; and

 

(y)           each existing Domestic Facility Lender whose Commitment has not
increased pursuant to this section 2.1(e) (each, a “Non-Increasing Domestic
Facility Lender”) shall be deemed, without further action by any party hereto,
to have sold to each Domestic Facility Lender whose Domestic Revolving
Commitment has been assumed or increased under this section 2.1(e) (each, an
“Increased Commitment Domestic Facility Lender”), and each Increased Commitment
Domestic Facility Lender shall be deemed, without further action by any party
hereto, to have purchased from each Non-Increasing Domestic Facility Lender, a
participation (on the terms specified in section 2.5 and section 3.4
respectively) in each Swing Line Revolving Loan and each Domestic Facility
Letter of Credit Outstanding in which such Non-Increasing Domestic Facility
Lender has acquired a participation in an amount equal to such Increased
Commitment Domestic Facility Lender’s Domestic Revolving Facility Percentage
thereof, until such time as all Domestic Facility Letter of Credit Exposures and
Swing Line Exposures are held by the Domestic Facility Lenders in proportion to
their respective Domestic Revolving Commitments after giving effect to such
increase.

 

(f)            Optional Increase in Canadian Revolving Commitments.  At any
time, if no Default shall have occurred and be continuing (or would result after
giving effect thereto), the Canadian Facility Borrowers may, if they so elect,
increase the aggregate amount of the Total Canadian Revolving Commitment (each
such increase to be in an aggregate amount that is an integral multiple of
CDN$5,000,000 and not less than CDN$10,000,000), either by designating a
financial institution not theretofore a Canadian Facility Lender to become a
Canadian Facility Lender (such designation to be effective only with the prior
written consent of the Canadian Administrative Agent, which consent will not be
unreasonably withheld or delayed, and only if such financial institution accepts
a Canadian Revolving Commitment in an aggregate amount that is an integral
multiple of CDN$5,000,000 and not less than CDN$10,000,000), or by agreeing with
an existing Canadian Facility Lender that such Lender’s Canadian Revolving
Commitment shall be increased.  Upon execution and delivery by the Borrowers and
such Canadian Facility Lender or other financial institution of an instrument (a
“Canadian Revolving Commitment Acceptance”) in form reasonably satisfactory to
the Canadian Administrative Agent, such existing Canadian Facility Lender shall
have a Canadian Revolving Commitment as therein set forth or such other
financial institution shall become a Canadian Facility Lender with a Canadian
Revolving Commitment as therein set forth and all the rights and obligations of
a Canadian Facility Lender with such a Canadian Revolving Commitment hereunder;
provided:

 

41

--------------------------------------------------------------------------------


 

(i)            that the Borrowers shall provide prompt notice of such increase
to the Canadian Administrative Agent, who shall promptly notify the Canadian
Facility Lenders;

 

(ii)           that the Borrowers shall have delivered to the Canadian
Administrative Agent a copy of the Canadian Revolving Commitment Acceptance;

 

(iii)          that the sum of (A) the Dollar-equivalent amount of such
increase, (B) the then Dollar-equivalent amount of all other increases in the
aggregate amount of the Canadian Revolving Commitments pursuant to this
section 2.1(f) since the date of this Agreement, and (C) the amount of all
increases in the aggregate amount of the Domestic Revolving Commitments pursuant
to section 2.1(e) since the date of this Agreement (or occurring at the same
time as such increase), does not exceed $50,000,000;

 

(iv)          that, before and after giving effect to such increase, the
representations and warranties of the Borrowers contained in Section 9 of this
Agreement shall be true and correct; and

 

(v)           that the Canadian Administrative Agent shall have received such
evidence (including an opinion of Borrowers’ counsel) as it may reasonably
request to confirm the Borrowers’ due authorization of the transactions
contemplated by this section 2.1(f) and the validity and enforceability of the
obligations of the Borrowers resulting therefrom.

 

On the date of any such increase, the Borrowers shall be deemed to have
represented to the Administrative Agents and the Lenders that the conditions set
forth in clauses (i) through (v) above have been satisfied.

 

Upon any increase in the aggregate amount of the Canadian Revolving Commitments
pursuant to this section 2.1(f):

 

(x)            within five Business Days, in the case of any Canadian Prime Rate
Loans then outstanding, and at the end of the then current Interest Period with
respect thereto, in the case of any CDOR Loans then outstanding, the Canadian
Facility Borrowers shall prepay such Loans in their entirety and, to the extent
the Canadian Facility Borrowers elect to do so and subject to the conditions
specified in section 8.2, the Canadian Facility Borrowers shall reborrow Loans
from the Canadian Facility Lenders in proportion to their respective Commitments
after giving effect to such increase, until such time as all outstanding Loans
are held by the Canadian Facility Lenders in such proportion; and

 

(y)           each existing Canadian Facility Lender whose Commitment has not
increased pursuant to this section 2.1(f) (each, a “Non-Increasing Canadian
Facility Lender”) shall be deemed, without further action by any party hereto,
to have sold to each Canadian Facility Lender whose Canadian Revolving
Commitment has been assumed or increased under this section 2.1(f) (each, an
“Increased Commitment Canadian Facility Lender”), and each Increased Commitment
Canadian Facility Lender shall be deemed, without further action by

 

42

--------------------------------------------------------------------------------


 

any party hereto, to have purchased from each Non-Increasing Canadian Facility
Lender, a participation (on the terms specified in section 4.4) in each Canadian
Facility Letter of Credit Outstanding in which such Non-Increasing Canadian
Facility Lender has acquired a participation in an amount equal to such
Increased Commitment Canadian Facility Lender’s Canadian Revolving Facility
Percentage thereof, until such time as all Canadian Facility Letter of Credit
Exposures are held by the Canadian Facility Lenders in proportion to their
respective Canadian Revolving Commitments after giving effect to such increase.

 

2.2.         Minimum Borrowing Amounts, etc.; Pro Rata Borrowings.  (a) The
aggregate principal amount of each Borrowing by the Borrowers shall not be less
than the Minimum Borrowing Amount.  More than one Borrowing may be incurred by
the Borrowers on any day, provided that (i) if there are two or more Borrowings
on a single day in respect to the same Class of Loans which consist of
Eurodollar Loans, each such Borrowing shall have a different initial Interest
Period, (ii) if there are two or more Borrowings on a single day under the
Canadian Revolving Facility which consist of CDOR Loans, each such Borrowing
shall have a different initial Interest Period, (iii) only one Borrowing under
the Swing Line Revolving Facility may be made on any single day, (iv) at no time
shall there be more than eight Borrowings in the aggregate under the Domestic
Revolving Facility consisting of Eurodollar Loans outstanding hereunder, and
(v) at no time shall there be more than eight Borrowings in the aggregate under
the Canadian Revolving Facility consisting of CDOR Loans and Eurodollar Loans
outstanding hereunder.

 

(b)           All Borrowings under a Facility shall be made by the Lenders
having Commitments under such Facility, if any, pro rata on the basis of their
respective Commitments under such Facility. It is understood that no Lender
shall be responsible for any default by any other Lender in its obligation to
make Loans hereunder and that each Lender shall be obligated to make the Loans
provided to be made by it hereunder, regardless of the failure of any other
Lender to fulfill its Commitment hereunder.

 

2.3.         Procedures for Borrowing.  (a) Notice of Borrowing.  Whenever a
Borrower desires to incur Loans, it shall give the Domestic Administrative Agent
in the case of a Domestic Revolving Loan or a Swing Line Revolving Loan, or the
Canadian Administrative Agent, in the case of a Canadian Revolving Loan, in each
case at its respective Notice Office,

 

(i)            Borrowings under the Domestic Revolving Facility:  in the case of
any Borrowing under the Domestic Revolving Facility of (1) Eurodollar Loans to
be made hereunder, prior to 12:00 noon (local time at its Notice Office), at
least three Business Days’ prior written or telephonic notice thereof (in the
case of telephonic notice, promptly confirmed in writing if so requested by the
Domestic Administrative Agent); or (2) Domestic Prime Rate Loans to be made
hereunder, prior to 12:00 noon (local time at its Notice Office), at least same
Business Day’s prior written or telephonic notice thereof (in the case of
telephonic notice, promptly confirmed in writing if so requested by the Domestic
Administrative Agent), or

 

(ii)           Borrowings under the Swing Line Revolving Facility:  in the case
of any Borrowing under the Swing Line Revolving Facility, prior to 2:00 P.M.
(local time at

 

43

--------------------------------------------------------------------------------


 

its Notice Office), at least same Business Day’s prior written or telephonic
notice thereof (in the case of telephonic notice, promptly confirmed in writing
if so requested by the Domestic Administrative Agent), or

 

(iii)          Borrowings under the Canadian Revolving Facility:  in the case of
any Borrowing under the Canadian Revolving Facility (A) denominated in Canadian
Dollars of (1) CDOR Loans to be made hereunder, prior to 12:00 noon (local time
at its Notice Office), at least three Business Days’ prior written or telephonic
notice thereof (in the case of telephonic notice, promptly confirmed in writing
if so requested by the Canadian Administrative Agent); or (2) Canadian Prime
Rate Loans to be made hereunder, prior to 10:00 A.M. (local time at its Notice
Office), at least same Business Day’s prior written or telephonic notice thereof
(in the case of telephonic notice, promptly confirmed in writing if so requested
by the Canadian Administrative Agent) and (B) denominated in Dollars of
(1) Eurodollar Loans to be made hereunder, prior to 12:00 noon (local time at
its Notice Office), at least three Business Days’ prior written or telephonic
notice thereof (in the case of telephonic notice, promptly confirmed in writing
if so requested by the Canadian Administrative Agent); or (2) Domestic Prime
Rate Loans to be made hereunder, prior to 10:00 A.M. (local time at its Notice
Office), at least same Business Day’s prior written or telephonic notice thereof
(in the case of telephonic notice, promptly confirmed in writing if so requested
by the Canadian Administrative Agent).

 

Each such notice (each such notice, a “Notice of Borrowing”) shall (if requested
by the applicable Administrative Agent to be confirmed in writing), be
substantially in the form of Exhibit B-1, and in any event shall be irrevocable
and shall specify: (i) the Facility under which the Borrowing is to be incurred
and the Borrower incurring the Loan; (ii) the aggregate principal amount of the
Loans to be made pursuant to such Borrowing; (iii) the date of the Borrowing
(which shall be a Business Day); (iv) whether the Borrowing shall consist of
Domestic Prime Rate Loans, Flex Eurodollar Loans, Eurodollar Loans, Canadian
Prime Rate Loans or CDOR Loans; (v) if the requested Borrowing consists of
Eurodollar Loans or CDOR Loans, the Interest Period to be initially applicable
thereto, and (vi) if the requested Borrowing is under the Canadian Revolving
Facility, the currency (Canadian Dollars or Dollars) in which such Borrowing is
to be denominated.  If the applicable Borrower fails to specify in a Notice of
Borrowing the Interest Period for any Eurodollar Loans or CDOR Loans, such
Interest Period shall be deemed to be one month; and if the applicable Canadian
Facility Borrower fails to specify in a Notice of Borrowing the currency, such
Borrowing shall be denominated in Canadian Dollars.  The applicable
Administrative Agent shall promptly give each Lender which has a Commitment
under any applicable Facility written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing under the applicable Facility,
of such Lender’s proportionate share thereof and of the other matters covered by
the Notice of Borrowing relating thereto.

 

(b)           Actions by Administrative Agents on Telephone Notice.  Without in
any way limiting the obligation of the Borrowers to confirm in writing any
telephonic notice permitted to be given hereunder, the Administrative Agents may
act prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agents in good faith to be
from an Authorized Officer of the Borrower entitled to give telephonic notices

 

44

--------------------------------------------------------------------------------


 

under this Agreement on behalf of that Borrower. In each such case, the
Administrative Agents’ record of the terms of such telephonic notice shall be
conclusive absent manifest error.

 

2.4.         Disbursement of Funds.  (a) No later than 2:00 P.M. (local time at
the Payment Office) on the date specified in each Notice of Borrowing, each
Lender with a Commitment under the Facility under which any Borrowing pursuant
to such Notice of Borrowing is to be made will make available its pro rata
share, if any, of each Borrowing under such Facility requested to be made on
such date in the manner provided below.  All amounts shall be made available to
the Domestic Administrative Agent in U.S. Dollars, except in the case of
Canadian Revolving Loans, in which case the amounts shall be made available to
the Canadian Administrative Agent in, as elected by the Canadian Borrowers
pursuant to the provisions of this Agreement, Canadian Dollars or Dollars, in
each case in immediately available funds at the Payment Office and the Domestic
Administrative Agent or Canadian Administrative Agent, as the case may be,
promptly will make available to the Borrower making the request by depositing to
their account at the Payment Office (or such other account(s) as designated by
such Borrower in accordance with section 2.4(c)) the aggregate of the amounts so
made available in the type of funds received.  Unless the applicable
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the applicable
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, such Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and such
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount.  If such corresponding amount is not in fact made
available to the applicable Administrative Agent by such Lender and such
Administrative Agent has made available same to a Borrower, such Administrative
Agent shall be entitled to recover such corresponding amount from such Lender. 
If such Lender does not pay such corresponding amount forthwith upon the
applicable Administrative Agent’s demand therefor, such Administrative Agent
shall promptly notify the applicable Borrower, and such Borrower shall
immediately pay such corresponding amount to the applicable Administrative
Agent.  The Domestic Administrative Agent or the Canadian Administrative Agent,
as the case may be, shall also be entitled to recover from such Lender or the
applicable Borrower, as the case may be, interest on such corresponding amount
in respect of each day from the date such corresponding amount was made
available by such Administrative Agent to such Borrower to the date such
corresponding amount is recovered by such Administrative Agent, at a rate per
annum equal to (x) if paid by such Lender, the overnight Federal Funds Effective
Rate in the case of any Loan denominated in Dollars, or in the case of any Loan
denominated in Canadian Dollars, at the weighted average overnight or weekend
borrowing rate for immediately available and freely transferable funds
denominated in Canadian Dollars which is offered to the Canadian Administrative
Agent in the international markets, or (y) if paid by a Borrower, the then
applicable rate of interest, calculated in accordance with section 2.8, for the
respective Loans (but without any requirement to pay any amounts in respect
thereof pursuant to section 2.11).

 

(b)           Nothing herein and no subsequent termination of Commitments
pursuant to section 6.1 or 6.2 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder and in existence from time to
time or to prejudice any rights which any Borrower may have against any Lender
as a result of any default by such Lender hereunder.

 

45

--------------------------------------------------------------------------------


 

(c)           Whenever a Borrower desires that proceeds of a Borrowing be
deposited into an account other than such Borrower’s account at the Payment
Office as contemplated by the second sentence of section 2.4(a) (which other
account shall be an account of a Credit Party), it shall give the Domestic
Administrative Agent in the case of a Domestic Revolving Loan or a Swing Line
Revolving Loan, or the Canadian Administrative Agent, in the case of a Canadian
Revolving Loan, in each case at its respective Notice Office, prior written
notice of such other account into which such Borrower desires for such proceeds
to be deposited, specifying such other information as the applicable
Administrative Agent may request; provided, however, that (i) any such proceeds
so deposited into such other account shall, for the purposes of such Borrower’s
liability therefore be deemed to have been advanced directly to such Borrower
and (ii) no such deposit into such other account shall in any way affect, limit
or otherwise modify such Borrower’s obligation to repay such Borrowings in
accordance with this Agreement and the applicable Notes.

 

2.5.         Refunding of, or Participation in, Swing Line Revolving Loans. 
(a) If any Event of Default exists, the Swing Line Lender may, in its sole and
absolute discretion, direct that the Swing Line Revolving Loans owing to it be
refunded by delivering a notice to such effect to the Domestic Administrative
Agent, specifying the aggregate principal amount thereof (a “Notice of Swing
Line Refunding”). .Promptly upon receipt of a Notice of Swing Line Refunding,
the Domestic Administrative Agent shall give notice of the contents thereof to
the Domestic Facility Lenders and, unless an Event of Default specified in
section 12.1(g) in respect of a Borrower has occurred, also to the Domestic
Facility Borrowers. Each such Notice of Swing Line Refunding shall be deemed to
constitute delivery by the Domestic Facility Borrowers of a Notice of Borrowing
requesting Domestic Revolving Loans consisting of Domestic Prime Rate Loans in
the amount of the Swing Line Revolving Loans to which it relates. Each Domestic
Facility Lender (including the Swing Line Lender, in its capacity as a Domestic
Facility Lender) hereby unconditionally agrees (notwithstanding that any of the
conditions specified in section 8.2 hereof or elsewhere in this Agreement shall
not have been satisfied, but subject to the provisions of paragraph (b) below)
to make a Domestic Revolving Loan to the applicable Borrower in an amount equal
to such Domestic Facility Lender’s Domestic Revolving Facility Percentage of the
aggregate amount of the Swing Line Revolving Loans to which such Notice of Swing
Line Refunding relates.  Each such Domestic Facility Lender shall make the
amount of such Domestic Revolving Loan available to the Domestic Administrative
Agent in immediately available funds at its Payment Office not later than
2:00 P.M. (local time at the Payment Office), if such notice is received by such
Domestic Facility Lender prior to 11:00 A.M. (local time at its Domestic Lending
Office), or not later than 2:00 P.M. (local time at the Payment Office) on the
next Business Day, if such notice is received by such Domestic Facility Lender
after such time. The proceeds of such Domestic Revolving Loans shall be made
immediately available to the Swing Line Lender and applied by it to repay the
principal amount of the Swing Line Revolving Loans to which such Notice of Swing
Line Refunding related.  Each Domestic Facility Borrower irrevocably and
unconditionally agree that, notwithstanding anything to the contrary contained
in this Agreement, Domestic Revolving Loans made as herein provided in response
to a Notice of Swing Line Refunding shall constitute Domestic Revolving Loans
hereunder consisting of Domestic Prime Rate Loans.

 

(b)           If prior to the time a Domestic Revolving Loan would otherwise
have been made as provided above as a consequence of a Notice of Swing Line
Refunding, any of the events

 

46

--------------------------------------------------------------------------------


 

specified in section 12.1(g) shall have occurred in respect of a Borrower or if
one or more of the Domestic Facility Lenders shall determine that it is legally
prohibited from making a Domestic Revolving Loan under such circumstances, each
Domestic Facility Lender (other than the Swing Line Lender), or each Domestic
Facility Lender (other than the Swing Line Lender) so prohibited, as the case
may be, shall, on the date such Domestic Revolving Loan would have been made by
it (the “Purchase Date”), purchase an undivided participating interest in the
outstanding Swing Line Revolving Loans to which such Notice of Swing Line
Refunding related, in an amount (the “Swing Line Participation Amount”) equal to
such Domestic Facility Lender’s Domestic Revolving Facility Percentage of such
Swing Line Revolving Loans. On the Purchase Date, each such Domestic Facility
Lender or each such Domestic Facility Lender so prohibited, as the case may be,
shall pay to the Swing Line Lender, in immediately available funds, such
Domestic Facility Lender’s Swing Line Participation Amount, and promptly upon
receipt thereof the Swing Line Lender shall, if requested by such other Domestic
Facility Lender, deliver to such Domestic Facility Lender a participation
certificate, dated the date of the Swing Line Lender’s receipt of the funds
from, and evidencing, such Domestic Facility Lender’s participating interest in
such Swing Line Revolving Loans and its Swing Line Participation Amount in
respect thereof. If any amount required to be paid by a Lender to the Swing Line
Lender pursuant to the above provisions in respect of any Swing Line
Participation Amount is not paid on the date such payment is due, such Lender
shall pay to the Swing Line Lender on demand interest on the amount not so paid
at the overnight Federal Funds Effective Rate from the due date until such
amount is paid in full.

 

(c)           Whenever, at any time after the Swing Line Lender has received
from any other Domestic Facility Lender such Lender’s Swing Line Participation
Amount, the Swing Line Lender receives any payment from or on behalf of the
Domestic Facility Borrowers on account of the related Swing Line Revolving
Loans, the Swing Line Lender will promptly distribute to such Domestic Facility
Lender its Domestic Revolving Facility Percentage of such payment on account of
its Swing Line Participation Amount (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Domestic
Facility Lender’s participating interest was outstanding and funded); provided,
however, that in the event such payment received by the Swing Line Lender is
required to be returned, such Domestic Facility Lender will return to the Swing
Line Lender any portion thereof previously distributed to it by the Swing Line
Lender.

 

(d)           Each Domestic Facility Lender’s obligation to make Domestic
Revolving Loans and/or to purchase participations in connection with a Notice of
Swing Line Refunding (which shall in all events be within such Domestic Facility
Lender’s Unutilized Domestic Revolving Commitment) shall be subject to the
conditions that:

 

(i)            such Domestic Facility Lender shall have received a Notice of
Swing Line Refunding complying with the provisions hereof, and

 

(ii)           at the time the Swing Line Revolving Loans which are the subject
of such Notice of Swing Line Refunding were made, the Swing Line Lender had no
actual written notice from another Lender that an Event of Default had occurred
and was continuing,

 

47

--------------------------------------------------------------------------------


 

but otherwise shall be absolute and unconditional, shall be solely for the
benefit of the Swing Line Lender, and shall not be affected by any circumstance,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right which such Domestic Facility Lender may have against any
other Lender, a Borrower, or any other person, may have against any Lender or
other person, as the case may be, for any reason whatsoever; (B) the occurrence
or continuance of a Default or Event of Default; (C) any event or circumstance
involving a Material Adverse Effect upon any Borrower; (D) any breach of any
Credit Document by any party thereto; or (E) any other circumstance, happening
or event, whether or not similar to any of the foregoing.

 

2.6.         Notes and Loan Accounts.  (a) Forms of Notes.  The Borrowers’
obligations to pay the principal of, and interest on, the Loans by each Lender
shall be evidenced (i) if Domestic Revolving Loans, by a promissory note of the
Domestic Facility Borrowers substantially in the form of Exhibit A-1 with blanks
appropriately completed in conformity herewith (each a “Domestic Revolving Note”
and, collectively, the “Domestic Revolving Notes”), (ii) if Swing Line Revolving
Loans, by a promissory note of the Domestic Facility Borrowers substantially in
the form of Exhibit A-2 with blanks appropriately completed in conformity
herewith (the “Swing Line Revolving Note”), and (iii) if Canadian Revolving
Loans, by a promissory note of the Canadian Facility Borrowers substantially in
the form of Exhibit A-3 with blanks appropriately completed in conformity
herewith (each a “Canadian Revolving Note” and, collectively, the “Canadian
Revolving Notes”).  In furtherance of the provisions of section 15.23 below, and
for the avoidance of doubt, a Foreign Borrower only shall be required to execute
and deliver a Note evidencing the Loans actually advanced to such Foreign
Borrower (or other Foreign Borrowers of the same country) and in no event, shall
a Foreign Borrower execute a Note evidencing any obligations in respect of Loans
advanced to any Domestic Facility Borrowers.

 

(b)           Domestic Revolving Notes.  The Domestic Revolving Note issued to
by a Domestic Facility Lender shall:  (i) be executed only by the Domestic
Facility Borrowers; (ii) be payable to the order of such Domestic Facility
Lender and be dated on or prior to the date the first Loan evidenced thereby is
made; (iii) be in a stated principal amount equal to the Domestic Revolving
Commitment of such Domestic Facility Lender and be payable in the principal
amount of Domestic Revolving Loans evidenced thereby; (iv) mature on the
Maturity Date; (v) bear interest as provided in section 2.8 in respect of the
Domestic Prime Rate Loans and Eurodollar Loans, as the case may be, evidenced
thereby; (vi) be subject to mandatory prepayment as provided in section 7.2; and
(vii) be entitled to the benefits of this Agreement and the other Credit
Documents.

 

(c)           Swing Line Revolving Note.  The Swing Line Revolving Note issued
to the Swing Line Lender shall:  (i) be executed only by the Domestic Facility
Borrowers; (ii) be payable to the order the Swing Line Lender and be dated on or
prior to the date the first Loan evidenced thereby is made; (iii) be in a stated
principal amount equal to the Swing Line Revolving Commitment of the Swing Line
Lender and be payable in the principal amount of Swing Line Revolving Loans
evidenced thereby; (iv) mature on the Maturity Date; (v) bear interest as
provided in section 2.8 in respect of the Domestic Prime Rate Loans and Flex
Eurodollar Loans, as the case may be, evidenced thereby; (vi) be subject to
mandatory prepayment as provided in section 7.2; and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.

 

48

--------------------------------------------------------------------------------


 

(d)           Canadian Revolving Notes.  The Canadian Revolving Note issued to a
Canadian Facility Lender shall:  (i) be executed only by the Canadian Facility
Borrowers; (ii) be payable to the order of such Canadian Facility Lender and be
dated on or prior to the date the first Loan evidenced thereby is made; (iii) be
in a stated principal amount equal to the Canadian Revolving Commitment of such
Canadian Facility Lender and be payable in the principal amount of Canadian
Revolving Loans evidenced thereby; (iv) mature on the Maturity Date; (v) bear
interest as provided in section 2.8 in respect of the Canadian Prime Rate Loans
and CDOR Loans, as the case may be, evidenced thereby; (vi) be subject to
mandatory prepayment as provided in section 7.2; and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.

 

(e)           [Reserved]

 

(f)            Loan Accounts of Lenders.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
respective indebtedness of each of the Borrowers to such Lender resulting from
each Loan made by such Lender, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(g)           Loan Accounts of Administrative Agents.  The Domestic
Administrative Agent with respect to the Domestic Revolving Loans and Swing Line
Revolving Loans, and the Canadian Administrative Agent with respect to Canadian
Revolving Loans, in each case shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof, the particular
Facility under which such Loan was made, and the Interest Period or maturity
date and applicable interest rate if such Loan is a Eurodollar Loan or a CDOR
Loan, (ii) the amount of any principal due and payable or to become due and
payable from the Borrowers to each Lender hereunder, and (iii) the amount of any
sum received by such Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(h)           Effect of Loan Accounts, etc.  The entries made in the accounts
maintained pursuant to sections 2.6(f) and (g) shall be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided, that
the failure of any Lender or an Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrowers to repay or prepay the Loans in accordance with the terms of this
Agreement.

 

(i)            Endorsements of Amounts on Notes Prior to Transfer.  Each Lender
will, prior to any transfer of any of the Notes issued to it by the Borrowers,
endorse on the reverse side thereof or the grid attached thereto the outstanding
principal amount of Loans evidenced thereby.  Failure to make any such notation
or any error in any such notation shall not affect the Borrowers’ obligations in
respect of such Loans.

 

2.7.         Conversions of Domestic Revolving Loans and Canadian Revolving
Loans .  The Borrowers shall have the option to Convert on any Business Day all
or a portion at least equal to the applicable Minimum Borrowing Amount of the
outstanding principal amount of their (i) Domestic Revolving Loans of one Type
owing by them into a Borrowing or Borrowings pursuant to the Domestic Revolving
Facility of another Type of Loans which can be made pursuant to such Facility
and (ii) Canadian Revolving Loans of one Type owing by them into a

 

49

--------------------------------------------------------------------------------


 

Borrowing or Borrowings pursuant to the Canadian Revolving Facility of another
Type of Loans which can be made pursuant to such Facility, provided that:

 

(a)           no partial Conversion of a Borrowing of Eurodollar Loans or CDOR
Loans, as applicable, shall reduce the outstanding principal amount of the
Eurodollar Loans or CDOR Loans, as applicable, made pursuant to such Borrowing
to less than the Minimum Borrowing Amount applicable thereto;

 

(b)           any Conversion of Eurodollar Loans into Domestic Prime Rate Loans
and any Conversion of CDOR Loans into Canadian Prime Rate Loans shall, in each
case, be made on, and only on, the last day of an Interest Period for such
Eurodollar Loans or CDOR Loans, as the case may be;

 

(c)           Domestic Prime Rate Loans may only be Converted into Eurodollar
Loans, and Canadian Prime Rate Loans may only be Converted into CDOR Loans, if
no Default under section 12.1(a) or Event of Default is in existence on the date
of the Conversion;

 

(d)           Domestic Prime Rate Loans may not be Converted into Eurodollar
Loans, and Canadian Prime Rate Loans may not be Converted into CDOR Loans,
during any period when such Conversion is not permitted under section 2.10; and

 

(e)           Borrowings of Eurodollar Loans and CDOR Loans resulting from this
section 2.7 shall conform to the requirements of section 2.2(a).

 

Each such Conversion shall be effected by the applicable Borrower giving the
Domestic Administrative Agent, in the case of Domestic Revolving Loans, or the
Canadian Administrative Agent, in the case of Canadian Revolving Loans, at its
Notice Office, prior to 12:00 noon (local time at such Notice Office), at least
three Business Days’, in the case of Conversion into a Eurodollar Loan or a CDOR
Loan (or prior to 12:00 noon (local time at such Notice Office) same Business
Day’s, in the case of a Conversion into Domestic Prime Rate Loans or Canadian
Prime Rate Loans), prior written notice (or telephonic notice promptly confirmed
in writing if so requested by the applicable Administrative Agent) (each a
“Notice of Conversion”), substantially in the form of Exhibit B-2, specifying
the Loans to be so Converted, the Type of Loans to be Converted into and, if to
be Converted into a Borrowing of Eurodollar Loans or CDOR Loans, the Interest
Period to be initially applicable thereto.  The Domestic Administrative Agent,
in the case of Domestic Revolving Loans, and the Canadian Administrative Agent,
in the case of Canadian Revolving Loans, shall give each Domestic Facility
Lender or Canadian Facility Lender, as the case may be, prompt notice of any
such proposed Conversion affecting any of its Loans.  For the avoidance of
doubt, the prepayment or repayment of (i) any Domestic Revolving Loans out of
the proceeds of other Domestic Revolving Loans by the Domestic Facility
Borrowers is not considered a Conversion of Domestic Revolving Loans into other
Domestic Revolving Loans and (ii) any Canadian Revolving Loans out of the
proceeds of other Canadian Revolving Loans by the Canadian Facility Borrowers is
not considered a Conversion of Canadian Revolving Loans into other Canadian
Revolving Loans.

 

50

--------------------------------------------------------------------------------


 

2.8.         Interest.  (a) Interest Rate for Domestic Prime Rate Loans.  During
such periods as a Domestic Revolving Loan, a Swing Line Revolving Loan, or a
Canadian Revolving Loan is a Domestic Prime Rate Loan, the unpaid principal
amount thereof shall bear interest at a fluctuating rate per annum which shall
at all times be equal to the Domestic Prime Rate in effect from time to time.

 

(b)           Interest Rate for Eurodollar Loans.  During such periods as a
Domestic Revolving Loan or a Canadian Revolving Loan is a Eurodollar Loan, the
unpaid principal amount thereof shall bear interest at a rate per annum which
shall at all times during any Interest Period applicable thereto be the relevant
Eurodollar Rate for such Interest Period, plus the Applicable Eurodollar Margin
in effect from time to time.

 

(c)           Interest Rate for Canadian Prime Rate Loans.  During such periods
as a Canadian Revolving Loan is a Canadian Prime Rate Loan, the unpaid principal
amount thereof shall bear interest at a fluctuating rate per annum which shall
at all times be equal to the Canadian Prime Rate in effect from time to time.

 

(d)           Interest Rate for CDOR Loans.  During such periods as a Canadian
Revolving Loan is a CDOR Loan, the unpaid principal amount of each CDOR Loan
shall bear interest at the rate per annum which shall at all times during any
Interest Period applicable thereto be equal to the CDOR Rate for such Interest
Period, plus the Applicable Eurodollar Margin in effect from time to time.

 

(e)           Interest Rate for Flex Eurodollar Loans.  During such periods as a
Swing Line Revolving Loan is a Flex Eurodollar Loan, the unpaid principal amount
of each Flex Eurodollar Loan shall bear interest a fluctuating rate per annum
which shall at all times during the one-month Interest Period applicable thereto
be equal to the Flex Eurodollar Rate as determined by the Domestic
Administrative Agent plus the Applicable Eurodollar Margin in effect from time
to time.

 

(f)            Default Interest.  Notwithstanding the above provisions, if a
Default under section 12.1(a) or an Event of Default is in existence, all
outstanding amounts of principal and, to the extent permitted by law, all
overdue interest, in respect of each Loan shall bear interest, payable on
demand, at a fluctuating rate per annum equal to two percent (2%) per annum
above the interest rate which is or would be applicable from time to time
pursuant to sections 2.8(a) in respect of Domestic Prime Rate Loans.  If any
amount (other than the principal of and interest on the Loans) payable by the
Borrowers under the Credit Documents is not paid when due, such amount shall
bear interest, payable on demand, at a fluctuating rate per annum equal to two
percent (2%) per annum above the interest rate which would be applicable under
section 2.8(a) to Domestic Prime Rate Loans in effect from time to time.

 

(g)           Accrual and Payment of Interest.  Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable on the Maturity Date and:

 

(i)            in the case of any Swing Line Revolving Loan, (A) monthly in
arrears on the last Business Day of each calendar month, and (B) on any
repayment or prepayment

 

51

--------------------------------------------------------------------------------


 

(on the amount repaid or prepaid), at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand;

 

(ii)           in the case of any Domestic Revolving Loan, (A) which is a
Domestic Prime Rate Loan, monthly in arrears on the last Business Day of each
calendar month, (B) which is a Eurodollar Loan, on the last day of each Interest
Period applicable thereto and, in the case of an Interest Period in excess of
three months, on the dates which are successively three months after the
commencement of such Interest Period, and (C) on any repayment, prepayment or
Conversion (on the amount repaid, prepaid or Converted), at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand; and

 

(iii)          in the case of any Canadian Revolving Loan, (A) which is a
Canadian Prime Rate Loan or a Domestic Prime Rate Loan, monthly in arrears on
the last Business Day of each calendar month, (B) which is a CDOR Loan or a
Eurodollar Loan, on the last day of each Interest Period applicable thereto and,
in the case of an Interest Period in excess of three months, on the dates which
are successively three months after the commencement of such Interest Period,
and (C) on any repayment, prepayment or Conversion (on the amount repaid,
prepaid or Converted), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand.

 

(h)           Computations of Interest.  All computations of interest hereunder
shall be made in accordance with section 15.7(b).

 

(i)            Information as to Interest Rates.  The Domestic Administrative
Agent, in the case of Borrowings under the Domestic Revolving Facility or the
Swing Line Revolving Facility, or the Canadian Administrative Agent, in the case
of Borrowings under the Canadian Revolving Facility, as the case may be, upon
determining the interest rate for any Borrowing shall promptly notify the
affected Borrowers and the affected Lenders thereof.  Subject to any maximum or
minimum interest rate limitation specified herein or by applicable law, the Flex
Eurodollar Rate shall change automatically without notice to the Borrower
immediately on each Business Day with each change in the Flex Eurodollar Rate,
with any change thereto effective as of the opening of business on the day of
the change.  If the Domestic Administrative Agent or the Canadian Administrative
Agent, as the case may be, is unable to determine the Eurodollar Rate for any
Borrowing of Eurodollar Loans or the Flex Eurodollar Rate for any Borrowing of
Flex Eurodollar Loans by reference to the Telerate Screen or other information
provided by a service organization referred to in clause (i) of the definitions
of the term Eurodollar Rate and Flex Eurodollar Rate, as the case may be, then
each Reference Bank agrees to furnish the Domestic Administrative Agent or the
Canadian Administrative Agent, as the case may be, timely information for the
purpose of determining the Eurodollar Rate or the Flex Eurodollar Rate, as the
case may be, for any such Borrowing.  If any one or more of the Reference Banks
shall not timely furnish such information, the Domestic Administrative Agent or
the Canadian Administrative Agent, as the case may be, shall determine the
Eurodollar Rate or the Flex Eurodollar Rate, as the case may be, on the basis of
timely information furnished by the remaining Reference Banks.

 

52

--------------------------------------------------------------------------------


 

(j)            Interest Margins.  As used herein, the term “Applicable
Eurodollar Margin”, as applied to any Domestic Revolving Loan that is a
Eurodollar Loan, any Swing Line Revolving Loan that is a Flex Eurodollar Loan,
any Canadian Revolving Loan that is a CDOR Loan or a Eurodollar Loan, means the
particular rate per annum determined by the Domestic Administrative Agent in
accordance with the Pricing Grid Table which appears below, based on the ratio
of Consolidated Total Debt to Consolidated EBITDA and such Pricing Grid Table,
and the following provisions:

 

(i)            Initially, until changed hereunder in accordance with the
following provisions, the Applicable Eurodollar Margin will be 40.00 Basis
Points per annum.

 

(ii)           Commencing with the fiscal quarter of the Borrowers ended on or
nearest to December 31, 2005, and continuing with each fiscal quarter
thereafter, the Domestic Administrative Agent will determine the Applicable
Eurodollar Margin in accordance with the Pricing Grid Table, based on the ratio
of (x) Consolidated Total Debt as of the end of such fiscal quarter, to (y)
Consolidated EBITDA for the Testing Period ended on the last day of such fiscal
quarter, and identified in such Pricing Grid Table.  Changes in the Applicable
Eurodollar Margin based upon changes in such ratio shall become effective on the
first day of the month following the receipt by the Domestic Administrative
Agent pursuant to section 10.1(a) or (b), as applicable, of the financial
statements of the Borrowers in respect of the period ending with such fiscal
quarter, accompanied by the applicable certificate and calculations referred to
in section 10.1(c), demonstrating the computation of such ratio, based upon the
ratio in effect at the end of the applicable period covered (in whole or in
part) by such financial statements.

 

(iii)          Notwithstanding the above provisions, during any period when
(A) the Borrowers have failed to timely deliver their consolidated financial
statements referred to in section 10.1(a) or (b), accompanied by the applicable
certificate and calculations referred to in section 10.1(c), (B) a Default under
section 12.1(a) has occurred and is continuing, or (C) an Event of Default has
occurred and is continuing, without waiving or limiting any other right or
remedy of the Lenders in respect thereof, the Applicable Eurodollar Margin shall
each be the highest rate per annum indicated therefor in the Pricing Grid Table,
regardless of the ratio of Consolidated Total Debt to Consolidated EBITDA at
such time.

 

(iv)          The Domestic Administrative Agent will promptly provide notice of
its determinations hereunder to the Canadian Administrative Agent, the Borrowers
and the Lenders.  Any such determination by such Administrative Agent pursuant
to this section 2.8(j) shall be conclusive and binding absent manifest error.

 

53

--------------------------------------------------------------------------------


 

PRICING GRID TABLE

(expressed in Basis Points)

 

Ratio of
Consolidated Total Debt
To
Consolidated EBITDA

 

Applicable
Eurodollar
Margin for
Domestic
Revolving Loans,
Swing Line
Revolving Loans,
and Canadian
Revolving Loans

 

Applicable
Facility Fee
Rate

 

> 2.50 to 1.00

 

70.00

 

17.50

 

> 2.00 to 1.00 and < 2.50 to 1.00

 

60.00

 

15.00

 

> 1.50 to 1.00 and < 2.00 to 1.00

 

50.00

 

12.50

 

< 1.50 to 1.00

 

40.00

 

10.00

 

 

2.9.                            Selection and Continuation of Interest Periods. 
(a) A Borrower shall have the right

 

(i)                                     at the time that it gives a Notice of
Borrowing or Notice of Conversion in respect of the making of or Conversion into
a Borrowing of (A) Domestic Revolving Loans consisting of Eurodollar Loans or
(B) Canadian Revolving Loans consisting of CDOR Loans or Eurodollar Loans, to
select in such Notice the Interest Period to be applicable to such Borrowing,
and

 

(ii)                                  prior to 11:00 A.M. (local time at the
Notice Office) on the third Business Day prior to the expiration of an Interest
Period applicable to a Borrowing of Domestic Revolving Loans consisting of
Eurodollar Loans, to elect by giving the Domestic Administrative Agent written
or telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Domestic Administrative Agent) to Continue all or
a portion consisting of at least the Minimum Borrowing Amount of the principal
amount of such Loans as one or more Borrowings of Eurodollar Loans and to select
the Interest Period to be applicable to any such Borrowing, and

 

(iii)                               prior to 11:00 A.M. (local time at the
Notice Office) on the third Business Day prior to the expiration of an Interest
Period applicable to a Borrowing of Canadian

 

54

--------------------------------------------------------------------------------


 

Revolving Loans consisting of CDOR Loans or Eurodollar Loans, to elect by giving
the Canadian Administrative Agent written or telephonic notice (in the case of
telephonic notice, promptly confirmed in writing if so requested by the Canadian
Administrative Agent) to Continue all or a portion consisting of at least the
Minimum Borrowing Amount of the principal amount of such Loans as one or more
Borrowings of, as the case may be, CDOR Loans or Eurodollar Loans and to select
the Interest Period to be applicable to any such Borrowing (any such notice
referred to in this section 2.9(a)(ii) or 2.9(a)(iii), a “Notice of
Continuation”),

 

which Interest Period shall, at the option of the applicable Borrowers, be a
one, two, three or six month period; provided, that notwithstanding anything to
the contrary contained above, the Borrower’s right to select an Interest Period
or to effect any Continuation shall be subject to the applicable provisions of
section 2.10 and to the following:

 

(i)                                     the initial Interest Period for any
Borrowing of Eurodollar Loans or CDOR Loans shall commence on the date of such
Borrowing (the date of a Borrowing resulting from a Conversion or Continuation
shall be the date of such Conversion or Continuation) and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

 

(ii)                                  if any Interest Period begins on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period, such Interest Period shall end on the last Business Day
of such calendar month;

 

(iii)                               if any Interest Period would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day, provided that if any Interest Period would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day;

 

(iv)                              no Interest Period for any Eurodollar Loan or
any CDOR Loan may be selected which would end after the Maturity Date;

 

(v)                                 each Borrowing of Eurodollar Loans and CDOR
Loans resulting from any Continuation shall be in at least the Minimum Borrowing
Amount applicable thereto;

 

(vi)                              no Interest Period may be elected at any time
when a Default under section 12.1(a) or an Event of Default is then in existence
unless the Required Domestic Facility Lenders or the Required Canadian Facility
Lenders, as applicable, otherwise agree; and

 

(vii)                           A Borrowing of any Class may not be Converted to
or Continued as a Borrowing of Eurodollar Loans or CDOR Loans if after giving
effect thereto (i) the Interest Period therefor would commence before and end
after a date on which any principal of the Loans of such Class is scheduled to
be repaid and (ii) the sum of the aggregate principal amount of outstanding
Borrowings of Eurodollar Loans or CDOR Loans of such Class with Interest Periods
ending on or prior to such scheduled repayment

 

55

--------------------------------------------------------------------------------


 

date, plus the aggregate principal amount of outstanding Borrowings of, as
applicable, Domestic Prime Rate Loans or Canadian Prime Rate Loans of such
Class would be less than the aggregate principal amount of Loans of such
Class required to be repaid on such scheduled repayment date.

 

(b)                                 If upon the expiration of any Interest
Period the applicable Borrower has failed to (or may not) elect a new Interest
Period to be applicable to the respective Borrowing of Eurodollar Loans or CDOR
Loans as provided above, such Borrower shall be deemed to have elected to
Convert such Borrowing of Eurodollar Loans to Domestic Prime Rate Loans and such
Borrowing of CDOR Loans to Canadian Prime Rate Loans, effective as of the
expiration date of such current Interest Period.  If the applicable Borrower
fails to specify in a Notice of Continuation the Interest Period for any
Eurodollar Loans or CDOR Loans which will be Continued as Eurodollar Loans or
CDOR Loans, as the case may be, such Interest Period shall be deemed to be one
month.

 

2.10.                     Increased Costs, Illegality, etc.  (a) In the event
that (1) in the case of clause (i) below, the Administrative Agents or (2) in
the case of clauses (ii) and (iii) below, any Lender, shall have determined on a
reasonable basis (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto):

 

(i)                                     on any date for determining the
Eurodollar Rate or the CDOR Rate for any Interest Period, or the Flex Eurodollar
Rate, that by reason of any changes arising after the Effective Date affecting
the applicable interbank Eurodollar market or the interbank Canadian Dollar
market, adequate and fair means do not exist for ascertaining the applicable
interest rate on the basis provided for in the definition of the Eurodollar
Rate, the Flex Eurodollar Rate or the CDOR Rate; or

 

(ii)                                  at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder in
an amount which such Lender reasonably deems material with respect to any
Eurodollar Loans, Flex Eurodollar Loans or CDOR Loans (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges) because of
(x) any change since the Effective Date in any applicable law, governmental
rule, regulation, guideline, order or request (whether or not having the force
of law), or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, guideline, order
or request (such as, for example, but not limited to, a change in official
reserve requirements, but, in all events, excluding reserves includable in the
Eurodollar Rate and the Flex Eurodollar Rate pursuant to the definitions
thereof) and/or (y) other circumstances adversely affecting the interbank
Eurodollar market with respect to Eurodollar Loans and Flex Eurodollar Loans,
the interbank Canadian Dollar market with respect to CDOR Loans, or the position
of such Lenders in such markets; or

 

(iii)                               at any time, that the making or continuance
of any Eurodollar Loan, Flex Eurodollar Loan or CDOR Loan has become unlawful by
compliance by such Domestic Facility Lender or Canadian Facility Lender, as
applicable, in good faith with any change since the Effective Date in any law,
governmental rule, regulation, guideline or order, or

 

56

--------------------------------------------------------------------------------


 

the interpretation or application thereof, or would conflict with any thereof
not having the force of law but with which such Lender customarily complies or
has become impracticable as a result of a contingency occurring after the
Effective Date which materially adversely affects the interbank Eurodollar
market or the interbank Canadian Dollar market;

 

then, and in any such event, such Lender (or the applicable Administrative Agent
in the case of clause (i) above) shall (x) on or promptly following such date or
time and (y) within 10 Business Days of the date on which such event no longer
exists give notice (by telephone confirmed in writing) to the affected Borrowers
and to the Administrative Agents of such determination (which notice the
Administrative Agents shall promptly transmit to each of the other applicable
Lenders).  Thereafter (x) in the case of clause (i) above, affected Eurodollar
Loans, Flex Eurodollar Loans or affected CDOR Loans, as the case may be, shall
no longer be available until such time as the applicable Administrative Agent
notifies the affected Borrowers and the affected Lenders that the circumstances
giving rise to such notice by such Administrative Agent no longer exist, and any
Notice of Borrowing or Notice of Conversion, as applicable, given by the
Borrowers with respect to affected Eurodollar Loans, affected Flex Eurodollar
Loans, or affected CDOR Loans, as applicable, which have not yet been incurred
or converted shall be deemed rescinded by such Borrowers or, in the case of a
Notice of Borrowing, shall, at the option of the affected Borrowers, be deemed
converted into a Notice of Borrowing for Domestic Prime Rate Loans (in the case
of affected Eurodollar Loans and Flex Eurodollar Loans) or Canadian Prime Rate
Loans (in the case of affected CDOR Loans) to be made on the date of Borrowing
contained in such Notice of Borrowing, (y) in the case of clause (ii) above, the
affected Borrowers shall, for so long as such increased cost or reduction in
amount shall exist, pay to such Domestic Facility Lender, Swing Line Lender or
the Canadian Facility Lender, as applicable, upon written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender shall determine) as shall
be required to compensate such Lender, for such increased costs or reductions in
amounts receivable hereunder (a written notice as to the additional amounts owed
to such Lender, showing the basis for the calculation thereof submitted to the
affected Borrowers by such Lender shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) and (z) in the case of clause
(iii) above, the affected Borrowers shall take one of the actions specified in
section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

 

(b)                                 At any time that any Eurodollar Loan, any
Flex Eurodollar Loan or any CDOR Loan is affected by the circumstances described
in section 2.10(a)(ii) or (iii), the affected Borrowers may (and in the case of
a Eurodollar Loan, Flex Eurodollar Loan or CDOR Loan affected pursuant to
section 2.10(a)(iii) the affected Borrowers shall) either (i) if the affected
Eurodollar Loan, the affected Flex Eurodollar Loan, or the affected CDOR Loan,
as applicable, is then being made pursuant to a Borrowing, by giving the
Domestic Administrative Agent or Canadian Administrative Agent, as applicable,
telephonic notice (confirmed promptly in writing) thereof on the same date that
the Borrowers were notified by a Lender pursuant to section 2.10(a)(ii) or
(iii), cancel said affected Borrowing, convert the related Notice of Borrowing
into one requesting a Borrowing of Domestic Prime Rate Loans (in the case of
affected Eurodollar Loans and affected Flex Eurodollar Loans) or Canadian Prime
Rate Loan (in the case of affected CDOR Loans) or require the affected Lender to
make its requested Loan as a Domestic Prime

 

57

--------------------------------------------------------------------------------


 

Rate Loan (in the case of affected Eurodollar Loans or affected Flex Eurodollar
Loans) or Canadian Prime Rate Loan (in the case of affected CDOR Loans), as the
case may be, or (ii) if the affected Eurodollar Loan, the affected Flex
Eurodollar Loan, or the affected CDOR Loan, as applicable, is then outstanding,
upon at least one Business Day’s notice (or same Business Day’s notice in the
case of an affected Flex Eurodollar Loan) to the Domestic Administrative Agent
or the Canadian Administrative Agent, as applicable, require the affected Lender
to convert each such Eurodollar Loan or Flex Eurodollar Loan, as applicable,
into a Domestic Prime Rate Loan or each such CDOR Loan into a Canadian Prime
Rate Loan, provided that if more than one Domestic Facility Lender (in the case
of Eurodollar Loans) or more than one Canadian Facility Lender (in the case of
CDOR Loans or Eurodollar Loans) is affected at any time, then all affected
Domestic Facility Lenders and all affected Canadian Facility Lenders, as the
case may be, must be treated the same pursuant to this section 2.10(b).

 

(c)                                  If any Lender shall have determined that
after the Effective Date, the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged by law with the interpretation or
administration thereof, or compliance by such Lender or its parent corporation
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank, or comparable agency, in
each case made subsequent to the Effective Date, has or would have the effect of
reducing by an amount reasonably deemed by such Lender to be material to the
rate of return on such Lender’s or its parent corporation’s capital or assets as
a consequence of such Lender’s commitments or obligations hereunder to a level
below that which such Lender or its parent corporation could have achieved but
for such adoption, effectiveness, change or compliance (taking into
consideration such Lender’s or its parent corporation’s policies with respect to
capital adequacy), then from time to time, within five days after demand by such
Lender (with a copy to the Administrative Agents), the Borrowers shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
its parent corporation for such reduction.  Each Lender, upon determining in
good faith that any additional amounts will be payable pursuant to this
section 2.10(c), will give prompt written notice thereof to the Borrowers, which
notice shall set forth, in reasonable detail, the basis of the calculation of
such additional amounts, although the failure to give any such notice shall not
release or diminish any of the Borrowers’ obligations to pay additional amounts
pursuant to this section 2.10(c) upon the subsequent receipt of such notice.

 

2.11.                     Breakage Compensation.  Each Borrower shall compensate
each applicable Lender, upon its written request (which request shall set forth
in reasonable detail the basis for requesting and the method of calculating such
compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Eurodollar Loans or CDOR Loans) which such Lender may sustain: 
(i) if for any reason (other than a default by such Lender or such
Administrative Agent), a Borrowing of Eurodollar Loans or CDOR Loans, as
applicable, does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Conversion (whether or not rescinded or withdrawn by the Borrowers
or deemed rescinded or withdrawn pursuant to section 2.10); (ii) if any
repayment, prepayment, Conversion or Continuation of any of its Eurodollar Loans
or CDOR Loans occurs on a date which is not the last day of an Interest Period
applicable thereto; (iii) if any prepayment of any of

 

58

--------------------------------------------------------------------------------


 

its Eurodollar Loans or CDOR Loans is not made on any date specified in a notice
of prepayment given by a Borrower; or (iv) as a consequence of (x) any other
default by a Borrower to repay its Eurodollar Loans or CDOR Loans when required
by the terms of this Agreement or (y) an election made pursuant to
section 2.10(b).  Such loss, cost, expense and liability to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the interest rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to effect a Borrowing, Conversion or Continuation, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from other
banks in the London interbank market (with respect to Eurodollar Loans) or the
Canadian Dollar interbank market (with respect to CDOR Loans). A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this section shall be delivered to the Borrowers and shall
be conclusive absent manifest error.  Each Borrower shall pay such Lender the
amount shown as due on any such request within ten days after receipt thereof.

 

2.12.                     Same Indebtedness; Other References

 

(a)                                  This Agreement and the other Credit
Documents shall not be deemed to provide for or effect a novation or repayment
and re-advance of any portion of the Indebtedness under the Existing Credit
Agreement now outstanding, it being the intention of the Borrowers and the
Lenders hereby that the Indebtedness owing under this Agreement be and hereby is
the same Indebtedness as that owing under the Existing Credit Agreement
immediately prior to the effectiveness hereof.  Without limiting the generality
of the foregoing, to the extent, if any, not paid prior to the effectiveness of
this Agreement, all accrued interest and fees owing under and pursuant to the
Existing Credit Agreement shall be due and payable in full on the date on which
they would have been due and payable pursuant to the Existing Credit Agreement.

 

(b)                                 Upon the effectiveness of this Agreement,
the Existing Credit Agreement shall be deemed to have been amended and restated
in its entirety and superseded by this Agreement, and any references in any
other Credit Document to the Existing Credit Agreement shall be deemed to refer
to this Agreement.

 

SECTION 3.                            DOMESTIC FACILITY LETTERS OF CREDIT.

 

3.1.                            Domestic Facility Letters of Credit. 
(a) Subject to and upon the terms and conditions herein set forth, any Domestic
Facility Borrower may request a Letter of Credit Issuer at any time and from
time to time on or after the Closing Date and prior to the date that is 15
Business Days prior to the Maturity Date to issue, for the account of that
Borrower or any of its Subsidiaries (other than the Receivables Facility
Subsidiary) a Domestic Facility Letter of Credit (the Borrower so requesting, a
“Domestic Facility Letter of Credit Obligor”), and in support of worker
compensation, liability insurance, releases of contract retention obligations,
contract performance guarantee requirements and other bonding obligations of a
Domestic Facility Borrower or any Subsidiary (other than the Receivables
Facility Subsidiary) of that Borrower

 

59

--------------------------------------------------------------------------------


 

incurred in the ordinary course of its business, and such other standby
obligations of a Domestic Facility Borrower and any Subsidiary (other than the
Receivables Facility Subsidiary) of that Borrower that are acceptable to the
Letter of Credit Issuer, and subject to and upon the terms and conditions herein
set forth, the Letter of Credit Issuer agrees to issue from time to time,
irrevocable standby letters of credit denominated and payable in Dollars in such
form as may be approved by such Letter of Credit Issuer and the Domestic
Administrative Agent (each such letter of credit, a “Domestic Facility Letter of
Credit” and collectively, the “Domestic Facility Letters of Credit”).

 

(b)                                 Notwithstanding the foregoing, (i) no
Domestic Facility Letter of Credit shall be issued in the Stated Amount of
which, when added to the Domestic Facility Letter of Credit Outstandings at such
time, would exceed either (x) $50,000,000 or (y) when added to the aggregate
principal amount of all Domestic Revolving Loans and Swing Line Revolving Loans
then outstanding, an amount equal to the Total Domestic Revolving Commitment at
such time; (ii) no individual Domestic Facility Letter of Credit shall be issued
which has an initial Stated Amount less than $100,000 unless such lesser Stated
Amount is acceptable to the Letter of Credit Issuer; and (iii) each Domestic
Facility Letter of Credit shall have an expiry date (including any renewal
periods) occurring not later than the earlier of (A) one year from the date of
issuance thereof, unless a longer period is approved by the relevant Letter of
Credit Issuer and the Required Domestic Facility Lenders, and (B) 15 Business
Days prior to the Maturity Date, in each case on terms acceptable to the
Domestic Administrative Agent and the Letter of Credit Issuer. In addition, no
Domestic Facility Letter of Credit shall be issued or increased in amount if
after giving effect thereto the Domestic Facility Borrowers would be required to
prepay Domestic Revolving Loans in accordance with section 7.2(a).

 

(c)                                  Notwithstanding the foregoing, in the event
a Lender Default exists with respect to a Domestic Facility Lender, no Letter of
Credit Issuer shall be required to issue any Domestic Facility Letter of Credit
unless either (i) such Letter of Credit Issuer has entered into arrangements
satisfactory to it and the Borrowers to eliminate such Letter of Credit Issuer’s
risk with respect to the participation in Domestic Facility Letters of Credit of
the Defaulting Lender or Lenders, including by cash collateralizing such
Defaulting Lender’s or Lenders’ Domestic Revolving Facility Percentage of the
Domestic Facility Letter of Credit Outstandings; or (ii) the issuance of such
Domestic Facility Letter of Credit, taking into account the potential failure of
such Defaulting Lender or Lenders to risk participate therein, will not cause
such Letter of Credit Issuer to incur aggregate credit exposure hereunder with
respect to Domestic Revolving Loans and Domestic Facility Letter of Credit
Outstandings in excess of its Domestic Revolving Commitment, and the Borrowers
have undertaken, for the benefit of such Letter of Credit Issuer, pursuant to an
instrument satisfactory in form and substance to the Letter of Credit Issuer,
not to thereafter incur Loans or Domestic Facility Letter of Credit Outstandings
hereunder which would cause the Letter of Credit Issuer to incur aggregate
credit exposure hereunder with respect to Loans and Domestic Facility Letter of
Credit Outstandings in excess of its Domestic Revolving Commitment.

 

(d)                                 Annex III hereto contains a description of
all Existing Letters of Credit outstanding on, and to continue in effect after,
the Closing Date that were issued under the “Domestic Revolving Facility” of the
Existing Credit Agreement. Each such Existing Letter of Credit shall constitute
a “Domestic Facility Letter of Credit” for all purposes of this Agreement,

 

60

--------------------------------------------------------------------------------


 

issued, for purposes of section 5.2(b), on the Closing Date (provided that any
and all fees accrued to the Closing Date in respect thereof pursuant to the
Existing Credit Agreement shall have been paid in full on or before the Closing
Date), and the Borrowers, the Administrative Agents and the applicable Lenders
hereby agree that, from and after such date, the terms of this Agreement shall
apply to such Existing Letters of Credit, superseding any other agreement
theretofore applicable to them to the extent inconsistent with the terms hereof.

 

3.2.                            Domestic Facility Letter of Credit Requests:
Notices of Issuance.  (a) Whenever it desires that a Domestic Facility Letter of
Credit be issued, a Domestic Facility Borrower shall give the Domestic
Administrative Agent and the Letter of Credit Issuer written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Domestic Administrative Agent) which, if in the form of written
notice shall be substantially in the form of Exhibit B-3, or transmit by
electronic communication (if arrangements for doing so have been approved by the
Letter of Credit Issuer), prior to 12:00 noon (local time at its Notice Office)
at least three Business Days (or such shorter period as may be acceptable to the
relevant Letter of Credit Issuer) prior to the proposed date of issuance (which
shall be a Business Day) (each a “Domestic Facility Letter of Credit Request”),
which Domestic Facility Letter of Credit Request shall include such supporting
documents that such Letter of Credit Issuer customarily requires in connection
therewith (including, in the case of a Letter of Credit for an account party
other than the Domestic Facility Borrowers, an application for, and if
applicable a reimbursement agreement with respect to, such Letter of Credit). 
Any documents executed in connection with the issuance of a Letter of Credit
(whether a Domestic Facility Letter of Credit or a Canadian Facility Letter of
Credit), including the Letter of Credit itself, are herein referred to as
“Letter of Credit Documents”.  In the event of any inconsistency between any of
the terms or provisions of any Letter of Credit Document and the terms and
provisions of this Agreement respecting Domestic Facility Letters of Credit, the
terms and provisions of this Agreement shall control.  The Domestic
Administrative Agent shall promptly notify each Domestic Facility Lender of each
Domestic Facility Letter of Credit Request.

 

(b)                                 Each Letter of Credit Issuer shall, on the
date of each issuance of a Domestic Facility Letter of Credit by it, give the
Domestic Administrative Agent, each applicable Lender and the applicable
Borrower written notice of the issuance of such Domestic Facility Letter of
Credit, accompanied by a copy to the Domestic Administrative Agent of the such
Domestic Facility Letters of Credit issued by it.  Each Letter of Credit Issuer
shall provide to the Domestic Administrative Agent a quarterly (or monthly if
requested by any applicable Lender) summary describing each Domestic Facility
Letter of Credit issued by such Letter of Credit Issuer and then outstanding and
an identification for the relevant period of the daily aggregate Domestic
Facility Letter of Credit Outstandings represented by Domestic Facility Letters
of Credit issued by such Letter of Credit Issuer.

 

3.3.                            Agreement to Repay Domestic Facility Letter of
Credit Drawings.  (a) Each Domestic Facility Borrower hereby agrees to reimburse
(or cause any Domestic Facility Letter of Credit Obligor for whose account a
Domestic Facility Letter of Credit was issued to reimburse) each Letter of
Credit Issuer, by making payment directly to such Letter of Credit Issuer in
immediately available funds at the payment office of the Letter of Credit
Issuer, for any payment or disbursement made by the Letter of Credit Issuer
under any Domestic Facility Letter of Credit (each such amount so paid or
disbursed until reimbursed, an “Unpaid Domestic Facility

 

61

--------------------------------------------------------------------------------


 

Drawing”) immediately after, and in any event on the date on which, such Letter
of Credit Issuer notifies such Borrower of such payment or disbursement (which
notice to such Borrower shall be delivered reasonably promptly after any such
payment or disbursement), such payment to be made in Dollars, with interest on
the amount so paid or disbursed by such Letter of Credit Issuer, to the extent
not reimbursed prior to 1:00 P.M. (local time at the payment office of the
Letter of Credit Issuer) on the date of such payment or disbursement, from and
including the date paid or disbursed to but not including the date such Letter
of Credit Issuer is reimbursed therefor at a rate per annum which shall be the
rate then applicable to Domestic Revolving Loans which are Domestic Prime Rate
Loans (plus an additional 2% per annum if not reimbursed by the Business Day
after the date of such payment or disbursement), any such interest also to be
payable on demand.

 

(b)                                 Each Domestic Facility Borrower’s obligation
under this section 3.3 to reimburse each Letter of Credit Issuer with respect to
Unpaid Domestic Facility Drawings (including, in each case, interest thereon)
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which any
Borrower or any other Domestic Facility Letter of Credit Obligor may have or
have had against the Letter of Credit Issuer, the Administrative Agents, the
Co-Lead Arrangers, the Co-Documentation Agents or any Lender, including, without
limitation, any defense based upon the failure of any drawing under a Domestic
Facility Letter of Credit to conform to the terms of the Domestic Facility
Letter of Credit or any non-application or misapplication by the beneficiary of
the proceeds of such drawing or upon any draft, certificate or other document
presented under the Domestic Facility Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; provided, however, that no Borrower
shall be obligated to reimburse a Letter of Credit Issuer for any wrongful
payment made by such Letter of Credit Issuer under a Domestic Facility Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Letter of Credit Issuer.

 

3.4.                            Domestic Facility Letter of Credit
Participations.  (a) Immediately upon the issuance by a Letter of Credit Issuer
of any Domestic Facility Letter of Credit, such Letter of Credit Issuer shall be
deemed to have sold and transferred to each Domestic Facility Lender, and each
such Domestic Facility Lender (each a “Domestic Facility Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Domestic Revolving Facility
Percentage, in such Domestic Facility Letter of Credit, each substitute letter
of credit, each drawing made thereunder, the obligations of the Borrowers under
this Agreement with respect thereto (although Letter of Credit Fees shall be
payable directly to the Domestic Administrative Agent for the account of the
Domestic Facility Lenders as provided in section 5.2(b) and the Domestic
Facility Participants shall have no right to receive any portion of any fees of
the nature contemplated by section 5.2(c)), the obligations of any Domestic
Facility Letter of Credit Obligor under any Letter of Credit Documents
pertaining thereto, and any security for, or guaranty pertaining to, any of the
foregoing.  Upon any change in the Domestic Revolving Commitments of the
Domestic Facility Lenders pursuant to section 2.1(e) or 15.4(c), it is hereby
agreed that, with respect to all outstanding Domestic Facility Letters of Credit
and Unpaid Domestic Facility Drawings, there shall be an automatic adjustment

 

62

--------------------------------------------------------------------------------


 

to the participations pursuant to this section 3.4 to reflect the new Domestic
Revolving Facility Percentages of any Domestic Facility Lender.

 

(b)                                 In determining whether to pay under any
Domestic Facility Letter of Credit, the Letter of Credit Issuer shall not have
any obligation relative to the Domestic Facility Participants other than to
determine that any documents required to be delivered under such Domestic
Facility Letter of Credit have been delivered and that they appear to comply on
their face with the requirements of such Domestic Facility Letter of Credit. Any
action taken or omitted to be taken by the Letter of Credit Issuer under or in
connection with any Domestic Facility Letter of Credit if taken or omitted in
the absence of gross negligence or willful misconduct, shall not create for such
Letter of Credit Issuer any resulting liability.

 

(c)                                  In the event that a Letter of Credit Issuer
makes any payment under any Domestic Facility Letter of Credit and the
applicable Borrower shall not have reimbursed (or caused any applicable Domestic
Facility Letter of Credit Obligor to reimburse) such amount in full to such
Letter of Credit Issuer pursuant to section 3.3(a), such Letter of Credit Issuer
shall promptly notify the Domestic Administrative Agent, and the Domestic
Administrative Agent shall promptly notify each Domestic Facility Participant of
such failure, and each Domestic Facility Participant shall promptly and
unconditionally pay to the Domestic Administrative Agent for the account of such
Letter of Credit Issuer, the amount of such Domestic Facility Participant’s
Domestic Revolving Facility Percentage of such payment in U.S. Dollars and in
same day funds, provided, however, that no Domestic Facility Participant shall
be obligated to pay to the Domestic Administrative Agent its Domestic Revolving
Facility Percentage of such unreimbursed amount for any wrongful payment made by
such Letter of Credit Issuer under a Domestic Facility Letter of Credit as a
result of acts or omissions constituting willful misconduct or gross negligence
on the part of the Letter of Credit Issuer.  If the Domestic Administrative
Agent so notifies any Domestic Facility Participant required to fund a payment
under a Domestic Facility Letter of Credit prior to 11:00 A.M. (local time at
its Notice Office) on any Business Day, such Domestic Facility Participant shall
make available to the Domestic Administrative Agent for the account of the
relevant Letter of Credit Issuer such Domestic Facility Participant’s Domestic
Revolving Facility Percentage of the amount of such payment on such Business Day
in same day funds.  If and to the extent such Domestic Facility Participant
shall not have so made its Domestic Revolving Facility Percentage of the amount
of such payment available to the Domestic Administrative Agent for the account
of the relevant Letter of Credit Issuer, such Domestic Facility Participant
agrees to pay to the Domestic Administrative Agent for the account of such
Letter of Credit Issuer, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Domestic Administrative Agent for the account of such Letter of Credit Issuer at
the Federal Funds Effective Rate.  The failure of any Domestic Facility
Participant to make available to the Domestic Administrative Agent for the
account of the relevant Letter of Credit Issuer its Domestic Revolving Facility
Percentage of any payment under any Domestic Facility Letter of Credit shall not
relieve any other Domestic Facility Participant of its obligation hereunder to
make available to the Domestic Administrative Agent for the account of such
Letter of Credit Issuer its Domestic Revolving Facility Percentage of any
payment under any Domestic Facility Letter of Credit on the date required, as
specified above, but no Domestic Facility Participant shall be responsible for
the failure of any other Domestic Facility Participant to make available

 

63

--------------------------------------------------------------------------------


 

to the Domestic Administrative Agent for the account of such Letter of Credit
Issuer such other Domestic Facility Participant’s Domestic Revolving Facility
Percentage of any such payment.

 

(d)                                 Whenever a Letter of Credit Issuer receives
a payment of a reimbursement obligation as to which the Domestic Administrative
Agent has received for the account of such Letter of Credit Issuer any payments
from the Domestic Facility Participants pursuant to section 3.4(c) above, such
Letter of Credit Issuer shall pay to the Domestic Administrative Agent and the
Domestic Administrative Agent shall promptly pay to each Domestic Facility
Participant which has paid its Domestic Revolving Facility Percentage thereof,
in U.S. Dollars and in same day funds, an amount equal to such Domestic Facility
Participant’s Domestic Revolving Facility Percentage of the principal amount
thereof and interest thereon accruing after the purchase of the respective
participations, as and to the extent so received.

 

(e)                                  The obligations of the Domestic Facility
Participants to make payments to the Domestic Administrative Agent for the
account of each Letter of Credit Issuer with respect to Domestic Facility
Letters of Credit shall be irrevocable and not subject to counterclaim, set-off
or other defense or any other qualification or exception whatsoever and shall be
made in accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents;

 

(ii)                                  the existence of any claim, set-off
defense or other right which a Borrower may have at any time against a
beneficiary named in a Domestic Facility Letter of Credit, any transferee of any
Domestic Facility Letter of Credit (or any person for whom any such transferee
may be acting), either Administrative Agent, either Co-Lead Arranger, either
Co-Documentation Agent, any Letter of Credit Issuer, any Lender, or other
person, whether in connection with this Agreement, any Domestic Facility Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between a Borrower and the beneficiary
named in any such Domestic Facility Letter of Credit), other than any claim
which a Borrower may have against any applicable Letter of Credit Issuer for
gross negligence or willful misconduct of such Letter of Credit Issuer in making
payment under any applicable Domestic Facility Letter of Credit;

 

(iii)                               any draft, certificate or other document
presented under the Domestic Facility Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents: or

 

(v)                                 the occurrence of any Default or Event of
Default.

 

(f)                                    To the extent the Letter of Credit Issuer
is not indemnified by the Borrowers, the Domestic Facility Participants will
reimburse and indemnify the Letter of Credit Issuer, in proportion to their
respective Domestic Revolving Facility Percentages, for and against any and

 

64

--------------------------------------------------------------------------------


 

all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Letter of Credit Issuer
in performing its respective duties in any way related to or arising out of its
issuance of Domestic Facility Letters of Credit, provided that no Domestic
Facility Participants shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements resulting from the Letter of Credit Issuer’s gross
negligence or willful misconduct.

 

3.5.                            Increased Costs.  If after the Effective Date,
the adoption of any applicable law, rule or regulation, or any change therein,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Letter of Credit
Issuer or any Domestic Facility Lender with any request or directive (whether or
not having the force of law) by any such authority, central bank or comparable
agency (in each case made subsequent to the Effective Date) shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against Domestic Facility Letters of Credit issued by such
Letter of Credit Issuer or such Domestic Facility Lender’s participation
therein, or (ii) shall impose on such Letter of Credit Issuer or any Domestic
Facility Lender any other conditions affecting this Agreement, any Domestic
Facility Letter of Credit or such Lender’s participation therein; and the result
of any of the foregoing is to increase the cost to such Letter of Credit Issuer
or such Lender of issuing, maintaining or participating in any Domestic Facility
Letter of Credit, or to reduce the amount of any sum received or receivable by
such Letter of Credit Issuer or such Lender hereunder (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges), then, upon
demand to the applicable Borrower by such Letter of Credit Issuer or such Lender
(a copy of which notice shall be sent by such Letter of Credit Issuer or such
Lender to the Domestic Administrative Agent), the applicable Borrower shall pay
to such Letter of Credit Issuer or such Domestic Facility Lender such additional
amount or amounts as will compensate any such Letter of Credit Issuer or such
Lender for such increased cost or reduction.  A certificate submitted to the
applicable Borrower by the Letter of Credit Issuer or any such Domestic Facility
Lender, as the case may be (a copy of which certificate shall be sent by the
Letter of Credit Issuer or such Lender to the Domestic Administrative Agent),
setting forth the basis for the determination of such additional amount or
amounts necessary to compensate any Letter of Credit Issuer or such Lender as
aforesaid shall be conclusive and binding on the Borrowers absent manifest
error, although the failure to deliver any such certificate shall not release or
diminish any of such Borrower’s obligations to pay additional amounts pursuant
to this section 3.5.

 

SECTION 4.                            CANADIAN FACILITY LETTERS OF CREDIT.

 

4.1.                            Canadian Facility Letters of Credit. 
(a) Subject to and upon the terms and conditions herein set forth, a Canadian
Facility Borrower may request a Letter of Credit Issuer at any time and from
time to time on or after the Closing Date and prior to the date that is 15
Business Days prior to the Maturity Date to issue, for the account of that
Borrower or any of its Subsidiaries a Canadian Facility Letter of Credit (the
Borrower so requesting, a “Canadian Facility Letter of Credit Obligor”), and in
support of worker compensation, liability insurance, releases of contract
retention obligations, contract performance guarantee requirements and other
bonding obligations of a Canadian Facility Borrower or any of its Subsidiaries
incurred in the

 

65

--------------------------------------------------------------------------------


 

ordinary course of its business, and such other standby obligations of a
Canadian Facility Borrower and any of its Subsidiaries that are acceptable to
the Letter of Credit Issuer, and subject to and upon the terms and conditions
herein set forth, the Letter of Credit Issuer agrees to issue from time to time,
irrevocable standby letters of credit denominated and payable in Canadian
Dollars in such form as may be approved by such Letter of Credit Issuer and the
Canadian Administrative Agent (each such letter of credit, a “Canadian Facility
Letter of Credit” and collectively, the “Canadian Facility Letters of Credit”).

 

(b)                                 Notwithstanding the foregoing, (i) no
Canadian Facility Letter of Credit shall be issued in the Stated Amount of
which, when added to the Canadian Facility Letter of Credit Outstandings at such
time, would exceed either (x) CDN$2,000,000 or (y) when added to the aggregate
principal amount of all Canadian Revolving Loans then outstanding, an amount
equal to the Total Canadian Revolving Commitment at such time; (ii) no
individual Canadian Facility Letter of Credit shall be issued which has an
initial Stated Amount less than CDN$100,000 unless such lesser Stated Amount is
acceptable to the Letter of Credit Issuer; and (iii) each Canadian Facility
Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (A) one year from the date of issuance
thereof, unless a longer period is approved by the relevant Letter of Credit
Issuer and the Required Canadian Facility Lenders, and (B) 15 Business Days
prior to the Maturity Date, in each case on terms acceptable to the Canadian
Administrative Agent and the Letter of Credit Issuer. In addition, no Canadian
Facility Letter of Credit shall be issued or increased in amount if after giving
effect thereto the Borrowers would be required to prepay Canadian Revolving
Loans in accordance with section 7.2(c).

 

(c)                                  Notwithstanding the foregoing, in the event
a Lender Default exists with respect to a Canadian Facility Lender, no Letter of
Credit Issuer shall be required to issue any Canadian Facility Letter of Credit
unless either (i) such Letter of Credit Issuer has entered into arrangements
satisfactory to it and the Borrowers to eliminate such Letter of Credit Issuer’s
risk with respect to the participation in Canadian Facility Letters of Credit of
the Defaulting Lender or Lenders, including by cash collateralizing such
Defaulting Lender’s or Lenders’ Canadian Revolving Facility Percentage of the
Canadian Facility Letter of Credit Outstandings; or (ii) the issuance of such
Canadian Facility Letter of Credit, taking into account the potential failure of
such Defaulting Lender or Lenders to risk participate therein, will not cause
such Letter of Credit Issuer to incur aggregate credit exposure hereunder with
respect to Canadian Revolving Loans and Canadian Facility Letter of Credit
Outstandings in excess of its Canadian Revolving Commitment, and the applicable
Borrower has undertaken, for the benefit of such Letter of Credit Issuer,
pursuant to an instrument satisfactory in form and substance to the Letter of
Credit Issuer, not to thereafter incur Loans or Canadian Facility Letter of
Credit Outstandings hereunder which would cause the Letter of Credit Issuer to
incur aggregate credit exposure hereunder with respect to Loans and Canadian
Facility Letter of Credit Outstandings in excess of its Canadian Revolving
Commitment.

 

(d)                                 Annex III hereto contains a description of
all Existing Letters of Credit outstanding on, and to continue in effect after,
the Closing Date that were issued under the “Canadian Revolving Facility” of the
Existing Credit Agreement.  Each such Existing Letter of Credit shall constitute
a “Canadian Facility Letter of Credit” for all purposes of this Agreement,
issued, for purposes of section 5.2(b), on the Closing Date (provided that any
and all fees

 

66

--------------------------------------------------------------------------------


 

accrued to the Closing Date in respect thereof pursuant to the Existing Credit
Agreement shall have been paid in full on or before the Closing Date), and the
Borrowers, the Administrative Agents and the applicable Lenders hereby agree
that, from and after such date, the terms of this Agreement shall apply to such
Existing Letters of Credit, superseding any other agreement theretofore
applicable to them to the extent inconsistent with the terms hereof.

 

4.2.                            Canadian Facility Letter of Credit Requests:
Notices of Issuance.  (a) Whenever it desires that a Canadian Facility Letter of
Credit be issued, a Canadian Facility Borrower shall give the Canadian
Administrative Agent and the Letter of Credit Issuer written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Canadian Administrative Agent) which, if in the form of written
notice shall be substantially in the form of Exhibit B-4, or transmit by
electronic communication (if arrangements for doing so have been approved by the
Letter of Credit Issuer), prior to 12:00 noon (local time at its Notice Office)
at least three Business Days (or such shorter period as may be acceptable to the
relevant Letter of Credit Issuer) prior to the proposed date of issuance (which
shall be a Business Day) (each a “Canadian Facility Letter of Credit Request”),
which Canadian Facility Letter of Credit Request shall include such Letter of
Credit Documents that such Letter of Credit Issuer customarily requires in
connection therewith (including, in the case of a Canadian Facility Letter of
Credit for an account party other than the Canadian Facility Borrower, an
application for, and if applicable a reimbursement agreement with respect to,
such Canadian Facility Letter of Credit).  In the event of any inconsistency
between any of the terms or provisions of any Letter of Credit Document and the
terms and provisions of this Agreement respecting Canadian Facility Letters of
Credit, the terms and provisions of this Agreement shall control.  The Canadian
Administrative Agent shall promptly notify each Canadian Facility Lender of each
Canadian Facility Letter of Credit Request.

 

(b)                                 Each Letter of Credit Issuer shall, on the
date of each issuance of a Canadian Facility Letter of Credit by it, give the
Canadian Administrative Agent, each applicable Lender and the applicable
Borrower written notice of the issuance of such Canadian Facility Letter of
Credit, accompanied by a copy to the Canadian Administrative Agent of the such
Canadian Facility Letters of Credit issued by it.  Each Letter of Credit Issuer
shall provide to the Canadian Administrative Agent a quarterly (or monthly if
requested by any applicable Lender) summary describing each Canadian Facility
Letter of Credit issued by such Letter of Credit Issuer and then outstanding and
an identification for the relevant period of the daily aggregate Canadian
Facility Letter of Credit Outstandings represented by Canadian Facility Letters
of Credit issued by such Letter of Credit Issuer.

 

4.3.                            Agreement to Repay Canadian Facility Letter of
Credit Drawings.  (a) Each Canadian Facility Borrower hereby agrees to reimburse
(or cause any Canadian Facility Letter of Credit Obligor for whose account a
Canadian Facility Letter of Credit was issued to reimburse) each Letter of
Credit Issuer, by making payment directly to such Letter of Credit Issuer in
immediately available funds at the payment office of the Letter of Credit
Issuer, for any payment or disbursement made by the Letter of Credit Issuer
under any Canadian Facility Letter of Credit (each such amount so paid or
disbursed until reimbursed, an “Unpaid Canadian Facility Drawing”) immediately
after, and in any event on the date on which, such Letter of Credit Issuer
notifies such Borrower of such payment or disbursement (which notice to such
Borrower shall be delivered reasonably promptly after any such payment or
disbursement), such payment to be

 

67

--------------------------------------------------------------------------------


 

made in Canadian Dollars, with interest on the amount so paid or disbursed by
such Letter of Credit Issuer, to the extent not reimbursed prior to 1:00 P.M.
(local time at the payment office of the Letter of Credit Issuer) on the date of
such payment or disbursement, from and including the date paid or disbursed to
but not including the date the Letter of Credit Issuer is reimbursed therefor at
a rate per annum which shall be the rate then applicable to Canadian Revolving
Loans which are Canadian Prime Rate Loans (plus an additional 2% per annum if
not reimbursed by the Business Day after the date of such payment or
disbursement), any such interest also to be payable on demand.

 

(b)                                 Each Canadian Facility Borrower’s obligation
under this section 4.3 to reimburse each Letter of Credit Issuer with respect to
Unpaid Canadian Facility Drawings (including, in each case, interest thereon)
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which any
Borrower or any other Canadian Facility Letter of Credit Obligor may have or
have had against the Letter of Credit Issuer, the Administrative Agents, the
Co-Lead Arrangers, the Co-Documentation Agents or any Lender, including, without
limitation, any defense based upon the failure of any drawing under a Canadian
Facility Letter of Credit to conform to the terms of the Canadian Facility
Letter of Credit or any non-application or misapplication by the beneficiary of
the proceeds of such drawing or upon any draft, certificate or other document
presented under the Canadian Facility Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; provided, however, that no Borrower
shall be obligated to reimburse a Letter of Credit Issuer for any wrongful
payment made by such Letter of Credit Issuer under a Canadian Facility Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of such Letter of Credit Issuer.

 

4.4.                            Canadian Facility Letter of Credit
Participations.  (a) Immediately upon the issuance by a Letter of Credit Issuer
of any Canadian Facility Letter of Credit, such Letter of Credit Issuer shall be
deemed to have sold and transferred to each Canadian Facility Lender, and each
such Canadian Facility Lender (each a “Canadian Facility Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Canadian Revolving Facility
Percentage, in such Canadian Facility Letter of Credit, each substitute letter
of credit, each drawing made thereunder, the obligations of the Borrowers under
this Agreement with respect thereto (although Letter of Credit Fees shall be
payable directly to the Canadian Administrative Agent for the account of the
Canadian Facility Lenders as provided in section 5.2(b) and the Canadian
Facility Participants shall have no right to receive any portion of any fees of
the nature contemplated by section 5.2(c)), the obligations of any Canadian
Facility Letter of Credit Obligor under any Letter of Credit Documents
pertaining thereto, and any security for, or guaranty pertaining to, any of the
foregoing.  Upon any change in the Canadian Revolving Commitments of the
Canadian Facility Lenders pursuant to section 2.1(f) or section 15.4(c), it is
hereby agreed that, with respect to all outstanding Canadian Facility Letters of
Credit and Unpaid Canadian Facility Drawings, there shall be an automatic
adjustment to the participations pursuant to this section 4.4 to reflect the new
Canadian Revolving Facility Percentages of any Canadian Facility Lender.

 

(b)                                 In determining whether to pay under any
Canadian Facility Letter of Credit, the Letter of Credit Issuer shall not have
any obligation relative to the Canadian Facility Participants

 

68

--------------------------------------------------------------------------------


 

other than to determine that any documents required to be delivered under such
Canadian Facility Letter of Credit have been delivered and that they appear to
comply on their face with the requirements of such Canadian Facility Letter of
Credit. Any action taken or omitted to be taken by the Letter of Credit Issuer
under or in connection with any Canadian Facility Letter of Credit if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such Letter of Credit Issuer any resulting liability.

 

(c)                                  In the event that a Letter of Credit Issuer
makes any payment under any Canadian Facility Letter of Credit and the
applicable Borrower shall not have reimbursed (or caused any applicable Canadian
Facility Letter of Credit Obligor to reimburse) such amount in full to such
Letter of Credit Issuer pursuant to section 4.3(a), such Letter of Credit Issuer
shall promptly notify the Canadian Administrative Agent, and the Canadian
Administrative Agent shall promptly notify each Canadian Facility Participant of
such failure, and each Canadian Facility Participant shall promptly and
unconditionally pay to the Canadian Administrative Agent for the account of such
Letter of Credit Issuer, the amount of such Canadian Facility Participant’s
Canadian Revolving Facility Percentage of such payment in Canadian Dollars and
in same day funds, provided, however, that no Canadian Facility Participant
shall be obligated to pay to the Canadian Administrative Agent its Canadian
Revolving Facility Percentage of such unreimbursed amount for any wrongful
payment made by such Letter of Credit Issuer under a Canadian Facility Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.  If the Canadian
Administrative Agent so notifies any Canadian Facility Participant required to
fund a payment under a Canadian Facility Letter of Credit prior to 11:00 A.M.
(local time at its Notice Office) on any Business Day, such Canadian Facility
Participant shall make available to the Canadian Administrative Agent for the
account of the relevant Letter of Credit Issuer such Canadian Facility
Participant’s Canadian Revolving Facility Percentage of the amount of such
payment on such Business Day in same day funds.  If and to the extent such
Canadian Facility Participant shall not have so made its Canadian Revolving
Facility Percentage of the amount of such payment available to the Canadian
Administrative Agent for the account of the relevant Letter of Credit Issuer,
such Canadian Facility Participant agrees to pay to the Canadian Administrative
Agent for the account of such Letter of Credit Issuer, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Canadian Administrative Agent for the account of
such Letter of Credit Issuer at the Canadian Prime Rate.  The failure of any
Canadian Facility Participant to make available to the Canadian Administrative
Agent for the account of the relevant Letter of Credit Issuer its Canadian
Revolving Facility Percentage of any payment under any Canadian Facility Letter
of Credit shall not relieve any other Canadian Facility Participant of its
obligation hereunder to make available to the Canadian Administrative Agent for
the account of such Letter of Credit Issuer its Canadian Revolving Facility
Percentage of any payment under any Canadian Facility Letter of Credit on the
date required, as specified above, but no Canadian Facility Participant shall be
responsible for the failure of any other Canadian Facility Participant to make
available to the Canadian Administrative Agent for the account of such Letter of
Credit Issuer such other Canadian Facility Participant’s Canadian Revolving
Facility Percentage of any such payment.

 

(d)                                 Whenever a Letter of Credit Issuer receives
a payment of a reimbursement obligation as to which the Canadian Administrative
Agent has received for the account of such Letter of Credit Issuer any payments
from the Canadian Facility Participants pursuant to section 4.4(c)

 

69

--------------------------------------------------------------------------------


 

above, such Letter of Credit Issuer shall pay to the Canadian Administrative
Agent and the Canadian Administrative Agent shall promptly pay to each Canadian
Facility Participant which has paid its Canadian Revolving Facility Percentage
thereof, in Canadian Dollars and in same day funds, an amount equal to such
Canadian Facility Participant’s Canadian Revolving Facility Percentage of the
principal amount thereof and interest thereon accruing after the purchase of the
respective participations, as and to the extent so received.

 

(e)                                  The obligations of the Canadian Facility
Participants to make payments to the Canadian Administrative Agent for the
account of the Letter of Credit Issuer with respect to Canadian Facility Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

 

(i)                                     any lack of validity or enforceability
of this Agreement or any of the other Credit Documents;

 

(ii)                                  the existence of any claim, set-off
defense or other right which a Borrower may have at any time against a
beneficiary named in a Canadian Facility Letter of Credit, any transferee of any
Canadian Facility Letter of Credit (or any person for whom any such transferee
may be acting), either Administrative Agent, either Co-Lead Arranger, either
Co-Documentation Agent, any Letter of Credit Issuer, any Lender, or other
person, whether in connection with this Agreement, any Canadian Facility Letter
of Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between a Borrower and the beneficiary
named in any such Canadian Facility Letter of Credit), other than any claim
which a Borrower may have against any applicable Letter of Credit Issuer for
gross negligence or willful misconduct of such Letter of Credit Issuer in making
payment under any applicable Canadian Facility Letter of Credit;

 

(iii)                               any draft, certificate or other document
presented under the Canadian Facility Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect;

 

(iv)                              the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Credit
Documents: or

 

(v)                                 the occurrence of any Default or Event of
Default.

 

(f)                                    To the extent the Letter of Credit Issuer
is not indemnified by the Borrowers, the Canadian Facility Participants will
reimburse and indemnify the Letter of Credit Issuer, in proportion to their
respective Canadian Revolving Facility Percentages, for and against any and all
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by the Letter of Credit Issuer
in performing its respective duties in any way related to or arising out of its
issuance of Canadian Facility Letters of Credit, provided that no Canadian
Facility Participants shall be liable for any portion of such liabilities,
obligations, losses,

 

70

--------------------------------------------------------------------------------


 

damages, penalties, claims, actions, judgments, costs, expenses or disbursements
resulting from the Letter of Credit Issuer’s gross negligence or willful
misconduct.

 

4.5.                            Increased Costs.  If after the Effective Date,
the adoption of any applicable law, rule or regulation, or any change therein,
or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Letter of Credit
Issuer or any Canadian Facility Lender with any request or directive (whether or
not having the force of law) by any such authority, central bank or comparable
agency (in each case made subsequent to the Effective Date) shall either
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against Canadian Facility Letters of Credit issued by such
Letter of Credit Issuer or such Canadian Facility Lender’s participation
therein, or (ii) shall impose on such Letter of Credit Issuer or any Canadian
Facility Lender any other conditions affecting this Agreement, any Canadian
Facility Letter of Credit or such Lender’s participation therein; and the result
of any of the foregoing is to increase the cost to such Letter of Credit Issuer
or such Lender of issuing, maintaining or participating in any Canadian Facility
Letter of Credit, or to reduce the amount of any sum received or receivable by
such Letter of Credit Issuer or such Lender hereunder (other than any increased
cost or reduction in the amount received or receivable resulting from the
imposition of or a change in the rate of taxes or similar charges), then, upon
demand to the applicable Borrower by such Letter of Credit Issuer or such Lender
(a copy of which notice shall be sent by such Letter of Credit Issuer or such
Lender to the Canadian Administrative Agent), the applicable Borrower shall pay
to such Letter of Credit Issuer or such Canadian Facility Lender such additional
amount or amounts as will compensate any such Letter of Credit Issuer or such
Lender for such increased cost or reduction.  A certificate submitted to the
applicable Borrower by the Letter of Credit Issuer or any such Canadian Facility
Lender, as the case may be (a copy of which certificate shall be sent by the
Letter of Credit Issuer or such Lender to the Canadian Administrative Agent),
setting forth the basis for the determination of such additional amount or
amounts necessary to compensate any Letter of Credit Issuer or such Lender as
aforesaid shall be conclusive and binding on the Borrowers absent manifest
error, although the failure to deliver any such certificate shall not release or
diminish any of such Borrower’s obligations to pay additional amounts pursuant
to this section 4.5.

 

71

--------------------------------------------------------------------------------


 

SECTION 5.                            FEES.

 

5.1.                            Facility Fee.  (a) The Borrowers agree to pay to
each of the Administrative Agents a Facility Fee (“Facility Fee”), for the
account of each Non-Defaulting Lender, for the period from and including the
Effective Date to but not including the date the Total Domestic Revolving
Commitment and the Total Canadian Revolving Commitment have been terminated and
no Domestic Revolving Loans or Canadian Revolving Loans are outstanding.  The
Facility Fee payable to the Domestic Administrative Agent, in the case of any
such Non-Defaulting Lender that is a Domestic Facility Lender, shall be paid in
U.S. Dollars and shall be computed based on the aggregate amount of the Domestic
Revolving Commitment of such Non-Defaulting Lender, whether used or unused, at
the Applicable Facility Fee Rate in effect from time to time.  The Facility Fee
payable to the Canadian Administrative Agent, in the case of any such
Non-Defaulting Lender that is a Canadian Facility Lender, shall be paid in
Canadian Dollars and shall be computed based on the aggregate amount of the
Canadian Revolving Commitment of such Non-Defaulting Lender, whether used or
unused, at the Applicable Facility Fee Rate in effect from time to time.  The
Facility Fee shall be due and payable in arrears on the last Business Day of
each January, April, July and October, commencing with the last Business Day of
January 2006, and on the earlier date on which, as applicable, the Domestic
Revolving Loans or the Canadian Revolving Loans are paid or payable in full.

 

(b)                                 As used herein, the term “Applicable
Facility Fee Rate” means the particular rate per annum determined by the
Domestic Administrative Agents in accordance with the Pricing Grid Table which
appears in section 2.8(j) hereof, based on the ratio of Consolidated Total Debt
to Consolidated EBITDA, and the following provisions:

 

(i)                                     Initially, until changed hereunder in
accordance with the following provisions, the Applicable Facility Fee Rate will
be 10.00 Basis Points per annum.

 

(ii)                                  Commencing with the fiscal quarter of the
Borrowers ended on or nearest to December 31, 2005, and continuing for each
fiscal quarter thereafter, the Domestic Administrative Agent will determine the
Applicable Facility Fee Rate in accordance with the Pricing Grid Table, based on
the ratio of (x) Consolidated Total Debt as of the end of the fiscal quarter, to
(y) Consolidated EBITDA for the Testing Period ended on the last day of the
fiscal quarter, and identified in such Pricing Grid Table.  Changes in the
Applicable Facility Fee Rate shall be made and effective as of the same date as
is provided in section 2.8(j) in the case of the determination of the Applicable
Eurodollar Margin.

 

(iii)                               Notwithstanding the above provisions, during
any period when (A) the Borrowers have failed to timely deliver their
consolidated financial statements referred to in section 10.1(a) or (b),
accompanied by the applicable certificate and calculations referred to in
section 10.1(c), (B) a Default under section 12.1(a) has occurred and is
continuing, or (C) an Event of Default has occurred and is continuing, without
waiving or limiting any other right or remedy of the Lenders in respect thereof,
the Applicable Facility Fee Rate shall be the highest rate per annum indicated
therefor in the Pricing Grid Table, regardless of the ratio of Consolidated
Total Debt to Consolidated EBITDA at such time.

 

72

--------------------------------------------------------------------------------


 

(iv)                              The Domestic Administrative Agent will
promptly provide notice of its determinations hereunder to the Canadian
Administrative Agent, the Borrowers and the Lenders.  Any such determination by
the Domestic Administrative Agent pursuant to this section 5.1(b) shall be
conclusive and binding absent manifest error.

 

5.2.                            Closing, Letter of Credit and Other Fees. 
(a) The Borrowers shall pay (i) to the Domestic Administrative Agent on the
Effective Date for distribution to each Lender a closing fee for such Lender in
the amount specified in that certain Engagement and Fee Letter dated
November 15, 2005 by and among the Co-Lead Arrangers, NCB, Chase Bank, and
Genlyte Group (the “Fee Letter”); and (ii) to the Administrative Agents on the
Effective Date and thereafter for so long as such Administrative Agent serves in
such capacity for its own account such fees as heretofore and hereafter agreed
by the Borrowers and the Administrative Agents, including, without limitation,
the administrative agency fee due under the Fee Letter, which is payable, in
advance, beginning on the Closing Date and quarterly thereafter on the last
Business Day of each of the third, sixth, ninth and twelfth calendar months
thereafter (and on the successive anniversary of each such date).

 

(b)                                 The Borrowers agree to pay (i) to the
Domestic Administrative Agent, in U.S. Dollars, for the account of each
Non-Defaulting Lender that is a Domestic Facility Lender, pro rata on the basis
of its Domestic Revolving Facility Percentage, and (ii) to the Canadian
Administrative Agent, in Canadian Dollars, for the account of each
Non-Defaulting Lender that is a Canadian Facility Lender, pro rata on the basis
of its Canadian Revolving Facility Percentage, a fee in respect of each Letter
of Credit (the “Letter of Credit Fee”), payable quarterly in arrears on the last
Business Day of each January, April, July and October following the date of
issuance thereof and on the earlier date on which, as applicable, the Domestic
Revolving Loans or the Canadian Revolving Loans are paid or payable in full,
computed at a rate per annum equal to the sum of (A) the Applicable Eurodollar
Margin then in effect and (B) the Applicable Facility Fee Rate then in effect,
on the Stated Amount thereof for the period from the date of issuance to the
expiration date thereof (including any extensions of such expiration date which
may be made at the election of the account party or beneficiary).  For the
purpose of determining the Letter of Credit Fee payable hereunder with respect
to the Existing Letters of Credit, each Existing Letter of Credit which shall
constitute a “Domestic Facility Letter of Credit” under this Agreement as
contemplated by section 3.1(d), shall be deemed issued on the Closing Date.  The
Borrowers also agree to pay additional Letter of Credit Fees, on demand, at the
rate of two hundred (200) Basis Points per annum, on the Stated Amount of each
Letter of Credit, for any period when a Default under section 12.1(a) or Event
of Default is in existence.

 

(c)                                  The Borrowers agree to pay directly to each
Letter of Credit Issuer, for its own account, a fee in respect of each Letter of
Credit issued by it (a “Facing Fee”), payable on the date of issuance (or any
increase in the amount, or renewal or extension) thereof, computed at the rate
of twelve and one-half (12.5) Basis Points on the Stated Amount thereof, such
Facing Fee to be payable in U.S. Dollars with respect to Domestic Facility
Letters of Credit and in Canadian Dollars with respect to Canadian Facility
Letters of Credit.

 

(d)                                 The Borrowers agree to pay directly to each
Letter of Credit Issuer upon each issuance of, drawing under, and/or amendment,
extension, renewal or transfer of, a Letter of

 

73

--------------------------------------------------------------------------------


 

Credit issued by it such reasonable amounts as shall at the time of such
issuance, drawing, amendment, extension, renewal or transfer be the
administrative or processing charge which such Letter of Credit Issuer is
customarily charging for issuances of, drawings under or amendments, extensions,
renewals or transfers of, letters of credit issued by it.

 

5.3.                            Computations of Fees.  All computations of Fees
under this Agreement shall be made in accordance with section 15.7(b).

 

SECTION 6.                            REDUCTIONS AND TERMINATION OF COMMITMENTS.

 

6.1.                            Voluntary Termination/Reduction of Commitments.

 

(a)                                  Upon at least three Business Days’ prior
written notice (or telephonic notice confirmed in writing) to the Administrative
Agents at their Notice Office (which notice the Administrative Agents shall
promptly transmit to each of the Lenders), the Borrowers shall have the right,
without premium or penalty, to:

 

(i)                                     terminate the Total Domestic Revolving
Commitment and the Total Canadian Revolving Commitment, provided that (i) all
outstanding Loans thereunder are contemporaneously prepaid in accordance with
section 7.1, and (ii) either (A) no Letters of Credit remain outstanding, or
(B) the Borrowers shall contemporaneously take one of the following actions: (x)
cause all outstanding Letters of Credit to be surrendered for cancellation (any
such Letters of Credit to be replaced by letters of credit issued by other
financial institutions reasonably acceptable to the Required Domestic Facility
Lenders or the Required Canadian Facility Lenders, as applicable), (y) the
applicable Borrower shall pay to (1) the Domestic Administrative Agent an amount
in cash and/or Cash Equivalents equal to 100% of the Domestic Facility Letter of
Credit Outstandings and (2) the Canadian Administrative Agent an amount in cash
and/or Cash Equivalents equal to 100% of the Canadian Facility Letter of Credit
Outstandings, and the Administrative Agents shall hold such payments as security
for the reimbursement obligations of the Borrowers hereunder in respect of
Letters of Credit pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Administrative Agents and the
Borrowers (which shall permit certain investments in Cash Equivalents
satisfactory to the Administrative Agents and the Borrowers until the proceeds
are applied to the Obligations), or (z) the applicable Borrower shall cause to
be issued (1) one or more irrevocable letters of credit to each Letter of Credit
Issuer with an aggregate stated amount equal to 100% of the Domestic Facility
Letter of Credit Outstandings applicable to Domestic Facility Letters of Credit
issued by such Letter of Credit Issuer and (2) one or more irrevocable letters
of credit to each Letter of Credit Issuer with an aggregate stated amount equal
to 100% of the Canadian Facility Letter of Credit Outstandings applicable to
Canadian Facility Letters of Credit issued by such Letter of Credit Issuer, in
each case on terms, and from financial institutions, reasonably acceptable to
such Letter of Credit Issuer, as security for the reimbursement obligations of
the Borrowers hereunder in respect of such Letters of Credit.

 

(b)                                 Upon at least three Business Days’ prior
written notice (or telephonic notice confirmed in writing) to the Domestic
Administrative Agent at its Notice Office (which notice

 

74

--------------------------------------------------------------------------------


 

the Domestic Administrative Agent shall promptly transmit to each of the
Lenders), the Borrowers shall have the right, without premium or penalty, to:

 

(i)                                     terminate the Total Domestic Revolving
Commitment, provided that (i) all outstanding Domestic Revolving Loans are
contemporaneously prepaid in accordance with section 7.1, and (ii) either(A) no
Domestic Facility Letters of Credit remain outstanding, or (B) the Domestic
Facility Borrowers shall contemporaneously take one of the following actions:
(x) cause all outstanding Domestic Facility Letters of Credit to be surrendered
for cancellation (any such Domestic Facility Letters of Credit to be replaced by
letters of credit issued by other financial institutions reasonably acceptable
to the Required Domestic Facility Lenders), (y) the Domestic Facility Borrowers
shall pay to the Domestic Administrative Agent an amount in cash and/or Cash
Equivalents equal to 100% of the Domestic Facility Letter of Credit Outstandings
and the Domestic Administrative Agent shall hold such payment as security for
the reimbursement obligations of the Domestic Facility Borrowers hereunder in
respect of Domestic Facility Letters of Credit pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Domestic Administrative Agent and the Domestic Facility Borrowers (which
shall permit certain investments in Cash Equivalents satisfactory to the
Domestic Administrative Agent and the Domestic Facility Borrowers until the
proceeds are applied to the Obligations), or (z) the applicable Borrower shall
cause to be issued one or more irrevocable letters of credit to each Letter of
Credit Issuer with an aggregate stated amount equal to 100% of the Domestic
Facility Letter of Credit Outstandings applicable to Domestic Facility Letters
of Credit issued by such Letter of Credit Issuer on terms, and from financial
institutions, reasonably acceptable to such Letter of Credit Issuer, as security
for the reimbursement obligations of the Borrowers hereunder in respect of such
Domestic Facility Letters of Credit;

 

(ii)                                  terminate the Swing Line Revolving
Commitment, provided that all outstanding Swing Line Revolving Loans are
contemporaneously prepaid in accordance with section 7.1;

 

(iii)                               partially and permanently reduce the
Unutilized Total Domestic Revolving Commitment, provided that (i) any such
reduction shall apply to proportionately and permanently reduce the Domestic
Revolving Commitment of each of the Domestic Facility Lenders; (ii) any partial
reduction of the Unutilized Total Domestic Revolving Commitment pursuant to this
section 6.1(b) shall be in the amount of at least $2,000,000 (or, if greater, in
integral multiples of $500,000); and (iii) after giving effect to any such
partial reduction of the Unutilized Total Domestic Revolving Commitment, the
Total Domestic Revolving Commitment then in effect shall exceed the Swing Line
Revolving Commitment then in effect by at least $20,000,000; and/or

 

(iv)                              partially and permanently reduce the
Unutilized Swing Line Revolving Commitment, provided that any partial reduction
of the Unutilized Swing Line Revolving Commitment pursuant to this
section 6.1(b) shall be in the amount of at least $2,000,000 (or, if greater, in
integral multiples of $500,000).

 

75

--------------------------------------------------------------------------------


 

(c)                                  Upon at least three Business Days’ prior
written notice (or telephonic notice confirmed in writing) to the Canadian
Administrative Agent at its Notice Office (which notice the Canadian
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right, without premium or penalty, to:

 

(i)                                     terminate the Total Canadian Revolving
Commitment, provided that (i) all outstanding Canadian Revolving Loans are
contemporaneously prepaid in accordance with section 7.1 and (ii) either (A) no
Canadian Facility Letters of Credit remain outstanding, or (B) the Canadian
Facility Borrowers shall contemporaneously take one of the following actions:
(x) cause all outstanding Canadian Facility Letters of Credit to be surrendered
for cancellation (any such Canadian Facility Letters of Credit to be replaced by
letters of credit issued by other financial institutions reasonably acceptable
to the Required Canadian Facility Lenders), (y) pay to the Canadian
Administrative Agent an amount in cash and/or Cash Equivalents equal to 100% of
the Canadian Facility Letter of Credit Outstandings and the Canadian
Administrative Agent shall hold such payment as security for the reimbursement
obligations of the Canadian Facility Borrowers hereunder in respect of Canadian
Facility Letters of Credit pursuant to a cash collateral agreement to be entered
into in form and substance reasonably satisfactory to the Canadian
Administrative Agent and the Canadian Facility Borrowers (which shall permit
certain investments in Cash Equivalents satisfactory to the Canadian
Administrative Agent and the Canadian Facility Borrowers until the proceeds are
applied to the Obligations), or (z) cause to be issued one or more irrevocable
letters of credit to each Letter of Credit Issuer with an aggregate stated
amount equal to 100% of the Canadian Facility Letter of Credit Outstandings
applicable to Canadian Facility Letters of Credit issued by such Letter of
Credit Issuer, in each case on terms, and from financial institutions,
reasonably acceptable to such Letter of Credit Issuer, as security for the
reimbursement obligations of the Borrowers hereunder in respect of such Canadian
Facility Letters of Credit; and/or

 

(ii)                                  partially and permanently reduce the
Unutilized Total Canadian Revolving Commitment, provided that (i) any such
reduction shall apply to proportionately and permanently reduce the Canadian
Revolving Commitment of each of the Canadian Facility Lenders; and (ii) any
partial reduction of the Unutilized Total Canadian Revolving Commitment pursuant
to this section 6.1(c) shall be in the amount of at least CDN$2,000,000 (or, if
greater, in integral multiples of CDN$500,000).

 

6.2.                            Mandatory Termination/Adjustments of
Commitments, etc.  (a) The Total Domestic Revolving Commitment and the Total
Domestic Canadian Commitment and any obligation to issue Letters of Credit shall
terminate (and the Commitment of each Lender thereunder shall terminate) on the
earlier of (x) the Maturity Date and (y) the date on which a Change of Control
occurs.

 

(b)                                 The Total Domestic Revolving Commitment
shall be permanently reduced, without premium or penalty, at the time that any
mandatory prepayment of Domestic Revolving Loans would be made pursuant to
section 7.2(d) or 7.2(f) if Domestic Revolving Loans were then outstanding in
the full amount of the Total Domestic Revolving Commitment then in effect,

 

76

--------------------------------------------------------------------------------


 

in an amount equal to the required prepayment of principal of Domestic Revolving
Loans which would be required to be made in such circumstance.  Any such
reduction shall apply to proportionately and permanently reduce the Domestic
Revolving Commitment of each of the Domestic Facility Lenders. The Borrowers
will provide at least three Business Days’ prior written notice (or telephonic
notice confirmed in writing) to the Domestic Administrative Agent at its Notice
Office (which notice the Domestic Administrative Agent shall promptly transmit
to each of the Domestic Facility Lenders), of any reduction of the Total
Domestic Revolving Commitment pursuant to this section 6.2(b), specifying the
date and amount of the reduction.

 

(c)                                  The Total Canadian Revolving Commitment
shall be permanently reduced, without premium or penalty, at the time that any
mandatory prepayment of Canadian Revolving Loans would be made pursuant to
section 7.2(d) or 7.2(f) if Canadian Revolving Loans were then outstanding in
the full amount of the Total Canadian Revolving Commitment then in effect, in an
amount equal to the required prepayment of principal of Canadian Revolving Loans
which would be required to be made in such circumstance.  Any such reduction
shall apply to proportionately and permanently reduce the Canadian Revolving
Commitment of each of the Canadian Facility Lenders.  The Borrowers will provide
at least three Business Days’ prior written notice (or telephonic notice
confirmed in writing) to the Canadian Administrative Agent at its Notice Office
(which notice the Canadian Administrative Agent shall promptly transmit to each
of the Canadian Facility Lenders), of any reduction of the Total Canadian
Revolving Commitment pursuant to this section 6.2(c), specifying the date and
amount of the reduction.

 

SECTION 7.                            PAYMENTS.

 

7.1.                            Voluntary Prepayments.  The Borrowers shall have
the right to prepay any of their Loans, in whole or in part, without premium or
penalty, from time to time on the following terms and conditions:

 

(a)                                  the Borrowers shall give the Domestic
Administrative Agent (in the case of Domestic Revolving Loans) and the Canadian
Administrative Agent (in the case of Canadian Revolving Loans) at its respective
Notice Office written or telephonic notice (in the case of telephonic notice,
promptly confirmed in writing if so requested by such Administrative Agent) of
their intent to prepay such Loans, the amount of such prepayment and (in the
case of Eurodollar Loans or CDOR Loans) the specific Borrowing(s) pursuant to
which made, which notice shall be received by the applicable Administrative
Agent by

 

(i)                                     12:00 noon (local time at the Notice
Office) three Business Days prior to the date of such prepayment, in the case of
any prepayment of Eurodollar Loans or CDOR Loans, or

 

(ii)                                  12:00 noon (local time at the Notice
Office) one Business day prior to the date of such prepayment, in the case of
any prepayment of Domestic Prime Rate Loans or Canadian Prime Rate Loans,

 

77

--------------------------------------------------------------------------------


 

and which notice shall promptly be transmitted by such Administrative Agent to
each of the affected Lenders;

 

(b)                                 in the case of prepayment of any Borrowings
under the Domestic Revolving Facility, each partial prepayment of any such
Borrowing shall be in an aggregate principal of at least $500,000 or an integral
multiple of $100,000 in excess thereof, in the case of Domestic Prime Rate
Loans, and at least $2,000,000 or an integral multiple of $1,000,000 in excess
thereof, in the case of Eurodollar Loans;

 

(c)                                  in the case of prepayment of any Borrowings
under the Swing Line Revolving Facility, each partial prepayment of any such
Borrowing shall be in an aggregate principal of at least $500,000 or an integral
multiple of $100,000 in excess thereof;

 

(d)                                 in the case of prepayment of any Borrowings
under the Canadian Revolving Facility, each partial prepayment of any such
Borrowing shall be in an aggregate principal of at least CDN$500,000 or an
integral multiple of CDN$100,000 in excess thereof, in the case of Canadian
Prime Rate Loans, at least CDN$2,000,000 or an integral multiple of
CDN$1,000,000 in excess thereof, in the case of CDOR Loans; at least $500,000 or
an integral multiple of $100,000 in excess thereof, in the case of Domestic
Prime Rate Loans, and at least $2,000,000 or an integral multiple of $1,000,000
in excess thereof, in the case of Eurodollar Loans;

 

(e)                                  no partial prepayment of any Loans made
pursuant to a Borrowing shall reduce the aggregate principal amount of such
Loans outstanding pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto;

 

(f)                                    each prepayment in respect of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans; and

 

(g)                                 each prepayment of Eurodollar Loans or CDOR
Loans pursuant to this section 7.1 on any date other than the last day of the
Interest Period applicable thereto shall be accompanied by any amounts payable
in respect thereof under section 2.11.

 

7.2.                            Mandatory Prepayments.  The Loans shall be
subject to mandatory prepayment in accordance with the following provisions:

 

(a)                                  If Outstanding Domestic Revolving Loans and
Swing Line Revolving Loans Exceed Total Domestic Revolving Commitment.  If on
any date (after giving effect to any other payments on such date) the sum of
(i) the aggregate outstanding principal amount of Domestic Revolving Loans and
the Domestic Facility Letter of Credit Outstandings, plus (ii) the aggregate
outstanding principal amount of Swing Line Revolving Loans, exceeds the Total
Domestic Revolving Commitment as then in effect, the Domestic Facility Borrowers
shall prepay on such date that principal amount of Swing Line Revolving Loans
and, after Swing Line Revolving Loans have been paid in full, Unpaid Domestic
Facility Drawings and Domestic Revolving Loans, in an aggregate

 

78

--------------------------------------------------------------------------------


 

amount at least equal to such excess and conforming in the case of partial
prepayments of any Loans to the applicable requirements as to the amounts of
partial prepayments which are contained in section 7.1.  If, after giving effect
to the prepayment of Loans and Unpaid Domestic Facility Drawings, the aggregate
amount of Domestic Facility Letter of Credit Outstandings exceeds the Total
Domestic Revolving Commitment as then in effect, the Domestic Facility Borrowers
shall pay to the Domestic Administrative Agent an amount in cash and/or Cash
Equivalents equal to such excess and the Domestic Administrative Agent shall
hold such payment as security for the reimbursement obligations of the Domestic
Facility Borrowers hereunder in respect of Domestic Facility Letters of Credit
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to the Domestic Administrative Agent and the Domestic
Facility Borrowers (which shall permit certain investments in Cash Equivalents
satisfactory to the Domestic Administrative Agent and the Domestic Facility
Borrowers until the proceeds are applied to the Obligations).

 

(b)                                  If Outstanding Swing Line Revolving Loans
Exceed Swing Line Revolving Commitment.  If on any date (after giving effect to
any other payments on such date) the aggregate outstanding principal amount of
Swing Line Revolving Loans exceeds the Swing Line Revolving Commitment at such
time, the Domestic Facility Borrowers shall prepay on such date Swing Line
Revolving Loans in an aggregate amount at least equal to such excess and
conforming in the case of partial prepayments of Swing Line Revolving Loans to
the requirements as to the amounts of partial prepayments of Swing Line
Revolving Loans which are contained in section 7.1.

 

(c)                                  If Outstanding Canadian Revolving Loans
Exceed Canadian Revolving Commitment.  If on any date (after giving effect to
any other payments on such date) the sum of (i) the aggregate outstanding
principal amount of Canadian Revolving Loans denominated in Canadian Dollars,
(ii) the Canadian Dollar equivalent of the aggregate outstanding principal
amount of Canadian Revolving Loans denominated in Dollars and (iii) the Canadian
Facility Letter of Credit Outstandings, exceeds the Total Canadian Revolving
Commitment as then in effect, the Canadian Facility Borrowers shall prepay on
such date the Unpaid Canadian Facility Drawings and Canadian Revolving Loans, in
an aggregate amount at least equal to such excess and conforming in the case of
partial prepayments of any Loans to the applicable requirements as to the
amounts of partial prepayments which are contained in section 7.1.  If, after
giving effect to the prepayment of Loans and Unpaid Canadian Facility Drawings,
the aggregate amount of Canadian Facility Letter of Credit Outstandings exceeds
the Total Canadian Revolving Commitment as then in effect, the Canadian Facility
Borrowers shall pay to the Canadian Administrative Agent an amount in cash
and/or Cash Equivalents equal to such excess and the Canadian Administrative
Agent shall hold such payment as security for the reimbursement obligations of
the Canadian Facility Borrowers hereunder in respect of Canadian Facility
Letters of Credit pursuant to a cash collateral agreement to be entered into in
form and substance reasonably satisfactory to the Canadian Administrative Agent
and the Canadian Facility Borrowers (which shall permit certain investments in
Cash Equivalents satisfactory to the Canadian

 

79

--------------------------------------------------------------------------------


 

Administrative Agent and the Canadian Facility Borrowers until the proceeds are
applied to the Obligations).

 

(d)                                  Certain Proceeds of Asset Sales.  If at any
time following the Closing Date the Borrowers or any of their respective
Material Subsidiaries have received cumulative Net Cash Proceeds during such
fiscal year from one or more Asset Sales in an aggregate amount at least equal
to $25,000,000, then not later than the third Business Day following the date of
receipt of any Net Cash Proceeds in excess of such amount, an amount, conforming
to the requirements as to the amount of partial prepayments contained in
section 7.1, at least equal to 100% of the Net Cash Proceeds then received in
excess of such amount from any Asset Sale, shall be applied as a mandatory
prepayment of principal of, first, Swing Line Revolving Loans and, second, after
Swing Line Revolving Loans have been paid in full, Domestic Revolving Loans and
Canadian Revolving Loans in such proportionate amounts as each of the Total
Domestic Revolving Commitment and the Total Canadian Revolving Commitment, as
applicable, bears to the Total Revolving Commitment; provided, that (i) if no
Default under section 12.1(a) or Event of Default shall have occurred and be
continuing, (ii) the Borrowers and their Material Subsidiaries have expected
Consolidated Capital Expenditures during the following 12 months, and (iii) the
Borrowers notify the Administrative Agents of the amount and nature thereof and
of their intention to reinvest all or a portion of such Net Cash Proceeds in
such Consolidated Capital Expenditures during such 12 month period, then no such
prepayment shall be required to the extent the Borrowers so indicate that such
reinvestment will take place.  If at the end of any such 12 month period any
portion of such Net Cash Proceeds has not been so reinvested, the Borrowers will
immediately make a prepayment of the outstanding Swing Line Revolving Loans,
Domestic Revolving Loans and Canadian Revolving Loans as provided above in an
amount, conforming to the requirements as to amount of prepayments contained in
section 7.1, at least equal to such remaining amount.

 

(e)                                  Change of Control.  On the date of which a
Change of Control occurs, notwithstanding anything to the contrary contained in
this Agreement, no further Borrowings shall be made and the then outstanding
principal amount of all Loans, if any, shall become due and payable and shall be
prepaid in full, together with accrued interest and Fees and any other
Obligations, and the Borrowers shall contemporaneously take one of the following
actions: (x) cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions reasonably acceptable to the Required
Domestic Facility Lenders or the Required Canadian Facility Lenders, as
applicable), (y) the applicable Borrower shall pay to (1) the Domestic
Administrative Agent an amount in cash and/or Cash Equivalents equal to 100% of
the Domestic Facility Letter of Credit Outstandings and (2) the Canadian
Administrative Agent an amount in cash and/or Cash Equivalents equal to 100% of
the Canadian Facility Letter of Credit Outstandings, and the Administrative
Agents shall hold such payments as security for the reimbursement obligations of
the Borrowers hereunder in respect of Letters of Credit pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Administrative Agents and the Borrowers (which shall permit
certain investments in

 

80

--------------------------------------------------------------------------------


 

Cash Equivalents satisfactory to the Administrative Agents and the Borrowers
until the proceeds are applied to the Obligations), or (z) the applicable
Borrower shall caused to be issued (1) one or more irrevocable letters of credit
to each Letter of Credit Issuer with an aggregate stated amount equal to 100% of
the Domestic Facility Letter of Credit Outstandings applicable to Domestic
Facility Letters of Credit issued by such Letter of Credit Issuer and (2) one or
more irrevocable letters of credit to each Letter of Credit Issuer with an
aggregate stated amount equal to 100% of the Canadian Facility Letter of Credit
Outstandings applicable to Canadian Facility Letters of Credit issued by such
Letter of Credit Issuer, in each case on terms, and from financial institutions,
reasonably acceptable to such Letter of Credit Issuer, as security for the
reimbursement obligations of the Borrowers hereunder in respect of such Letters
of Credit.

 

(f)                                    Certain Proceeds of Additional
Indebtedness or Equity.  Not later than the Business Day following the date of
the receipt by the Borrowers or any of their respective Material Subsidiaries of
the cash proceeds (net of underwriting discounts and commissions, placement
agent fees and other customary fees and costs associated therewith) from the
incurrence of any additional Indebtedness or the sale or issuance of debt or
equity securities by a Borrower or any of its Material Subsidiaries after the
Closing Date in an amount, as to Indebtedness incurred or debt securities sold
or issued, exceeding the Indebtedness permitted to be incurred under
section 11.4, without waiving or limiting any other right or remedy of the
Lenders in respect of such Event of Default existing by reference to
section 11.4, such net cash proceeds shall be applied as a mandatory prepayment
of principal of, first, Swing Line Revolving Loans and, second, after Swing Line
Revolving Loans have been paid in full, Domestic Revolving Loans and Canadian
Revolving Loans in such proportionate amounts as each of the Total Domestic
Revolving Commitment and the Total Canadian Revolving Commitment, as applicable,
bears to the Total Revolving Commitment.

 

(g)                                 Particular Loans to be Prepaid.  With
respect to each repayment or prepayment of Loans required by this section 7.2,
the Borrowers shall designate the Types of Loans which are to be prepaid and the
specific Borrowing(s) pursuant to which such repayment or prepayment is to be
made, provided that (i) the Borrowers shall first so designate all Loans that
are Domestic Prime Rate Loans, Canadian Prime Rate Loans and Eurodollar Loans
and CDOR Loans with Interest Periods ending on the date of repayment or
prepayment prior to designating any other Eurodollar Loans or CDOR Loans for
repayment or prepayment, (ii) if the outstanding principal amount of Eurodollar
Loans made pursuant to a Borrowing is reduced below the applicable Minimum
Borrowing Amount as a result of any such repayment or prepayment, then all the
Loans outstanding pursuant to such Borrowing shall be Converted into Domestic
Prime Rate Loans, (iii) if the outstanding principal amount of CDOR Loans made
pursuant to a Borrowing is reduced below the applicable Minimum Borrowing Amount
as a result of any such repayment or prepayment, then all the Loans outstanding
pursuant to such Borrowing shall be Converted into Canadian Prime Rate Loans and
(iv) each repayment and prepayment of any Loans made pursuant to a Borrowing
shall be applied pro rata among such Loans. In the absence of a designation by
the Borrowers as described in the preceding sentence, the Administrative Agents
shall, subject to the

 

81

--------------------------------------------------------------------------------


 

above, make such designation in their sole discretion.  Any repayment or
prepayment of Eurodollar Loans or CDOR Loans pursuant to this section 7.2 shall
in all events be accompanied by such compensation as is required by
section 2.11.

 

No Foreign Borrower shall be required to make a mandatory repayment or
prepayment as provided in this section 7.2 in excess of the amount actually
advanced to such Foreign Borrower or other Foreign Borrowers of the same
country.

 

7.3.                            Method and Place of Payment.  (a) Except as
otherwise specifically provided herein, all payments under this Agreement shall
be made to the Domestic Administrative Agent or the Canadian Administrative
Agent, as the case may be, for the ratable (based on its pro rata share) account
of the Domestic Facility Lenders or the Canadian Facility Lenders entitled
thereto, not later than 12:00 noon (local time at the Payment Office) on the
date when due and shall be made in immediately available funds and U.S. Dollars,
or in the case of a Canadian Revolving Loan that is denominated in Canadian
Dollars or amounts due with respect to Canadian Facility Letters of Credit, in
immediately available funds and in Canadian Dollars, at the applicable Payment
Office, it being understood that written notice by the Borrowers to the
applicable Administrative Agent to make a payment from the funds in the
Borrowers’ account at the Payment Office shall constitute the making of such
payment to the extent of such funds held in such account. Any payments under
this Agreement which are made later than 12:00 noon (local time at the Payment
Office) shall be deemed to have been made on the next succeeding Business Day.
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

 

(b)                                 If at any time insufficient funds are
received by and available to the Domestic Administrative Agent or the Canadian
Administrative Agent, as the case may be, to pay fully all amounts of principal,
interest and Fees then due hereunder and an Event of Default is not then in
existence, such funds shall be applied (i) first, towards payment of interest
and Fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and Fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

7.4.                            Net Payments.  (a)                 (i)  All
payments made by the Borrowers hereunder, under any Note or any other Credit
Document (including, without limitation, the Guaranties and the guaranty to be
provided by Genlyte Group as contemplated by Article 14), will be made without
setoff, counterclaim or other defense.  All such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature,
other that Excluded Taxes, now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein with respect to
such payments and all interest, penalties or similar liabilities with respect to
the taxes, levies imposts, duties, fees, assessments or other charges described
in this section 7.4(a)(i) that are not Excluded Taxes (all such taxes, levies,
imposts, duties, fees, assessments or other charges that are not Excluded Taxes,
and all such interest, penalties or similar liabilities with

 

82

--------------------------------------------------------------------------------


 

respect thereto being referred to collectively as “Taxes”).  If any Taxes are so
levied or imposed, the Borrowers agree to pay, and indemnify each Lender in
respect of, the full amount of such Taxes and such additional amounts (other
than in respect of Excluded Taxes) as may be necessary so that every payment by
it of all amounts due hereunder, under any Note or under any other Credit
Document, after withholding or deduction for or on account of any Taxes, will
not be less than the amount provided for herein or in such Note or in such other
Credit Document.

 

(ii)  If any amounts are payable in respect of Taxes pursuant to paragraph (i),
above, the Borrowers agree to reimburse and indemnify each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income or profits of such Lender pursuant to the laws of the jurisdiction in
which such Lender is organized or in which the principal office or Applicable
Lending Office of such Lender is located or under the laws of any political
subdivision or taxing authority of any such jurisdiction and for any withholding
of income or similar taxes imposed by, as applicable, the United States or
Canada (or any such jurisdiction within such country) as such Lender shall
reasonably determine are payable by, or withheld from, such Lender in respect of
such amounts so paid to or on behalf of such Lender pursuant to said paragraph
(i) and in respect of any amounts paid to or on behalf of such Lender pursuant
to this paragraph (ii), which request shall be accompanied by a statement from
such Lender setting forth, in reasonable detail, the computations used in
determining such amounts.

 

(iii)  The Borrowers will furnish to the Domestic Administrative Agent or the
Canadian Administrative Agent, as the case may be, within 60 days after the date
of the payment of any Taxes, or any withholding or deduction on account thereof,
is due pursuant to applicable law certified copies of tax receipts, or other
evidence satisfactory to such Lender, evidencing such payment by the Borrowers. 
The Borrowers will indemnify and hold harmless each Administrative Agent and
each Lender, and reimburse such Administrative Agent or such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid or
withheld by such Lender.

 

(b)                                 At any time after the applicable Lender (or,
if applicable, participant) shall have made a written demand for increased cost
or other compensation pursuant to any one or more of section 2.10, section 3.5 
or section 4.5 or for Taxes pursuant to section 7.4(a), the Borrowers may cause
the affected Lender (or participant) to be replaced with, as applicable, (i) a
lending institution meeting the requirements for an Eligible Transferee approved
by the Domestic Administrative Agent, in the event the affected Lender is a
Domestic Facility Lender, or the Canadian Administrative Agent, in the event the
affected Lender is a Canadian Facility Lender (which approval may not be
unreasonably withheld by such Administrative Agent) or (ii) or a participant
complying with the requirements of section 15.4(b) and reasonably satisfactory
to the participating Lender.  Any such replacement with a new lending
institution, as Lender, so approved by the applicable Administrative Agent shall
be made effective pursuant to an Assignment and Assumption Agreement (which the
affected Lender shall execute and deliver) but only upon payment to the affected
Lender of all principal of and interest on all of its then outstanding Loans and
of all Fees and other Obligations then owing to it.

 

(c)                                  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the laws of, as applicable,
the United States or Canada, or under any treaty

 

83

--------------------------------------------------------------------------------


 

to which, as the case may be, the United States or Canada is a party, with
respect to any payment under this Agreement shall deliver to the applicable
Borrower (with a copy to the applicable Administrative Agent) at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by such
Borrower as will permit such payment to be made without, or at a reduced rate
of, withholding.  If any such Foreign Lender becomes subject to any Tax by
reason of its failure to comply with the requirements of the preceding sentence,
the applicable Borrower shall, at the expense of such Foreign Lender, take such
steps as such Foreign Lender shall reasonably request to assist such Foreign
Lender to recover such Tax.

 

SECTION 8.                            CONDITIONS PRECEDENT.

 

8.1.                            Conditions Precedent at Closing Date.  Prior to
the effectiveness of this Agreement to amend and restate the Existing Credit
Agreement in its entirety and the occurrence of the initial Borrowing or Letter
of Credit issuance hereunder, the Borrowers shall satisfy each of the following
conditions:

 

(a)                                  Effectiveness; Notes.  On or prior to the
Closing Date, (i) the Effective Date shall have occurred and (ii) there shall
have been delivered to the Administrative Agents for the account of each Lender
the appropriate Note or Notes executed by, as applicable, the Domestic Facility
Borrowers or the Canadian Facility Borrowers, in each case, in the amount,
maturity and as otherwise provided herein.

 

(b)                                  Fees, etc.  The Borrowers shall have paid
or caused to be paid all fees required to be paid by it on or prior to such date
pursuant to section 5 hereof, the structuring and arrangement fee to each of the
Co-Lead Arrangers as heretofore agreed to in the Fee Letter, and all reasonable
fees and expenses of the Administrative Agents and of special counsel to the
Administrative Agents which have been invoiced on or prior to such date in
connection with the preparation, execution and delivery of this Agreement and
the other Credit Documents and the consummation of the transactions contemplated
hereby and thereby.

 

(c)                                  Formation Documents and Good Standing.  The
Administrative Agents shall have received, in sufficient quantity for the
Administrative Agents and the Lenders, (i) a photocopy of, as appropriate, the
Certificate of Formation or the Articles or Certificate (or equivalent formation
documents) of Incorporation of each of the Credit Parties and any and all
amendments and restatements thereof, certified as of a recent date by the
Secretary of State (or equivalent public officer) of the state or province of
its formation or organization, as the case may be, (ii) a certificate the
Secretary of State of the state of its formation or organization, as the case
may be, dated as of a recent date, listing all charter documents affecting each
Credit Party and certifying as to the good standing of each Credit Party, and
(iii) a photocopy of a copy of, as appropriate, the Operating Agreement
(including all amendments thereto), By-Laws or equivalent governing documents of
each of the Credit Parties, in each case certified as true, correct and in full
force and effect by a Principal Officer of such Credit Party.

 

84

--------------------------------------------------------------------------------


 

(d)                                  Officer’s Certificate.  The Administrative
Agents shall have received, in sufficient quantity for the Administrative Agents
and the Lenders, a certificate of the Principal Officer of each of the Borrowers
dated the Closing Date or reasonably prior thereto, substantially in the form
attached hereto as Exhibit C, and such certificate shall be satisfactory in form
and substance to the Administrative Agents.

 

(e)                                  Opinion of Counsel.  On the Closing Date,
the Administrative Agents shall have received an opinion, addressed to the
Administrative Agents and each of the Lenders and dated the Closing Date, from
Stoll, Keenon & Park, LLP, counsel to the Borrowers and the Guarantors, relating
to the matters referenced in Exhibit D hereto and covering such other matters
incident to the transactions contemplated hereby as the Administrative Agents
may reasonably request, such opinion to be in form and substance satisfactory to
the Administrative Agents.

 

(f)                                    [Reserved]

 

(g)                                 [Reserved]

 

(h)                                 Search Reports.  The Administrative Agents
shall have received completed requests for information on Form UCC-11, or search
reports from one or more commercial search firms acceptable to the
Administrative Agents, listing all of the effective financing statements filed
against any Credit Party in any jurisdiction in which such person maintains an
office, together with copies of such financing statements.

 

(i)                                    Material Adverse Change.  There shall
have occurred no change in the business, property, prospects, condition
(financial or otherwise) or results of operations of the Borrowers and their
respective Subsidiaries which could reasonably be expected to result in a
Material Adverse Effect.

 

(j)                                    No Material Litigation.  There shall be
no litigation or governmental or regulatory investigation or proceeding pending
against or involving the Borrowers or any of their respective Subsidiaries which
could reasonably be expected to have a Material Adverse Effect.

 

(k)                                Proceedings and Documents.  All corporate and
other proceedings and all documents incidental to the transactions contemplated
hereby shall be reasonably satisfactory in substance and form to the
Administrative Agents and the Lenders and the Administrative Agents and its
special counsel and the Lenders shall have received all such counterpart
originals or certified or other copies of such documents as the Administrative
Agents or their special counsel or any Lender may reasonably request.

 

(l)                                    Security Documents.  The Administrative
Agents shall have received from the Credit Parties such confirmations in respect
of the Guaranties and Pledge Agreements as the Administrative Agents may
reasonably request; GTG International Acquisitions LP and Genlyte Thomas Group
Nova Scotia ULC shall have executed and

 

85

--------------------------------------------------------------------------------


 

delivered Guaranties in the form of Exhibit G-1 hereto and such other Security
Documents as the Administrative Agents may request; and Canadian counsel for the
Borrowers shall have delivered to the Administrative Agents such opinions in
respect of the continuing Liens of the Security Documents governed or affected
by the federal or provincial laws of Canada as the Administrative Agents may
reasonably request.

 


(M)                               RESOLUTIONS AND APPROVALS.  THE ADMINISTRATIVE
AGENTS SHALL HAVE RECEIVED, IN SUFFICIENT QUANTITY FOR THE ADMINISTRATIVE AGENTS
AND THE LENDERS, CERTIFIED COPIES OF THE RESOLUTIONS OF THE MEMBERS, MANAGEMENT
BOARD, BOARD OF DIRECTORS OR THE EQUIVALENT THEREOF, AS THE CASE MAY BE, OF EACH
OF THE BORROWERS AND THEIR RESPECTIVE MATERIAL SUBSIDIARIES APPROVING THE CREDIT
DOCUMENTS TO WHICH IT IS A PARTY AND OF ALL DOCUMENTS EVIDENCING OTHER NECESSARY
CORPORATE ACTION AND GOVERNMENTAL APPROVALS, IF ANY, WITH RESPECT TO THE
EXECUTION, DELIVERY AND PERFORMANCE BY SUCH ENTITIES OF THE CREDIT DOCUMENTS.

 

(n)                                 Incumbency Certificates.  The Administrative
Agents shall have received, in sufficient quantity for the Administrative Agents
and the Lenders, a certificate of the Secretary or an Assistant Secretary of
each Borrower and each other Credit Party, certifying the names and true
signatures of the officers of the Borrowers or such other Credit Party, as the
case may be, authorized to sign the Credit Documents to which the Borrower or
such other Credit Party is a party and the other documents which may be executed
and delivered in connection herewith.

 

(o)                                  [Reserved]

 

(p)                                  Financial Projections.  The Administrative
Agents shall have received the Financial Projections in form and substance
satisfactory to the Administrative Agents.

 

(q)                                  [Reserved]

 

(r)                                  Due Diligence.  Each of the Administrative
Agents shall have completed to its reasonable satisfaction such examinations and
other due diligence of the Borrowers and their respective Subsidiaries as it
deems necessary.

 

(s)                                  Evidence of Insurance.  The Administrative
Agents shall have received certificates of insurance and other evidence,
satisfactory to it, of compliance with the insurance requirements of this
Agreement.

 

(t)                                    Other Documents.  The Administrative
Agents and the Lenders shall have received such other approvals, opinions,
documents or materials as they may reasonably request; provided, however, that
(i) the Borrowers may, at their option, provide to the Administrative Agents the
opinion of the Borrowers’ Nova Scotia counsel requested by the Administrative
Agents no later than December 23, 2005, (ii) if the Borrowers fail to deliver
such opinion, in form and substance reasonably satisfactory to the
Administrative Agents, by the close of business December 23, 2005, (A) any and
all Canadian Revolving Loans advanced to either or both of Genlyte Limited Nova
Scotia and Genlyte General Nova Scotia prior to the Closing Date that are
outstanding on December 23, 2005 shall be repaid in full no later than the close
of business on such date, with any such repayment being subject to the
provisions of section 2.11 hereof, and (B) 

 

86

--------------------------------------------------------------------------------


 

any and all Canadian Letters of Credit issued to the account of either or both
of Genlyte Limited Nova Scotia and Genlyte General Nova Scotia prior to the
Closing Date that are outstanding on December 23, 2005 shall be cash
collateralized, on terms reasonably satisfactory to the Canadian Administrative
Agent, no later than the close of business on such date, and
(iii) notwithstanding the provisions of section 2 hereof, from and after the
Closing Date and until such opinion, in form and substance reasonably
satisfactory to the Administrative Agents, is delivered to the Administrative
Agents, neither Genlyte Limited Nova Scotia nor Genlyte General Nova Scotia
shall request, or be entitled to cause to be advanced or issued, any Borrowing
or Canadian Letter of Credit.

 

8.2.                            Conditions Precedent to All Loans.  The
obligation of the Lenders to make each Loan and the obligation of a Letter of
Credit Issuer to issue a Letter of Credit is subject, at the time thereof, to
the satisfaction of the following conditions:

 

(a)                                  Notice of Borrowing, etc.  The Domestic
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
have received a Notice of Borrowing or request for the issuance of a Letter of
Credit meeting the requirements of section 2.3 with respect to the incurrence of
Loans and section 3.2 or section 4.2 with respect to the issuance of Letters of
Credit.

 

(b)                                  No Default; Representations and
Warranties.  At the time of such Loan or issuance of such Letter of Credit, as
the case may be, and also after giving effect thereto, (i) there shall exist no
Default or Event of Default, (ii) all representations and warranties of the
Credit Parties contained herein or in the other Credit Documents shall be true
and correct with the same effect as though such representations and warranties
had been made on and as of the date thereof, except to the extent that such
representations and warranties expressly relate to an earlier specified date, in
which case such representations and warranties shall have been true and correct
in all material respects as of the date when made, and (iii) no event or
condition having a Material Adverse Effect shall have occurred.

 

The acceptance of the benefits of each Loan or Letter of Credit shall constitute
a representation and warranty by the Borrowers to each of the Lenders that all
of the applicable conditions specified in section 8.1 and/or 8.2, as the case
may be, exist as of that time.  All of the certificates, legal opinions and
other documents and papers referred to in this section 8, unless otherwise
specified, shall be delivered to the Administrative Agents for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts for
each of the Lenders, and the Administrative Agents will promptly distribute to
the Lenders their respective Notes and the copies of such other certificates,
legal opinions and documents.

 

SECTION 9.                            REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lenders to enter into this Agreement and to make the
Loans provided for herein, the Borrowers make the following representations and
warranties to, and agreements with, the Lenders, on a joint and several basis,
all of which shall survive the execution and delivery of this Agreement and the
making of each Loan and the issuance of each

 

87

--------------------------------------------------------------------------------


 

Letter of Credit; provided, however, for the avoidance of doubt, at the time of
the making of any Loan or the issuance of any Letter of Credit subsequent to the
Closing Date, the following representations and warranties to, and agreements
with, the Lenders shall be deemed made, on a joint and several basis, only by
those Credit Parties that are the Borrowers at such time:

 

9.1.                            Corporate Status, etc.  Each of the Borrowers
and their respective Subsidiaries (i) is a duly organized or formed and validly
existing corporation, partnership or limited liability company, as the case may
be, in good standing under the laws of the jurisdiction of its formation and has
the corporate, partnership or limited liability company power and authority, as
applicable, to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, and (ii) has duly qualified and
is authorized to do business in all jurisdictions where it is required to be so
qualified except where the failure to be so qualified could not reasonably be
expected to have a Material Adverse Effect.

 

9.2.                            Subsidiaries.  Annex II hereto lists, as of the
date hereof, each Subsidiary of the Genlyte Group and sets forth their
respective jurisdictions of incorporation or formation, as the case may be, and
the percentage of their respective capital stock, membership interests or
partnership interests, as the case may be, owned by Genlyte Group or other such
Subsidiaries.  All of the issued and outstanding shares of capital stock,
membership interests or partnership interests, as the case may be, of Genlyte
Group and such Subsidiaries have been duly authorized and validly issued and are
fully paid and nonassessable.  There are no options, warrants or other rights
outstanding to purchase shares of any of such Subsidiaries, except as indicated
in Annex II.

 

9.3.                            Corporate Power and Authority, etc.  Each of the
Credit Parties has the corporate power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is party
and has taken all necessary corporate action to authorize the execution,
delivery and performance of the Credit Documents to which it is party.  Each of
the Credit Parties has duly executed and delivered each Credit Document to which
it is party and each Credit Document to which it is party constitutes the legal,
valid and binding agreement or obligation of that Credit Party enforceable in
accordance with its terms, except to the extent that the enforceability thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

 

9.4.                            No Violation.  Neither the execution, delivery
and performance by any Credit Party of the Credit Documents to which it is party
nor compliance with the terms and provisions thereof (i) will contravene any
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any court or governmental instrumentality applicable to that Credit
Party or its properties and assets, (ii) will conflict with or result in any
breach of, any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (other than Liens created under the
Credit Documents) upon any of the property or assets of that Credit Party
pursuant to the terms of any promissory note, bond, debenture, indenture,
mortgage, deed of trust, credit or loan agreement, or any other material
agreement or other instrument, to which that Credit Party is a party or by which
it or any of its property or assets are bound or to which it may be subject
other than pursuant to the Existing Credit Agreement, all of the commitments
under which shall be

 

88

--------------------------------------------------------------------------------


 

terminated, and all of the borrowings thereunder shall be repaid, not later than
the Closing Date in accordance with section 8.1(f), or (iii) will violate any
provision of the articles or certificate of incorporation, or certificate of
formation or code of regulations or bylaws or operating agreement or other
organizational documents of that Credit Party.

 

9.5.                            Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any foreign or domestic governmental or
public body or authority, or any subdivision thereof, is required to authorize
or is required as a condition to (i) the execution, delivery and performance by
any Credit Party of any Credit Document to which it is a party, or (ii) the
legality, validity, binding effect or enforceability of any Credit Document to
which any Credit Party is a party.

 

9.6.                            Litigation.  There are no actions, suits or
proceedings pending or, to, the knowledge of the Borrowers, threatened with
respect to the Borrowers or any of their respective Subsidiaries (i) that have
resulted in, or that a Borrower reasonably expects to result in, liability for
damages in excess of fifteen percent (15%) of the Consolidated Net Worth
(ii) which question the validity or enforceability of any of the Credit
Documents, or of any action to be taken by any of the Borrowers pursuant to any
of the Credit Documents to which it is a party.

 

9.7.                            Use of Proceeds; Margin Regulations.  (a) The
proceeds of all Loans shall be utilized for lawful purposes not inconsistent
with the requirements of this Agreement.

 

(b)                                 No part of the proceeds of any Loan will be
used directly or indirectly to purchase or carry Margin Stock, or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock, in
violation of any of the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System. The Borrowers are not engaged in the
business of extending credit for the purpose of purchasing or carrying any
Margin Stock. At no time would more than 25% of the value of the assets of the
Borrowers or of the Borrowers and the consolidated Subsidiaries that are subject
to any “arrangement” (as such term is used in section 221.2(g) of such
Regulation U) hereunder be represented by Margin Stock.

 

9.8.                            Financial Statements, etc.  The Borrowers have
furnished to the Lenders and the Administrative Agents complete and correct
copies of (i) the audited consolidated balance sheet of Genlyte Group and its
consolidated Subsidiaries, as of the end of the fiscal years ended on or nearest
to December 31, 2003 and December 31, 2004, and the related audited consolidated
statements of income, members’ equity (or net worth), and cash flows for the
fiscal years then ended, accompanied by the unqualified report thereon of its
independent accountants; and (ii) the unaudited consolidated balance sheet of
Genlyte Group and its consolidated Subsidiaries, as of October 1, 2005, and the
related consolidated statements of income and of cash flows for the fiscal
quarter or quarters then ended.  All such financial statements (together with
the notes included or referenced therein) have been prepared in accordance with
GAAP, consistently applied (except as stated therein), and fairly present in all
material respects the financial position of Genlyte Group and its Subsidiaries
as of the respective dates indicated and the consolidated results of their
operations and cash flows for the respective periods indicated, subject in the
case of any such financial statements which are unaudited, to normal audit
adjustments, none of which will involve a Material Adverse Effect.

 

89

--------------------------------------------------------------------------------


 

9.9.                            No Material Adverse Change.  Since December 31,
2004, there has been no change in the business, operations, property, assets,
prospects, liabilities or condition (financial or otherwise) of the Borrowers
and their respective Subsidiaries taken as a whole, except for changes, none of
which, individually or in the aggregate, has had or could reasonably be expected
to have, a Material Adverse Effect.

 

9.10.                     Tax Returns and Payments.  Each of the Borrowers and
their respective Subsidiaries has filed all federal income tax returns and all
other tax returns, domestic and foreign, required to be filed by it and has paid
all taxes and assessments payable by it which have become due, other than those
not yet delinquent and except for those contested in good faith.  The Borrowers
and each of their respective Subsidiaries have established on their books such
charges, accruals and reserves in respect of taxes, assessments, fees and other
governmental charges for all fiscal periods as are required by GAAP.  There is
no proposed assessment for additional federal, foreign or state taxes for any
period, or of any basis therefor, which, individually or in the aggregate,
taking into account such charges, accruals and reserves in respect thereof as
the Borrowers and their Subsidiaries have made, could reasonably be expected to
have a Material Adverse Effect.

 

9.11.                     Title to Properties, etc.  Each of the Borrowers and
each of their respective Subsidiaries has good and marketable title (or valid
Leaseholds, in the case of any leased property), in the case of real property,
and good title (or valid Leaseholds, in the case of any leased property), in the
case of all other property, to all of its properties and assets free and clear
of Liens other than Liens permitted by section 11.3, except for such defects in
title as could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.  The interests of the Borrowers and each of
their respective Subsidiaries in the properties reflected in the most recent
balance sheet referred to in section 9.8, taken as a whole, were sufficient, in
the judgment of the Borrowers, as of the date of such balance sheet for purposes
of the ownership and operation of the businesses conducted by the Borrowers and
such Subsidiaries.

 

9.12.                     Lawful Operations, etc.  Each of the Borrowers and
their respective Subsidiaries (i) holds all necessary federal, state and local
governmental licenses, registrations, certifications, permits and authorizations
necessary to conduct its business, and (ii) is in full compliance with all
requirements imposed by law, regulation or rule, whether federal, state or
local, which are applicable to it, its operations, or its properties and assets,
including without limitation, applicable requirements of Environmental Laws,
except for any failure to obtain and maintain in effect, or noncompliance,
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

9.13.                     Environmental Matters.  (a) Each of the Borrowers and
their respective Subsidiaries is in compliance with all Environmental Laws
governing its business, except to the extent that any such failure to comply
(together with any resulting penalties, fines or forfeitures) could not
reasonably be expected to have a Material Adverse Effect.  All licenses,
permits, registrations or approvals required for the conduct of the business of
the Borrowers, and each of their respective Subsidiaries under any Environmental
Law have been secured, and each of the Borrowers and such Subsidiaries is in
compliance therewith, except for such licenses, permits,

 

90

--------------------------------------------------------------------------------


 

registrations or approvals the failure to secure or to comply therewith could
not reasonably be expected to have a Material Adverse Effect.  None of the
Borrowers or any of their respective Subsidiaries has received written notice,
or otherwise knows, that it is in any respect in noncompliance with, breach of
or default under any applicable writ, order, judgment, injunction, or decree to
which a Borrower or such Subsidiary is a party or which could affect the ability
of a Borrower or any of its Subsidiaries to operate any Real Property and no
event has occurred and is continuing which, with the passage of time or the
giving of notice or both, would constitute noncompliance, breach of or default
thereunder, except in each such case, such noncompliance, breaches or defaults
as could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.  There are no Environmental Claims pending or, to the best
knowledge of a Borrower threatened, which could reasonably be expected to have a
Material Adverse Effect.  There are no facts, circumstances, conditions or
occurrences on any Real Property now or at any time owned, leased or operated by
the Borrowers or any of their respective Subsidiaries or on any property
adjacent to any such Real Property, which are known by a Borrower or as to which
a Borrower or any of its Subsidiaries has received written notice, that could
reasonably be expected (i) to form the basis of an Environmental Claim against a
Borrower or any of its Subsidiaries or any Real Property of a Borrower or any of
its Subsidiaries, or (ii) to cause such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Hazardous Materials have not at any time
been (i) generated, used, treated or stored on, or transported to or from, any
Real Property of the Borrowers, or any of their respective Subsidiaries or
(ii) released on any such Real Property, in each case where such occurrence or
event is not in compliance in all material respects with Environmental Laws and
could reasonably be expected to have a Material Adverse Effect.

 

91

--------------------------------------------------------------------------------


 

9.14.                     Compliance with ERISA and Canadian Benefit Plans.

 

(a)                                  Compliance with ERISA.  Compliance by the
Borrowers with the provisions hereof and Loans and Letters of Credit
contemplated hereby will not involve any Prohibited Transaction within the
meaning of ERISA or section 4975 of the Code or any breach of any other
comparable foreign law.  The Borrowers and each of their respective
Subsidiaries, (i) has fulfilled all obligations under minimum funding standards
of ERISA and the Code with respect to each Plan that is not a Multiemployer Plan
or a Multiple Employer Plan, (ii) has satisfied all respective contribution
obligations in respect of each Multiemployer Plan and each Multiple Employer
Plan, (iii) is in compliance in all respects with all other applicable
provisions of ERISA and the Code with respect to each Plan, each Multiemployer
Plan and each Multiple Employer Plan, and (iv) has not incurred any liability
under the Title IV of ERISA to the PBGC with respect to any Plan, any
Multiemployer Plan, any Multiple Employer Plan, or any trust established
thereunder, except (with respect to any matter specified in any of the above
clauses), for such matters as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  No Plan or trust
created thereunder has been terminated, and there have been no Reportable
Events, with respect to any Plan or trust created thereunder or with respect to
any Multiemployer Plan or Multiple Employer Plan, which termination or
Reportable Event has or could result in the termination of such Plan,
Multiemployer Plan or Multiple Employer Plan and give rise to a liability of the
Borrowers or any ERISA Affiliate in respect thereof which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect. 
No Borrower nor any ERISA Affiliate is at the date hereof, or has been at any
time within the five years preceding the date hereof, an employer required to
contribute to any Multiemployer Plan or Multiple Employer Plan, or a
“contributing sponsor” (as such term is defined in section 4001 of ERISA) in any
Multiemployer Plan or Multiple Employer Plan.  Each Plan that is intended to be
so qualified under section 401(a) of the Code in fact is so qualified.  No
Borrower nor any ERISA Affiliate has any contingent liability with respect to
any post-retirement “welfare benefit plan” (as such term is defined in ERISA)
except as has been disclosed prior to the date hereof to the Lenders in writing
or on any financial statements of a Borrower or any ERISA Affiliate provided to
the Administrative Agents and the Lenders or except for such contingent
liabilities that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

(b)                                  Canadian Benefit Plans.  Each employee
benefit, health, welfare, supplemental unemployment benefit, bonus, pension,
profit sharing, deferred compensation, stock compensation, stock purchase,
retirement, hospitalization insurance, medical, dental, legal, disability and
similar plans or arrangements or practices relating to the employees or former
employees of any Canadian Facility Borrower or any of the Subsidiaries of a
Borrower resident in Canada (collectively, the “Employee Plans”) is and has been
established, registered, qualified, invested and administered, in all respects,
in accordance with its terms, all laws, regulations, orders or other
legislative, administrative or judicial promulgations applicable to the
particular Employee Plan and all understandings, written or oral, between any
Canadian Facility Borrower or any of the

 

92

--------------------------------------------------------------------------------


 

Subsidiaries of a Borrower resident in Canada, as applicable, and the employees
or former employees, as applicable, except when the failure to so establish,
register, qualify, invest or administer, could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  All
obligations regarding the Employee Plans have been satisfied, there are no
outstanding defaults or violations by any party thereto and no taxes, penalties
or fees are owing or exigible under any of the Employee Plans that, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.  No Employee Plan, nor any related trust or other funding medium
thereunder, is subject to any pending investigation, examination or other
proceeding, action or claim initiated by any governmental agency or
instrumentality, or by any other party (other than routine claims for benefits),
and there exists no state of facts which after notice or lapse of time or both
could reasonably be expected to give rise to any such investigation, examination
or other proceeding, action or claim or to affect the registration of any
Employee Plan required to be registered.  All contributions or premiums required
to be made by any Canadian Facility Borrower or any of the Subsidiaries of a
Borrower resident in Canada under the terms of each Employee Plan or by
applicable laws have been made in a timely fashion in accordance with applicable
laws and the terms of the Employee Plans except to the extent that the failure
to make such contributions or premiums could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each
Employee Plan which is required to be funded pursuant to its terms or applicable
laws is fully funded on an ongoing, wind-up and solvency basis, determined using
reasonable actuarial assumptions except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Except as
has been disclosed prior to the date hereof to the Lenders in writing, none of
the Employee Plans provides benefits to retired or terminated employees or to
their respective beneficiaries or dependents.  None of the Employee Plans is a
multi-employer pension plan as defined under the provisions of applicable
Canadian federal or provincial law.

 

9.15.                     Intellectual Property, etc.  The Borrowers or their
Subsidiaries own or are licensed or otherwise have the right to use all of the
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights that are reasonably necessary for
the present and planned future operation of their respective businesses, without
conflict in any material respect with the rights of any other Person, other than
patents, trademarks, service marks, trade names, copyrights, contractual
franchises, authorizations and other rights the loss of which could not
reasonably be expected to have a Material Adverse Effect.  To the knowledge of
the Borrowers, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrowers or any of their respective Subsidiaries infringes
upon any rights held by any other Person in any material respect, which
infringement would give rise to a claim which, if determined adversely to such
Credit Party could reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any of the foregoing is pending or to the
knowledge of the Borrowers threatened, and no patent, invention, device,
application, principle or any statute, law, rule, regulation, standard or code
is pending or, to the knowledge of the Borrowers, proposed, which, in either
case, could reasonably be expected to have a Material Adverse Effect.

 

93

--------------------------------------------------------------------------------


 

9.16.                     Investment Company Act, etc.  None of the Borrowers or
any of their respective Subsidiaries is subject to regulation with respect to
the creation or incurrence of Indebtedness under the Investment Company Act of
1940, as amended, the Interstate Commerce Act, as amended, the Federal Power
Act, as amended, the Public Utility Holding Company Act of 1935, as amended, or
any applicable state public utility law or any other Federal or state statute or
regulation limiting its ability to incur Indebtedness.

 

9.17.                     Burdensome Contracts; Labor Relations.  None of the
Borrowers or any of their respective Subsidiaries (i) is subject to any
burdensome contract, agreement, corporate restriction, judgment, decree or
order, (ii) is a party to any labor dispute affecting any bargaining unit or
other group of employees generally, (iii) is subject to any material strike,
slow down, workout or other concerted interruptions of operations by employees
of a Borrower or any of its Subsidiaries, whether or not relating to any labor
contracts, (iv) is subject to any significant pending or, to the knowledge of a
Borrower, threatened, unfair labor practice complaint, before the National Labor
Relations Board, (v) is subject to any significant pending or, to the knowledge
of a Borrower, threatened, grievance or significant arbitration proceeding
arising out of or under any collective bargaining agreement, (vi) is subject to
any significant pending or, to the knowledge of a Borrower, threatened,
significant strike, labor dispute, slowdown or stoppage, or (vii) is, to the
knowledge of the Borrowers, involved or subject to any union representation
organizing or certification matter with respect to the employees of a Borrower
or any of its Subsidiaries, except (with respect to any matter specified in any
of the above clauses), for such matters as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

9.18.                     Existing Indebtedness.  Annex III sets forth a true
and complete list by category, as of the date or dates set forth therein, of all
Indebtedness of Genlyte Group and each of its Subsidiaries, on a consolidated
basis, which will be outstanding on the Closing Date after giving effect to the
initial Borrowing hereunder, other than the Indebtedness created under the
Credit Documents (all such Indebtedness, whether or not in a principal amount
meeting such threshold and required to be so listed in Annex III, herein the
“Existing Indebtedness”). As and to the extent the Administrative Agents have so
requested, the Borrowers have provided to the Administrative Agents prior to the
date of execution hereof true and complete copies (or summary descriptions) of
all agreements and instruments governing the Indebtedness listed in Annex III
(the “Existing Indebtedness Agreements”).

 

9.19.                     True and Complete Disclosure.  All factual information
(taken as a whole) heretofore or contemporaneously furnished by or on behalf of
the Borrowers or any of their respective Subsidiaries in writing to the
Administrative Agents or any Lender for purposes of or in connection with this
Agreement or any transaction contemplated herein, other than the Financial
Projections (as to which representations are made only as provided in
section 9.8), is, and all other such factual information hereafter furnished by
or on behalf of such person in writing to any Lender in respect of this
Agreement or any other Credit Document will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information not misleading at such time in light of the circumstances under
which such information was provided.  As of the Effective Date, there is no fact
known to the Borrowers or any of their

 

94

--------------------------------------------------------------------------------


 

respective Subsidiaries which has, or could reasonably be expected to have, a
Material Adverse Effect which has not theretofore been disclosed in writing to
the Lenders.

 

9.20.                     Solvency.  Each of the Borrowers and each of their
respective Subsidiaries is Solvent.  After giving effect to the transactions
contemplated by this Agreement, including all Indebtedness incurred thereby, the
Liens granted by the Borrowers in connection therewith and the payment of all
fees and expenses related thereto, the Borrowers and each of their respective
Subsidiaries will be Solvent, determined as of the Closing Date.

 

9.21.                     Material Agreements.  None of the Borrowers or any of
their respective Subsidiaries is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in
(i) any agreement to which it is a party, which default could, individually or
in the aggregate with all such defaults, reasonably be expected to result in a
Material Adverse Effect or (ii) any agreement or instrument evidencing or
governing Indebtedness, which default, individually or in the aggregate with all
such defaults, could reasonably be expected to result in a Material Adverse
Effect or, in either case, would, if such default had occurred after the Closing
Date, create an Event of Default under this Agreement.

 

9.22                        Insurance.  The Borrowers and their respective
Subsidiaries carry insurance on their businesses with financially sound and
reputable insurance companies, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses in localities where Borrower and such Subsidiaries operate.

 

9.23.                     Security Interests.  Once executed and delivered, and
until terminated in accordance with the terms thereof, each of the Security
Documents that grants a Lien creates, as security for the obligations purported
to be secured thereby and upon filing of any financing statements, deeds of
hypothec, or equivalent filings otherwise named in the appropriate office or
offices or delivery of possession of the collateral in question to the
Administrative Agents, as the case may be, a valid and enforceable perfected
security interest in and Lien on all of the Collateral subject thereto from time
to time, in favor of the Administrative Agents, as collateral agents, superior
to and prior to the rights of all third persons and subject to no other Liens,
other than Liens arising by operation of law, if any, in respect of personal
property taxes that are not due and payable.  No filings or recordings are
required in order to perfect the security interests created under any Security
Document except for filings or recordings required in connection with any such
Security Document which shall have been made, or for which satisfactory
arrangements have been made, upon or prior to the execution and delivery
thereof. All recording, stamp, intangible or other similar taxes required to be
paid by any person under applicable legal requirements or other laws applicable
to the property encumbered by the Security Documents in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement thereof have been paid.

 

95

--------------------------------------------------------------------------------


 

SECTION 10.                     AFFIRMATIVE COVENANTS.

 

The Borrowers, on a joint and several basis, hereby covenant and agree that
until such time as the Total Revolving Commitment has been terminated, no Notes
are outstanding, there are no Domestic Facility Letter of Credit Outstandings,
there are no Canadian Facility Letter of Credit Outstandings, and the Loans,
together with interest and Fees hereunder and all obligations in respect of
Letters of Credit and all other Obligations, have been indefeasibly paid in
full:

 

10.1.                     Reporting Requirements.  The Borrowers will furnish or
cause to be furnished to each Lender and the Administrative Agents:

 

(a)                                  Annual Financial Statements.  As soon as
available and in any event within 90 days after the close of each fiscal year of
Genlyte Group, the consolidated balance sheet of Genlyte Group and its
consolidated Subsidiaries, as at the end of such fiscal year and the related
consolidated statements of income, of members’ equity (or net worth) and of cash
flows for such fiscal year, in each case setting forth comparative figures for
the preceding fiscal year, all in reasonable detail and, solely in the case of
the consolidated financial statements, accompanied by the opinion with respect
to such consolidated financial statements of independent public accountants of
recognized national standing selected by Genlyte Group, which opinion shall be
unqualified and shall state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
(including the notes thereto) present fairly in all material respects the
financial position of Genlyte Group and its Subsidiaries as at the end of such
fiscal year and the results of their operations and cash flows for such fiscal
year in conformity with GAAP.

 

(b)                                  Quarterly Financial Statements.  As soon as
available and in any event within 45 days after the close of each of the first
three quarterly accounting periods in each fiscal year of Genlyte Group, the
unaudited consolidated balance sheets of Genlyte Group and its Subsidiaries, as
at the end of such quarterly period and the related unaudited consolidated
statements of income, members’ equity and of cash flows for such quarterly
period, and setting forth, in the case of such unaudited statements of income,
members’ equity (or net worth) and of cash flows, comparative figures for the
related periods in the prior fiscal year, and which financial statements shall
be certified as true and correct on behalf of Genlyte Group by a Principal
Officer of Genlyte Group, subject to changes resulting from normal year-end
audit adjustments.

 

(c)                                  Compliance Certificates.

 

(i)                                     At the time of the delivery of the
financial statements provided for in sections 10.1(a) and (b), a certificate on
behalf of a Principal Officer of Genlyte Group to the effect that no Default or
Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof, which certificate shall set forth the
calculations required to establish compliance with the

 

96

--------------------------------------------------------------------------------


 

provisions of sections 11.3, 11.4, 11.5, 11.6, 11.7 and 11.8 of this Agreement,
together with such other supporting information as the Administrative Agents may
reasonably request to determine the accuracy of such calculations.

 

(ii)                                  At the time of the delivery of the
financial statements provided for in section 10.1(a), a certificate of the
independent public accountants referenced therein stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default.

 

(d)                                  Budgets and Forecasts.  Within thirty (30)
days following approval by the Board of Directors of Genlyte Group, a
consolidated budget in reasonable detail for each entire fiscal year and for
each of the fiscal quarters in such fiscal year as customarily prepared by
management for their internal use.

 

(e)                                  Notice of Default, Litigation or Material
Adverse Effect.

 

(i)                                     Promptly, and in any event within three
Business Days thereof, notice of the occurrence of any event which constitutes a
Default or Event of Default, or of the occurrence or existence of any event or
circumstance that reasonably forseeably will become a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Borrowers propose to take with respect thereto;

 

(ii)                                  Promptly, and in any event within three
Business Days after any of the Borrowers or any of their respective Subsidiaries
obtains knowledge thereof, notice of any litigation or governmental or
regulatory investigation or proceeding pending against or involving the
Borrowers or any of their respective Subsidiaries which could reasonably be
expected to have a Material Adverse Effect; and

 

(iii)                               Promptly, and in any event within three
Business Days after any Borrowers or any of their respective Subsidiaries
obtains knowledge of any matter that has resulted or is reasonably expected to
result in a Material Adverse Effect, including, without limitation, to the
extent applicable, (a) Environmental Claims or (b) any breach or non-performance
of, or any default under, any provision of any security issued by any of the
Borrowers or any of their respective Subsidiaries or of any agreement,
undertaking, contract, indenture, mortgage, deed of trust or other instrument,
document or agreement to which such Person is a party or by which it or any of
its property is bound.

 

(f)                                    ERISA.  Promptly, and in any event within
15 days after the occurrence of any of the following (if such event or condition
reasonably could be expected to have a Material Adverse Effect), the Borrowers
will deliver to each of the Lenders a certificate on behalf of the Borrowers of
an Authorized Officer of the Borrowers setting forth the full details as to such
occurrence and the action, if any, that the Borrowers, such Subsidiary or such
ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed with or by the Borrowers, such

 

97

--------------------------------------------------------------------------------


 

Subsidiary, the ERISA Affiliate, the PBGC, a Plan participant or the Plan
administrator with respect thereto:

 

(i)                                     that a Reportable Event has occurred
with respect to any Plan;

 

(ii)                                  the institution of any steps by the
Borrowers, any ERISA Affiliate, the PBGC or any other person to terminate any
Plan;

 

(iii)                               the institution of any steps by the
Borrowers or any ERISA Affiliate to withdraw from any Plan;

 

(iv)                              the institution of any steps by the Borrowers
or any of their respective Subsidiaries to withdraw from any Multiemployer Plan
or Multiple Employer Plan, if such withdrawal could result in withdrawal
liability (as described in Part 1 of Subtitle E of Title IV of ERISA);

 

(v)                                 a non-exempt “prohibited transaction” within
the meaning of section 406 of ERISA in connection with any Plan;

 

(vi)                              that a Plan has an Unfunded Current Liability;

 

(vii)                           any material increase in the contingent
liability of the Borrowers or any of their respective Subsidiaries with respect
to any post-retirement welfare liability; or

 

(viii)                        the taking of any action by, or the written threat
of the taking of any action by, the Internal Revenue Service, the Department of
Labor or the PBGC with respect to any of the foregoing.

 

(g)                                 Canadian Benefit Plans.  Promptly, and in
any event, within 15 days after the occurrence of any of the following (if such
event or condition reasonably could be expected to have a Material Adverse
Effect), the Borrowers will deliver to each of the Lenders a certificate on
behalf of the Borrowers of an Authorized Officer of the Borrowers setting forth
the full details as to such occurrence and the action, if any, that the
Borrowers or any of their respective Subsidiaries are required or propose to
take, together with any notices required or proposed to be given to or filed
with or by the Borrowers or such Subsidiaries or an Employee Plan participant
with respect thereto:

 

(i)                                     the institution of any steps by the
Borrowers or any of their respective Subsidiaries or an applicable regulator or
any other person to terminate any Employee Plan;

 

(ii)                                  that an Employee Plan has an unfunded
liability or solvency deficiency, determined in each case using reasonable
actuarial assumptions;

 

98

--------------------------------------------------------------------------------


 

(iii)                               any material increase in the contingent
liability of the Borrowers or any of their respective Subsidiaries with respect
to any post-retirement or post-termination welfare liability; or

 

(iv)                              the taking of any action by, or the written
threat of the taking of any action by, an applicable regulator, an Employee Plan
participant, a former Employee Plan participant or any other person with respect
to any Employee Plan.

 

(h)                                 Other Information.  Such other information
or documents (financial or otherwise) relating to a Borrower or any Subsidiary
as any Lender may reasonably request from time to time.

 

10.2.                     Books, Records and Inspections.  The Borrowers will,
and will cause each of the Subsidiaries, (i) keep proper books of record and
account, in which full and correct entries shall be made of all financial
transactions and the assets and business of the Borrowers or such Subsidiaries,
as the case may be, in accordance with GAAP; and (ii) permit officers and
designated representatives of the Administrative Agents or any of the Lenders to
visit and inspect any of the properties or assets of the Borrowers and their
respective Subsidiaries in whomsoever’s possession (as to any such assets not in
the possession of a Borrower or such a Subsidiary, to the extent that, following
diligent efforts by such Credit Party, permission is obtained from such
possessor) and to examine (and make copies of or take extracts from) the books
of account of the Borrowers and their respective Subsidiaries and discuss the
affairs, finances and accounts of the Borrowers and their respective
Subsidiaries with, and be advised as to the same by, their officers and
independent accountants and independent actuaries, if any, all at such
reasonable times and intervals upon reasonable notice (except that during the
existence of an Event of Default, no notice shall be required) as the
Administrative Agents or any of the Lenders may request.

 

10.3.                     Insurance.  The Borrower shall maintain, and shall
cause each Material Subsidiary to maintain, with financially sound and reputable
independent insurers, insurance with respect to its material properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

 

10.4.                     Payment of Taxes and Claims.  The Borrowers will pay
and discharge, and will cause each of the Subsidiaries to pay and discharge, all
taxes, assessments and governmental charges or levies imposed upon them or upon
their income or profits, or upon any properties belonging to them, prior to the
date on which penalties attach thereto, and all lawful claims which, if unpaid,
might become a Lien or charge upon any properties of the Borrowers or any of
their respective Subsidiaries; provided that none of the Borrowers or any of
their respective Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claim which is being contested in good faith and by proper
proceedings if it has maintained adequate reserves with respect thereto in
accordance with GAAP; and provided, further, that the Borrowers will not be
considered to be in default of any of the provisions of this sentence if the
Borrowers or

 

99

--------------------------------------------------------------------------------


 

any of their respective Subsidiaries fails to pay any such amount or amounts
that, individually or in the aggregate, do not exceed $10,000,000 so long as
that matter is being negotiated in good faith with the applicable taxing
authority.

 

10.5.                     Corporate Franchises.  The Borrowers will, and will
cause each of the Material Subsidiaries to:

 

(a)                                  preserve and maintain in full force and
effect its existence and good standing under the laws of its state or
jurisdiction of incorporation;

 

(b)                                 preserve and maintain in full force and
effect all material governmental rights, privileges, qualifications, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except (i) governmental rights, privileges, qualifications, permits,
licenses and franchises the loss of which could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect and (ii) in
connection with transactions permitted by section 11.2;

 

(c)                                  use reasonable efforts, in the ordinary
course of business, to preserve its business organization and goodwill; and

 

(d)                                 preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

10.6.                     Good Repair.  The Borrowers will, and will cause each
of the Material Subsidiaries to ensure that their properties and equipment used
or useful in their business in whomsoever’s possession they may be, are kept in
good repair, working order and condition, normal wear and tear excepted, and
will make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect and except as permitted by section 11.2.  The Borrowers
will, and will cause each of the Material Subsidiaries to use the standard of
care typical in the industry in the operation and maintenance of its facilities.

 

10.7.                     Compliance with Statutes, etc.  Subject to
section 10.8, the Borrowers will, and will cause each of the Material
Subsidiaries to comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of their business and the ownership of their
property , other than those being contested in good faith by appropriate
proceedings, as to which adequate reserves are established to the extent
required under GAAP; provided, however, a failure to comply with such statutes,
regulations, orders and restrictions shall not constitute a breach of this
section 10.7 if such noncompliance could not reasonably be expected to have a
Material Adverse Effect.

 

10.8.                     Compliance with Environmental Laws.  Notwithstanding,
and in addition to, the covenants contained in section 10.7 hereof:

 

100

--------------------------------------------------------------------------------


 

(a)                                  The Borrowers will, and will cause each of
the Subsidiaries to, (i) comply in all respects with all Environmental Laws
applicable to the ownership, lease or use of all Real Property and personal
property now or hereafter owned, leased or operated by a Borrower or any of its
Subsidiaries, and promptly pay or cause to be paid all costs and expenses
incurred in connection with such compliance; provided, however, that a failure
to comply with such Environmental Laws shall not constitute a breach of this
section 10.8(a) if such noncompliance could not reasonably be expected to have a
Material Adverse Effect; and (ii) keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
which are not permitted under section 11.3.

 

(b)                                 Without limitation of the foregoing, if a
Borrower or any of its Subsidiaries shall generate, use, treat, store, release
or dispose of, or permit the generation, use, treatment, storage, release or
disposal of, Hazardous Materials on any Real Property now or hereafter owned,
leased or operated by a Borrower or any of its Subsidiaries, or transport or
permit the transportation of Hazardous Materials to or from any such Real
Property, any such action shall be effected in compliance with all Environmental
Laws applicable thereto; provided, however, a failure of any such action to
comply with such Environmental Laws shall not constitute a breach of this
section 10.8(b) if such noncompliance could not reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  If required to do so under any applicable
order of any governmental agency, the Borrowers will undertake, and cause each
of the Subsidiaries to undertake or cause, any clean up, removal, remedial or
other action necessary to remove and clean up any Hazardous Materials from any
Real Property owned, leased or operated by a Borrower or any of its Subsidiaries
in accordance with the requirements of all applicable Environmental Laws and in
accordance with such orders of all governmental authorities, except to the
extent that such Borrower or such Subsidiary is contesting such order in good
faith and by appropriate proceedings and for which adequate reserves have been
established to the extent required by GAAP; provided, however, that a failure to
so clean-up, remove, remediate or take such action necessary to remove and clean
up such Hazardous Materials shall not constitute a breach of this
section 10.8(c) if such failure could not reasonably be expected to have a
Material Adverse Effect.

 

10.9.                     Fiscal Years, Fiscal Quarters.  None of the Borrowers
or any of their respective Material Subsidiaries shall change its fiscal year or
fiscal quarters, other than the fiscal year or fiscal quarters of a person which
becomes a Material Subsidiary, made at the time such person becomes a Material
Subsidiary to conform to the Borrowers’ fiscal year and fiscal quarters.

 

10.10.              Hedge Agreements, etc.  In the event any of the Borrowers or
any of their respective Material Subsidiaries determine to enter into a Hedge
Agreement they may do so, provided that such Hedge Agreement is entered to for
the purpose of hedging or mitigating risks to which a Borrower or any Material
Subsidiary is exposed in the conduct of its business or the management of its
liabilities and, when considered in light of other outstanding Hedge Agreements
to which that Borrower or that Material Subsidiary is a party, does not expose
that

 

101

--------------------------------------------------------------------------------


 

Borrower or that Material Subsidiary, as the case may be, to predominantly
speculative risks unrelated to the amount of assets, Indebtedness or other
liabilities intended to be subject to coverage on a notional basis under such
Hedge Agreement.

 

10.11.              Senior Debt.  The Borrowers will at all times ensure that
(a) the claims of the Lenders in respect of the Obligations of the Credit
Parties will not be subordinate to, and will in all respects at least rank pari
passu with, the claims of every other senior unsecured creditor of the Credit
Parties, and (b) any Indebtedness subordinated in any manner to the claims of
any other senior unsecured creditor of the Credit Parties will be subordinated
in like manner to such claims of the Lenders.

 

10.12.              Security Documents.

 

(a) Except with respect to the Foreign Subsidiaries the capital stock of which
has been pledged in accordance with section 10.12(b), in order to secure the
Obligations of the Borrowers, the Borrowers will cause any Domestic Subsidiary
and any Foreign Subsidiary that is a Material Subsidiary created or acquired by
a Borrower, or which becomes a Material Subsidiary, after the Effective Date to
execute and deliver to the Administrative Agents a Guaranty substantially in the
form attached as Exhibit G-1 and G-2, as applicable.

 

(b) With the approval of the Administrative Agents, which approval shall not be
unreasonably withheld, in lieu of providing a Guaranty as contemplated by
section 10.12(a), at the option of the Borrowers, the Borrowers will pledge as
collateral to the Administrative Agents, as collateral agents, pursuant to a
Pledge Agreement substantially in the form attached as Exhibit F, 65% of the
capital stock of, or other equity or ownership interest in, any Foreign
Subsidiary that is a Material Subsidiary created or acquired by a Borrower, or
which becomes a Material Subsidiary of a Borrower, after the Effective Date,
provided that in each such case, the Borrowers are able to demonstrate to the
Administrative Agents that providing a Guaranty with respect to such Foreign
Subsidiaries as contemplated by this Agreement would have a material adverse tax
consequence to such Borrowers or to such Foreign Subsidiaries.  The
above-described pledges of capital stock shall grant to the Administrative
Agents, as collateral agents, and such Borrower shall execute such documents and
take such other actions as deemed by the Administrative Agents to be necessary
or appropriate to effect a first priority perfected Lien on 65% of the capital
stock of each such Foreign Subsidiary that is owned by a Borrower or any
Domestic Subsidiary.

 

10.13.              Use of Proceeds.  The Borrowers will use the proceeds of the
Loans (i) for Consolidated Capital Expenditures, (ii) for Permitted Acquisitions
or (iii) for working capital and other general corporate purposes, in each case
not in contravention of any applicable law, statute, rule, regulation, order,
writ, injunction or decree of any court or governmental instrumentality or in
contravention of any of the Credit Documents.

 

102

--------------------------------------------------------------------------------


 

SECTION 11.                     NEGATIVE COVENANTS.

 

The Borrowers, on a joint and several basis, hereby covenant and agree that
until such time as the Total Revolving Commitment has been terminated, no Notes
are outstanding, there are no Domestic Facility Letter of Credit Outstandings,
there are no Canadian Facility Letter of Credit Outstandings, and the Loans,
together with interest and Fees hereunder and all obligations in respect of
Letters of Credit and all other Obligations, have been indefeasibly paid in
full:

 

11.1.                     Changes in Business.  None of the Borrowers nor any of
their respective Material Subsidiaries will engage in any other business if, as
a result, the general nature of the business which would then be engaged in by
that Borrower or that Material Subsidiary, as the case may be, would be
substantially changed from the general nature of the business engaged in by a
Borrower or any of its Material Subsidiaries on the date hereof (such business
being referred to in this section 11.1 as the “principal business”). 
Notwithstanding the foregoing, the Borrowers or any of their respective Material
Subsidiaries may engage in any business other than the principal business if
(i) the consolidated assets of all such other businesses account for less than
fifteen percent (15%) of the consolidated assets of Genlyte Group and its
Subsidiaries, calculated on a consolidated basis in accordance with GAAP, and
(ii) the operations of all such other businesses in the current fiscal year are
expected to represent, or in the most recent fiscal year represented, less than
fifteen percent (15%) of the earnings before interest, taxes, depreciation and
amortization generated by Genlyte Group and its Subsidiaries, calculated on a
consolidated basis in accordance with GAAP.

 

11.2.                     Consolidation, Merger, Acquisitions, Asset Sales,
etc.  The Borrowers will not, and will not permit any Material Subsidiary to,
(1) wind up, liquidate or dissolve their affairs (except as provided in
section 1.5(b) hereof), (2) enter into any transaction of merger or
consolidation, (3) make or otherwise effect any Acquisition, (4) sell or
otherwise dispose of any of their property or assets outside the ordinary course
of business, other than the sale of Receivables Facility Assets under a
Qualified Receivables Transaction, or otherwise make or otherwise effect any
Asset Sale, or (5) agree to do any of the foregoing at any future time, except
that the following transactions shall be permitted under this section 11.2:

 

(a)                                  Certain Intercompany Mergers, etc.  If no
Default or Event of Default shall have occurred and be continuing or would
result therefrom,

 

(i)                                     the merger, consolidation or
amalgamation of any Material Subsidiary of a Borrower with or into a Borrower,
provided a Borrower is the surviving or continuing or resulting Person;

 

(ii)                                  the merger, consolidation or amalgamation
of any Material Subsidiary with or into another Material Subsidiary;

 

(iii)                               the merger, consolidation or amalgamation of
any Material Subsidiary of a Borrower that is not a Guarantor with or into
another Material Subsidiary of a Borrower, provided that the surviving or
continuing or resulting Person is a Wholly-Owned Material Subsidiary that is a
Domestic Subsidiary directly owned by a Borrower or a Guarantor that is a
Wholly-Owned Material Subsidiary of a Borrower;

 

103

--------------------------------------------------------------------------------


 

(iv)                              the merger, consolidation or amalgamation of
any (A) Domestic Facility Borrower with or into another Domestic Facility
Borrower (provided that in any such transaction involving Genlyte Group, Genlyte
Group shall be the surviving entity) or (B) Domestic Facility Guarantor with or
into another Domestic Facility Guarantor;

 

(v)                                 the merger, consolidation or amalgamation of
any (A) Canadian Facility Borrower with or into another Canadian Facility
Borrower or (B) Canadian Facility Guarantor with or into another Canadian
Facility Guarantor;

 

(vi)                              the transfer or other disposition of any
property by any Domestic Facility Guarantor to a Domestic Facility Borrower or
to another Domestic Facility Guarantor; and

 

(vii)                           the transfer or other disposition of any
property by any Canadian Facility Guarantor to a Canadian Facility Borrower or
to another Canadian Facility Guarantor.

 

(b)                                  Acquisitions.  If no Default or Event of
Default shall have occurred and be continuing or would result therefrom, a
Borrower or any of its Material Subsidiaries may make any Acquisition that is a
Permitted Acquisition, provided that all of the conditions contained in the
definition of the term Permitted Acquisition are satisfied.

 

(c)                                  Permitted Dispositions.  If no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, a Borrower or any of its Subsidiaries may (i) sell any property, land
or building (including any related receivables or other intangible assets) to
any person, (ii) sell the entire capital stock (or other equity interests) and
Indebtedness of any Subsidiary, other than a Material Subsidiary, owned by a
Borrower or any other Subsidiary, other than a Material Subsidiary, to any
person, or (iii) permit any Subsidiary, other than a Material Subsidiary, to be
merged or consolidated with a person which is not an Affiliate of Genlyte Group,
or (iv) consummate any other Asset Sale with a person who is not a Subsidiary of
that Borrower; provided that:

 

(A)                              the consideration for such transaction
(1) represents fair value (as reasonably determined by management of Genlyte
Group), and (2) does not exceed, when aggregated with the consideration of any
other transaction or transactions of any Borrower or any of its Subsidiaries
during the then current fiscal year permitted under this section 11.2(c), twenty
percent (20%) of the Consolidated Net Worth as of the date of such transaction,

 

(B)                                in the case of any such transaction involving
consideration equal to or in excess of $25,000,000, at least five Business Days
prior to the date of completion of such transaction the Borrowers shall have
delivered to the Administrative Agents an officer’s certificate executed on
behalf of the Borrowers

 

104

--------------------------------------------------------------------------------


 

by Principal Officers of the Borrowers, which certificate shall contain (1) a
description of the proposed transaction, the date such transaction is scheduled
to be consummated, the estimated purchase price or other consideration for such
transaction, (2) a certification that no Default or Event of Default has
occurred and is continuing, or would result from consummation of such
transaction, and (3) which shall (if requested by the Administrative Agents)
include a certified copy of the draft or definitive documentation pertaining
thereto, and

 

(C)                                contemporaneously with the completion of such
transaction the Borrowers prepay their Loans as and to the extent required by
section 7.2 hereof; and

 

provided, further, that sales or other dispositions of inventory in the ordinary
course of business or of obsolete or worn out equipment or fixtures in the
ordinary course of business may be effected without compliance with the above
provisions and the amount of any such sales or other dispositions shall be
excluded from any computations under this section 11.2(c).

 

(d)                                  Leases.  The Borrowers or any of their
respective Material Subsidiaries may enter into leases of property or assets not
constituting Acquisitions, provided such leases are not otherwise in violation
or could cause a violation of section 11.11 of this Agreement or any other
provision of this Agreement.

 

(e)                                  Capital Expenditures:  The Borrowers and
their respective Material Subsidiaries shall be permitted to make Consolidated
Capital Expenditures.

 

(f)                                    Permitted Investments.  The Borrowers and
their respective Material Subsidiaries shall be permitted to make the
investments permitted pursuant to section 11.5.

 

11.3.                     Liens.  The Borrowers will not, and will not permit
any of the Material Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon or with respect to any property or assets of any kind (real or
personal, tangible or intangible) of the Borrowers or any of their respective
Material Subsidiaries whether now owned or hereafter acquired, or sell any such
property or assets subject to an understanding or agreement, contingent or
otherwise, to repurchase such property or assets (including consignment
arrangements and including sales of accounts receivable or notes with or without
recourse to the Borrowers or any of their respective Material Subsidiaries,
other than for purposes of collection of delinquent accounts in the ordinary
course of business) or assign any right to receive income, or file or permit the
filing of any financing statement under the UCC or any other similar notice of
Lien under any similar recording or notice statute, except that the following
Liens shall be permitted under this section 11.3:

 

(a)                                  Standard Permitted Liens.  The Liens
granted to the Administrative Agents on behalf of the Lenders and the Standard
Permitted Liens;

 

105

--------------------------------------------------------------------------------


 

(b)                                  Existing Liens, etc.  Liens (i) in
existence on the Effective Date which are listed, and the Indebtedness secured
thereby and the property subject thereto on the Effective Date described, in
Annex IV, or (ii) arising out of the refinancing, extension, renewal or
refunding of any Indebtedness secured by any such Liens, provided that the
principal amount of such Indebtedness is not increased and such Indebtedness is
not secured by any additional assets;

 

(c)                                  Purchase Money Liens.  Liens which are
placed upon fixed or capital assets, acquired, constructed or improved by a
Borrower or any of its Material Subsidiaries, including, without limitation,
Capital Lease obligations, provided that (A) such Liens secure Indebtedness
permitted by section 11.4(c), (B) such Liens and the Indebtedness secured
thereby are incurred prior to or within 20 days after such acquisition or the
completion of such construction or improvement, (C) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
such fixed or capital assets; and (D) such Liens shall not apply to any other
property or assets of the Borrowers or any of their respective Material
Subsidiaries;

 

(d)                                  Import Letters of Credit.  Liens securing
obligations in respect of import letters of credit incurred by Genlyte Thomas or
Genlyte Group in the ordinary course of its business;

 

(e)                                  Banker’s Liens, etc.  Liens arising solely
by virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies as to deposit accounts or other
funds maintained with a creditor depository institution; provided that (i) such
deposit account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Borrowers or the Subsidiaries, as the case
may be, in excess of those set forth by regulations promulgated by the Board of
Governors of the Federal Reserve System, and (ii) no security interest in such
deposit account (other than any such banker’s liens, rights of set-off or
similar rights or remedies arising at law) is held by the depository institution
or any other Person;

 

(f)                                    Liens of After-Acquired Subsidiaries. 
Liens on the property or assets of a person that becomes a Material Subsidiary
after the date hereof securing Indebtedness permitted by section 11.5(i),
provided that (i) such Liens existed at the time such person became a Material
Subsidiary were incurred in the ordinary course of business and were not created
in anticipation of the Acquisition, (ii) any such Lien does not by its terms
cover any property or assets after the time such person becomes a Material
Subsidiary which were not covered immediately prior thereto, (iii) such Lien
does not by its terms secure any Indebtedness other than Indebtedness existing
immediately prior to the existing time as such person becomes a Material
Subsidiary, and (iv) the aggregate amount of all Indebtedness secured by all
such Liens does not exceed the amount that is permitted under section 11.4(c);
and

 

(g)                                 Receivables Securitizations.  Liens, if any,
on Receivables Facility Assets resulting from a Qualified Receivables
Transaction.

 

106

--------------------------------------------------------------------------------


 

11.4.                     Indebtedness.  The Borrowers will not, and will not
permit any of the Material Subsidiaries to, contract, create, incur, assume or
suffer to exist any Indebtedness of the Borrowers or any of their respective
Material Subsidiaries, except that the following shall be permitted under this
section 11.4:

 

(a)                                  Credit Documents:  Indebtedness incurred
under this Agreement and the other Credit Documents;

 

(b)                                  Existing Indebtedness:  existing
Indebtedness; and any refinancing, extension, renewal or refunding of any such
Existing Indebtedness, provided that any increase in the principal amount
thereof shall be included in the aggregate amount of additional Indebtedness
that may be incurred under section 11.4(h) (irrespective of whether such
Indebtedness is secured) and may only be increased to the extent and by the
amount permitted by section 11.4(h);

 

(c)                                  Certain Priority Debt:  to the extent not
permitted by the foregoing clauses,

 

(i)                                     Indebtedness consisting of obligations
under Synthetic Leases of a Borrower and any of its Material Subsidiaries,

 

(ii)                                  Indebtedness of the Borrowers and any of
their respective Material Subsidiaries secured by a Lien referred to in either
of section 11.3(c) or 11.3(f), in an aggregate amount outstanding, as to both
such sections together, not to exceed $10,000,000,

 

(iii)                               Indebtedness of the Borrowers and any of
their respective Material Subsidiaries under industrial revenue or other
municipal bonds with an aggregate principal amount outstanding at any time not
to exceed $25,000,000,

 

(iv)                              the obligations of Genlyte Group and its
Subsidiaries (including, without limitation, the Receivables Facility
Subsidiary) under a Qualified Receivables Transaction, which shall be deemed to
include, without limitation, the Indebtedness evidenced by the Receivables
Purchase Note and any other obligations under a Qualified Receivables
Transaction which would be characterized as principal or interest if such
Qualified Receivables Transaction had been structured as a secured lending
transaction rather than a purchase, and

 

(v)                                 any refinancing, extension, renewal or
refunding of any such Indebtedness, provided that any increase in the principal
amount thereof shall be included in the aggregate amount of additional
Indebtedness that may be incurred under section 11.4(h) (irrespective of whether
such Indebtedness is secured) and may only be increased to the extent and by the
amount permitted by section 11.4(h),

 

107

--------------------------------------------------------------------------------


 

provided that at the time of any incurrence thereof after the date hereof, and
after giving effect thereto, the Borrowers would be in compliance with sections
11.7 and 11.8, and no Default under section 12.1(a) or Event of Default shall
have occurred and be continuing or would result therefrom;

 

(d)                                  Intercompany Debt:  unsecured Indebtedness
of any of the Material Subsidiaries to any Borrower or to another Material
Subsidiary;

 

(e)                                  Hedge Agreements:  Indebtedness of the
Borrowers and any of their respective Material Subsidiaries under Hedge
Agreements that do not contravene the requirements of section 10.10;

 

(f)                                    Guaranty Obligations:  any Guaranty
Obligations permitted by section 11.5;

 

(g)                                 Leases:  Indebtedness of the Borrowers and
any of their respective Material Subsidiaries in connection with leases that do
not contravene the restrictions of section 11.11; and

 

(h)                                 Additional Unsecured Debt:  additional
unsecured Indebtedness of the Borrowers and any of their respective Material
Subsidiaries, with terms and conditions no more restrictive or burdensome to the
Borrowers and any of their respective Material Subsidiaries than the terms and
conditions contained in this Agreement (provided that a maturity date earlier
than the Maturity Date shall not be construed as more restrictive) the aggregate
principal amount outstanding at any time not in excess of $20,000,000; provided
that at the time of incurrence thereof, and after giving effect thereto, (i) the
Borrowers would be in compliance with sections 11.7, and 11.8; and (ii) no
Default under section 12.1(a) or Event of Default shall have occurred and be
continuing or would result therefrom.

 

11.5.                     Advances, Investments, Loans and Guaranty
Obligations.  The Borrowers will not, and will not permit any of the Material
Subsidiaries to, (1) lend money or credit or make advances in the nature of
credit to any person, other than trade credit extended in the ordinary course of
business of such Credit Parties, (2) purchase or acquire any stock, obligations
or securities of, or any other interest in, or make any capital contribution to,
or other investment in, any person, (3) create, acquire or hold any Material
Subsidiary, (4) be or become a party to any joint venture, member of a limited
liability company or partner of a partnership, or (5) be or become obligated
under any Guaranty Obligations (other than those created in favor of the Lenders
pursuant to the Credit Documents), except that the following shall be permitted
under this section 11.5:

 

(a)                                  the Borrowers or any of their respective
Material Subsidiaries may invest in cash and Cash Equivalents;

 

(b)                                 any endorsement of a check or other medium
of payment for deposit or collection, or any similar transaction in the normal
course of business;

 

108

--------------------------------------------------------------------------------


 

(c)                                  the Borrowers and their respective Material
Subsidiaries may acquire and hold receivables owing to them in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms (including receivables evidenced by a promissory note executed after
the account debtor in question fails to make payments when due);

 

(d)                                 loans and advances to employees for
business-related travel expenses, moving expenses, costs of replacement homes,
business machines or supplies, automobiles and other similar expenses, in each
case incurred in the ordinary course of business and consistent with past
practice;

 

(e)                                  the existing loans, advances, investments
and guarantees described in Annex V hereto;

 

(f)                                    investments of the Borrowers and their
respective Material Subsidiaries in Hedge Agreements that comply with
section 10.10;

 

(g)                                 existing investments in any Material
Subsidiaries shall be permitted, and the creation and holding of any
Wholly-Owned Material Subsidiary and any additional investments in any current
or future Wholly-Owned Material Subsidiary, so long as the Borrowers comply with
section 10.12(b) in connection with the creation of any such Subsidiary and with
section 10.12(a) by causing the Subsidiaries referenced therein to execute and
deliver a Guaranty, or pledge its capital stock to the extent permitted by
section 10.12(b);

 

(h)                                 intercompany loans and advances permitted by
section 11.4(d);

 

(i)                                     the Acquisitions permitted by
section 11.2; and loans, advances and investments of any person which are
outstanding at the time such person becomes a Material Subsidiary as a result of
an Acquisition permitted by section 11.2 and were incurred in the ordinary
course of business and not created in contemplation thereof, but not any
increase in the amount thereof;

 

(j)                                     any of the following in connection with
a Qualified Receivables Transaction: (i) Indebtedness of the Receivables
Facility Subsidiary evidenced by a Receivables Purchase Note held by Genlyte
Thomas or certain of its Subsidiaries and (ii) subject to the limitation set
forth in section 11.6(d), any extension of credit or capital contribution to, or
other investment in, the Receivables Facility Subsidiary made by Genlyte Group
(or any Material Subsidiary that is the immediate parent entity of the
Receivables Facility Subsidiary after the Closing Date);

 

(k)                                  any unsecured Guaranty Obligation incurred
by a Borrower or any of its Material Subsidiaries with respect to
(i) Indebtedness of a Wholly-Owned Subsidiary which is permitted under
section 11.4 without restriction upon the ability of the Borrowers or any of
their respective Subsidiaries to guarantee the same, or (ii) other

 

109

--------------------------------------------------------------------------------


 

obligations of a Wholly-Owned Subsidiary, including, without limitation,
obligations under Hedge Agreements, which are not prohibited by this Agreement;
and

 

(l)                                     any other Guaranty Obligations, loans,
advances, investments (whether in the form of cash or contribution of property,
and if in the form of a contribution of property, such property shall be valued
for purposes of this clause at the fair value thereof as reasonably determined
by a Borrower), in or to any corporation, partnership, limited liability
company, joint venture or other business entity, not otherwise permitted by the
foregoing clauses, made after the date hereof, provided that at the time of
making any such loan, advance or investment, no Event of Default or Default
shall have occurred and be continuing, or would result therefrom.

 

11.6.                     Restricted Payments.  The Borrowers shall not, and
shall not permit any of the Material Subsidiaries to, declare or make any
dividend payment or other distribution of assets, properties, cash, rights,
obligations or securities on account of any shares of any class of its capital
stock or membership interests, or purchase, redeem or otherwise acquire for
value any shares of any class of its capital stock or its membership interests
or any warrants, rights or options to acquire such capital stock membership
interests, now or hereafter outstanding; except that the following shall be
permitted under this section 11.6:

 

(a)                                  the declaration and making of distributions
payable solely as capital stock, membership interests or partnership interests;

 

(b)                                 the purchase, redemption or other
acquisition of a Credit Party’s capital stock, membership interests or
partnership interests or warrants or options to acquire any such interests with
the proceeds received from the substantially concurrent issue of new capital
stock, membership interests or partnership interests;

 

(c)                                  the declaration and making of dividend
payments or other cash distributions by any Material Subsidiary of a Borrower to
such Borrower (whether directly or through another Subsidiary of such Borrower);
and

 

(d)                                 any loan, distribution or transfer, however
characterized, that Genlyte Group (or any Material Subsidiary that is the
immediate parent entity of the Receivables Facility Subsidiary after the Closing
Date) may make to the Receivables Facility Subsidiary in connection with a
Qualified Receivables Transaction; provided that the aggregate amount of all
loans, distributions and other transfers by Genlyte Group (or such Material
Subsidiary that is such immediate parent entity after the Closing Date) to the
Receivables Facility Subsidiary at any time outstanding shall not exceed the
aggregate of (i) the aggregate amount of loans, distributions and transfers
outstanding on the Closing Date and (ii) the greater of (A) Ten Million Dollars
($10,000,000) and (B) an amount equal to 10% of the remainder of (I) the
outstanding balance at such time of all Receivables that have been sold by
Genlyte Thomas and its Subsidiaries to the Receivables Facility Subsidiary,
minus (II) the sum of the aggregate “Commitments” (as defined in the Qualified
Receivables Purchase Agreement) at such time and the

 

110

--------------------------------------------------------------------------------


 

“Aggregate Reserves” (as defined in the Qualified Receivables Purchase
Agreement) as if such “Commitments” were fully utilized.

 

11.7                        Ratio of Consolidated Total Debt to Consolidated
EBITDA.  The Borrowers shall not permit the ratio of (a) the amount of
Consolidated Total Debt as of the end of any Testing Period (commencing with the
Testing Period ending December 31, 2005) to (b) Consolidated EBITDA for such
Testing Period to exceed 3.00 to 1.00.

 

11.8.                     Consolidated Interest Coverage Ratio.  The Borrowers
will not permit the Consolidated Interest Coverage Ratio as of the end of any
Testing Period (commencing with the Testing Period ending December 31, 2005) to
be less than 3.00 to 1.00.

 

11.9.                     Transactions with Affiliates.  The Borrowers will not,
and will not permit any Material Subsidiary that is a Credit Party to, enter
into any transaction or series of transactions with any Affiliate of any such
Person (other than, in the case of (i) a Borrower, another Borrower or any
Wholly-Owned Material Subsidiary that is a Guarantor or a Pledged Entity, (ii) a
Material Subsidiary that is a Guarantor or a Pledged Entity, a Borrower or
another Wholly-Owned Material Subsidiary that is a Guarantor or a Pledged
Entity), other than pursuant to the reasonable requirements of a Borrower’s, or
such Subsidiary’s, as applicable, business and upon fair and reasonable terms no
less favorable to such Borrower or such Subsidiary than would be obtained in a
comparable arm’s-length transaction with a person other than an Affiliate,
except for a Qualified Receivables Transaction and the transactions described in
Annex VI.  The Borrowers will not permit any Material Subsidiary that is not a
Guarantor or a Pledged Entity to enter into any transaction or series of
transactions with any Affiliate of any such Person (other than a Borrower or a
Wholly-Owned Material Subsidiary of a Borrower), other than pursuant to the
reasonable requirements of such Material Subsidiary’s business and upon fair and
reasonable terms no less favorable to such Material Subsidiary than would be
obtained in a comparable arm’s-length transaction with a person other than an
Affiliate, except for the transactions described in Annex VI.

 

11.10.              Plan Terminations, Minimum Funding, etc.

 

(a)                                  Domestic Benefit Plan Terminations, Minimum
Funding, etc.  The Domestic Facility Borrowers will not, and will not permit any
ERISA Affiliate to, (i) terminate any Plan or Plans so as to result in an
additional net current liability of the Borrowers or any ERISA Affiliate to the
PBGC in excess of, in the aggregate, an amount that reasonably could be expected
to have a Material Adverse Effect, (ii) permit to exist one or more events or
conditions which reasonably present a material risk of the termination by the
PBGC of any Plan or Plans with respect to which the Borrowers or any ERISA
Affiliate would, in the event of such termination, incur liability to the PBGC
in excess of such amount in the aggregate, or (iii) fail to comply in any
material respect with the minimum funding standards of ERISA and the Code with
respect to any Plan.

 

(b)                                  Canadian Benefit Plan Terminations, Minimum
Funding, etc.  The Canadian Facility Borrowers will not, and will not permit any
of their respective Subsidiaries to, (i) terminate, in whole or in part, any
Employee Plan or Employee Plans so as to result in

 

111

--------------------------------------------------------------------------------


 

additional liabilities or accelerated funding obligations of the Borrowers or
their respective Subsidiaries in respect of such Employee Plan or Employee Plans
in excess of, in the aggregate, an amount that reasonably could be expected to
have a Material Adverse Effect, (ii) permit to exist one or more events or
conditions which reasonably present a material risk of the termination, in whole
or in part, of any Employee Plan or Employee Plans by any applicable regulator
which would result in additional liabilities or accelerated funding obligations
of the Borrowers or their respective Subsidiaries under such Employee Plan or
Employee Plans in excess of, in the aggregate, an amount that reasonably could
be expected to have a Material Adverse Effect, or (iii) fail to comply in any
material respect with the minimum funding requirements for any Employee Plan
imposed under applicable laws or the terms of such Employee Plan.

 

11.11.              Certain Leases.  The Borrowers shall not, and shall not
permit any of the Material Subsidiaries to, create or suffer to exist any
obligations for the payment of rent for any property under lease or agreement to
lease, except that the following leases shall be permitted under this
section 11.11:

 

(a)                                  leases of the Borrowers and their
respective Material Subsidiaries in existence on the Closing Date and any
renewal, extension or refinancing thereof;

 

(b)                                 Operating Leases entered into by the
Borrowers or any of their respective Material Subsidiaries after the Closing
Date in the ordinary course of business; and

 

(c)                                  leases entered into by the Borrowers, or
any of their respective Material Subsidiaries after the Closing Date pursuant to
Sale-Leaseback Transactions consistent with past practice.

 

11.12.              Limitation on Certain Restrictive Agreements; Qualified
Receivables Transaction Documents.

 

(a)                                  Restrictive Agreements.  The Borrowers will
not, and will not permit any of the Material Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist or become effective, any
“negative pledge” covenant or other similar agreement, restriction or
arrangement otherwise named that prohibits, restricts or imposes any condition
upon (a) the ability of a Borrower or any of its Material Subsidiaries to
create, incur or suffer to exist any Lien upon any of its property or assets as
security for Indebtedness, or (b) the ability of a Borrower or any of Material
Subsidiaries to pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by a Borrower
or any of its Material Subsidiaries, or pay any Indebtedness owed to a Borrower,
or any of its Material Subsidiaries, or to make loans or advances to a Borrower
or any of its Material Subsidiaries, or transfer any of its property or assets
to a Borrower, or any of its Material Subsidiaries, except for such restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Credit Documents, (iii) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest, (iv) provisions in any
agreement or agreements (including, without limitation, licenses, leases,
agreements relating to the purchase or sale of any property,

 

112

--------------------------------------------------------------------------------


 

agreements relating to providing or obtaining any services) prohibiting or
limiting the right to assign or transfer such agreement(s) or any rights
therein, (v) customary provisions restricting the transfer or further
encumbering of assets subject to Liens that are permitted under
section 11.3(b) or (c) from the restrictions and prohibitions otherwise
contained in section 11.3, (vi) customary restrictions affecting only a Material
Subsidiary under any agreement or instrument governing any of the Indebtedness
of a Material Subsidiary permitted pursuant to section 11.4, excluding any
restriction on dividends or distributions to its stockholders, members or other
equity holders (vii) restrictions affecting any Foreign Subsidiary under any
agreement or instrument governing any Indebtedness of such Foreign Subsidiary
permitted pursuant to section 11.4, and customary restrictions contained in
“comfort” letters and guarantees of any such Indebtedness, excluding any
restriction on dividends or distributions to its stockholders, (viii) any Lien
permitted by section 11.3, (ix) any Operating Lease or Capital Lease, insofar as
the provisions thereof limit grants of a security interest in, or other
assignments of, the related leasehold interest to any other person, and (x)
pursuant to the Qualified Receivables Sale Agreement and the Qualified
Receivables Purchase Agreement.

 

(b)                                  Qualified Receivables Transaction
Documents.  None of Genlyte Group, Genlyte Thomas or any of their Subsidiaries
shall amend, modify or supplement any terms or provisions contained in any of
the documents evidencing, securing or otherwise governing a Qualified
Receivables Transaction (including, without limitation, the Qualified
Receivables Sale Agreement, the Qualified Receivables Purchase Agreement or any
of the other Transaction Documents), unless (i) Genlyte Group or Genlyte Thomas
shall have delivered to the Administrative Agents and the Lenders the proposed
form of any such amendment, modification or supplement not less than five
(5) Business Days prior to the proposed effective date thereof (or such lesser
period as the Administrative Agents may approve in writing) and (ii) after
giving effect to such amendment, modification or supplement, the Qualified
Receivables Transaction, as evidenced, secured or otherwise governed by such
documents (including, without limitation, the Qualified Receivables Sale
Agreement, the Qualified Receivables Purchase Agreement and the other
Transaction Documents), as so amended, modified or supplemented, will meet all
of the criteria set forth in clauses (ii) through (x), inclusive, of the
definition of Qualified Receivables Facility Requirements.

 

11.13.              Accounting Changes.  The Borrowers shall not, and shall not
permit any of their respective Material Subsidiaries to, make any significant
change in accounting treatment or reporting practices, except as required by
GAAP.

 

SECTION 12.                     EVENTS OF DEFAULT.

 

12.1.                     Events of Default.  Any of the following specified
events (each an “Event of Default”) shall constitute an Event of Default
hereunder:

 

(a)                                  Payments:  a Borrower shall (i) default in
the payment when due of any principal of the Loans; or (ii) default, and such
default shall continue for three or more days, in the payment when due of any
interest on the Loans or any Fees or any other amounts owing hereunder or under
any other Credit Document; or

 

113

--------------------------------------------------------------------------------


 

(b)                                  Representations, etc.:  any representation,
warranty or statement made by the Borrowers or any other Credit Party herein or
in any other Credit Document or in any statement or certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to be untrue in
any material respect on the date as of which made or deemed made; or

 

(c)                                  Certain Covenants:  a Borrower shall
default in the due performance or observance by it of any term, covenant or
agreement contained in section 10.1(e)(i), or section 11 of this Agreement; or

 

(d)                                  Other Covenants:  a Borrower shall default
in the due performance or observance of any term, covenant or agreement
contained in this Agreement or any other Credit Document, other than those
referred to in section 12.1(a) or (b) or (c) above, and such default is not
remedied within 30 days after the earlier of (i) an officer of a Borrower
obtaining actual knowledge of such default and (ii) a Borrower receiving written
notice of such default from either Administrative Agent or the Required Lenders
(any such notice to be identified as a “notice of default “ and to refer
specifically to this paragraph); or

 

(e)                                  Cross Default Under Other Agreements:  a
Borrower or any of its Subsidiaries shall (i) permit the occurrence of an “event
of default” (or equivalent event or condition otherwise named) under a Specified
Hedge Agreement or otherwise shall default in the observance or performance of
any agreement or condition under a Specified Hedge Agreement (and all grace
periods, if any, applicable to such observance, performance or condition shall
have expired), the effect of which “event of default” or other default is to
cause or to permit the Lender or Affiliate thereof that is a party to such
Specified Hedge Agreement to require an early termination thereof, (ii) default
in any payment with respect to any Indebtedness (other than the Obligations) in
excess, in the aggregate, of $10,000,000 owed to any Lender or any of their
Affiliates, or to any other person, and such default shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Indebtedness in excess, in the aggregate, of $10,000,000, or
(iii) default in the observance or performance of any agreement or condition
relating to any such Indebtedness in excess, in the aggregate, of $10,000,000 or
contained in any instrument or agreement evidencing, securing or relating
thereto (and all grace periods applicable to such observance, performance or
condition shall have expired), or any other event shall occur or circumstance
shall exist, the effect of which default or other event or circumstance is to
cause, or to permit the holder or holders of such Indebtedness in excess, in the
aggregate, of $10,000,000 (or a trustee or agent on behalf of such holder or
holders) to cause any such Indebtedness in excess, in the aggregate, of
$10,000,000 to become due prior to its stated maturity; or any such Indebtedness
in excess, in the aggregate, of $10,000,000 of a Borrower or any of its
Subsidiaries shall be declared to be due and payable, or shall be required to be
prepaid (other than by a regularly scheduled required prepayment or redemption,
prior to the stated maturity thereof); or

 

114

--------------------------------------------------------------------------------


 

(f)                                    Judgments:  one or more judgments or
decrees shall be entered against a Borrower, or any of its Subsidiaries
involving a liability equal to or more than $25,000,000 in the aggregate for all
such judgments and decrees for the Borrowers and their respective Subsidiaries
(excluding any judgment covered by insurance as to which the carrier has
adequate claims paying ability and has not reserved its rights), and any such
judgments or decrees shall not have been vacated, discharged or stayed or bonded
pending appeal within 30 days from the entry thereof; or

 

(g)                                 Bankruptcy, etc.:  a Borrower or any of the
Material Subsidiaries shall commence a voluntary case concerning itself under
Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in
effect, or any successor thereto (the “Bankruptcy Code”) or an equivalent
statute under the laws of Canada or any province thereof; or an involuntary case
is commenced against a Borrower or any of the Material Subsidiaries and the
petition is not controverted within 30 days, or is not dismissed within 45 days,
after commencement of the case; or a custodian (as defined in the Bankruptcy
Code) or equivalent appointee under the laws of Canada or any province thereof
is appointed for, or takes charge of, all or substantially all of the property
of a Borrower or any of the Material Subsidiaries; or any of the Borrowers or a
Material Subsidiary commences (including by way of applying for or consenting to
the appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (collectively, a “conservator”) of
itself or all or any substantial portion of its property) any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency, liquidation, rehabilitation, conservatorship or similar
law of any jurisdiction whether now or hereafter in effect relating to a
Borrower or any of the Material Subsidiaries; or any such proceeding is
commenced against a Borrower or any of the Material Subsidiaries to the extent
such proceeding is consented to by such person or remains undismissed for a
period of 45 days; or a Borrower or any of the Material Subsidiaries is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or a Borrower or any of the
Material Subsidiaries suffers any appointment of any conservator or the like for
it or any substantial part of its property which continues undischarged or
unstayed for a period of 45 days; or a Borrower or any of the Material
Subsidiaries makes a general assignment for the benefit of creditors; or any
corporate (or similar organizational) action is taken by a Borrower or any of
the Material Subsidiaries for the purpose of effecting any of the foregoing; or

 

(h)                                 ERISA:  (1) any of the events described in
clauses (i) through (viii) of section 10.1(f) or clauses (i) through (iv) of
section 10.1(g) shall have occurred; or (2) there shall result from any such
event or events the imposition of a lien, the granting of a security interest,
or a liability or a material risk of incurring a liability; and (3) any such
event or events or any such lien, security interest or liability, individually,
and/or in the aggregate, has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

(i)                                    Other Credit Documents:  the Pledge
Agreements, any Guaranty or any other Credit Document (once executed and
delivered) shall cease for any reason (other than termination in accordance with
its terms or by agreement made pursuant to the

 

115

--------------------------------------------------------------------------------


 

provisions of section 15.12) to be in full force and effect; or any Credit Party
shall default in any material respect in the due performance and observance of
any other obligation under a Credit Document (other than this Agreement) to
which it is a party and such default shall continue unremedied for a period of
at least 30 days (or such other longer cure period permitted under the
applicable Credit Document) after the earlier of (i) an officer of a Borrower
obtaining actual knowledge of such default and (ii) after notice to Genlyte
Group by either Administrative Agent or the Required Lenders; or any Credit
Party shall (or seek to) disaffirm or otherwise limit its obligations under a
Credit Document to which it is a party otherwise than in strict compliance with
the terms thereof.

 

(j)                                    Change of Control:  there shall have
occurred a Change of Control.

 

(k)                                Qualified Receivables Transaction:  there
shall occur an “Amortization Event” (as defined in the Qualified Receivables
Purchase Agreement).

 

12.2.                     Acceleration, etc.  Upon the occurrence of any Event
of Default, the Administrative Agents shall, upon the written request of the
Required Lenders, by written notice to the Borrowers, take any or all of the
following actions, without prejudice to the rights of any of the Administrative
Agents, for itself or as collateral agent or otherwise, or any Lender to enforce
its claims against the Borrowers or any other Credit Party (provided that, if an
Event of Default specified in section 12.1(g) shall occur, the result which
would occur upon the giving of written notice by the Administrative Agents as
specified in clauses (i), (ii) and (iii) below shall occur automatically without
the giving of any such notice):  (i) declare the Total Revolving Commitment and
the obligation to issue Letters of Credit terminated, whereupon the Commitment
and any such obligation of each Lender shall forthwith terminate immediately
without any other notice of any kind; (ii) declare the principal of and any
accrued interest in respect of all Loans, and all other Obligations owing
hereunder and under the other Credit Documents to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrowers;
(iii)  require the Borrowers to, and the Borrowers shall thereupon, deposit in a
non-interest bearing account with the Administrative Agents, as cash collateral
for their Obligations under the Credit Documents, an amount equal to the maximum
amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrowers hereby pledge to the
Administrative Agents and the Lenders and grant to the Administrative Agents and
the Lenders a security interest in, all such cash as security for such
Obligations; and/or (iv) require the Borrowers to, and the Borrowers shall
thereupon cause to be issued one or more irrevocable letters of credit to the
Administrative Agents, as collateral for their Obligations under the Credit
Documents, on terms, and from financial institutions, reasonably acceptable to
the Administrative Agents in an aggregate stated amount equal to the maximum
amount currently or at any time thereafter available to be drawn on all
outstanding Letters of Credit, and the Borrowers hereby pledge to the
Administrative Agents and the Lenders and grant to the Administrative Agents and
the Lenders a security interest in, the proceeds payable under such letters of
credit as security for such Obligations.  Upon the curing of all existing Events
of Default to the satisfaction of the Required Lenders, the Administrative
Agents shall return such cash collateral to Genlyte Group.

 

116

--------------------------------------------------------------------------------


 

12.3.                     Application of Liquidation Proceeds.  All monies
received by the Administrative Agents or any Lender from the exercise of
remedies hereunder or under the other Credit Documents or under any other
documents relating to this Agreement shall, unless otherwise required by the
terms of the other Credit Documents or by applicable law, be applied as follows:

 

(1)                                 first, to the payment of all expenses (to
the extent not paid by the Borrowers) incurred by the Administrative Agents and
the Lenders in connection with the exercise of such remedies, including, without
limitation, all reasonable costs and expenses of collection, attorneys’ fees,
court costs and any foreclosure expenses;

 

(2)                                 second, to the payment pro rata of interest
then accrued on the outstanding Loans;

 

(3)                                 third, to the payment pro rata of any fees
then accrued and payable to the Administrative Agents or any Lender under this
Agreement;

 

(4)                                 fourth, to the payment pro rata of the
principal balance then owing on the outstanding Loans, the Unpaid Drawings and
the Specified Hedge Agreements;

 

(5)                                 fifth, to the payment pro rata of all other
amounts owed by the Borrowers to the Administrative Agents or any Lender under
this Agreement or any other Credit Document (including, without limitation, a
deposit with any Letter of Credit Issuer in the aggregate amount of the Stated
Amounts of all Letters of Credit Outstanding);

 

(6)                                 sixth, to the payment pro rata of all other
amounts owed by the Borrowers to the Administrative Agents or any Lender or any
Affiliate of any of the foregoing under any other agreement, instrument or
document, so long as such Administrative Agent is provided with a true and
correct copy thereof and such person timely certifies to such Administrative
Agent the amount or amounts due and owing thereunder; and

 

(7)                                 finally, any remaining surplus after all of
the Obligations and obligations described in clause (6) above have been paid in
full, to Genlyte Group (as agent for itself and the Subsidiaries as their
interests may appear) or to whomsoever shall be lawfully entitled thereto.

 

For the purpose of determining pro rata shares under clause (4) of this
section 12.3, all Obligations in respect of Specified Hedge Agreements will be
deemed to have an outstanding principal amount equal to the amount that would be
payable (or would permit the Lender or Lender Affiliate counterparty thereto to
cause to become payable) by, as the case may be, Genlyte Group or its Material
Subsidiary that is party thereto (after giving effect to any netting agreement)
upon the occurrence of any default or other termination thereunder (after notice
and opportunity to cure to the extent, if any, provided for in such Specified
Hedge Agreement).

 

117

--------------------------------------------------------------------------------


 

SECTION 13.                     THE ADMINISTRATIVE AGENTS.

 

13.1.                     Appointment.  Each Lender hereby irrevocably
designates and appoints NCB as the Domestic Administrative Agent and Chase Bank
Toronto as the Canadian Administrative Agent to act as specified herein and in
the other Credit Documents, and each such Lender hereby irrevocably authorizes
each of NCB and Chase Bank Toronto as the Administrative Agents for such Lender
and as collateral agents under the Pledge Agreements, to take such action on its
behalf under the provisions of this Agreement and the other Credit Documents and
to exercise such powers and perform such duties as are expressly delegated to
such Administrative Agents by the terms of this Agreement and the other Credit
Documents, together with such other powers as are reasonably incidental
thereto.  The Administrative Agents agree to act as such upon the express
conditions contained in this section 13.  Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agents shall not have
any duties or responsibilities, except those expressly set forth herein or in
the other Credit Documents, nor any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agents.  The provisions of this section 13 are solely for the
benefit of the Administrative Agents, and the Lenders, and the Borrowers and
their respective Subsidiaries shall not have any rights as a third party
beneficiary of any of the provisions hereof.  In performing its functions and
duties under this Agreement, the Administrative Agents shall act solely as
agents of the Lenders and do not assume and shall not be deemed to have assumed
any obligation or relationship of agency or trust with or for the Borrowers or
any of their respective Subsidiaries.

 

13.2.                     Delegation of Duties.  Each Administrative Agent may
execute any of its duties under this Agreement or any other Credit Document by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agents shall not be responsible for the negligence or misconduct of any agents
or attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by section 13.3.

 

13.3.                     Exculpatory Provisions.  Neither of the Administrative
Agents nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement (except for its or such person’s own gross negligence or willful
misconduct) or (ii) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Genlyte Group,
or any of the Subsidiaries, or any of their respective officers contained in
this Agreement, any other Credit Document or in any certificate, report,
statement or other document referred to or provided for in, or received by
either Administrative Agent under or in connection with, this Agreement or any
other Credit Document or for any failure of the Borrowers or any of their
respective Subsidiaries, or any of their respective officers to perform its
obligations hereunder or thereunder.  Neither of the Administrative Agents shall
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement, or to inspect the properties, books or records of the
Borrowers or any of their respective Subsidiaries.  Neither of the
Administrative Agents shall be responsible to any Lender

 

118

--------------------------------------------------------------------------------


 

for the effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of this Agreement or any Credit Document or for any representations,
warranties, recitals or statements made herein or therein or made in any written
or oral statement or in any financial or other statements, instruments, reports,
certificates or any other documents in connection herewith or therewith
furnished or made by the Administrative Agents to the Lenders or by or on behalf
of the Borrowers or any of their respective Subsidiaries to the Administrative
Agents or any Lender or be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained herein or therein or as to the use of the proceeds of
the Loans or of the existence or possible existence of any Default or Event of
Default.

 

13.4.                     Reliance by Administrative Agents.  Each of the
Administrative Agents shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, facsimile transmission, telex or
teletype message, statement, order or other document or conversation believed by
it, in good faith, to be genuine and correct and to have been signed, sent or
made by the proper person or persons and upon advice and statements of legal
counsel (including, without limitation, counsel to the Borrowers or any of their
respective Subsidiaries), independent accountants and other experts selected by
either Administrative Agent.  Each of the Administrative Agents shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Credit Document unless it shall first receive such advice or concurrence
of the Required Lenders as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action.  The Administrative Agents shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Credit
Documents in accordance with a request of the Required Lenders (or all of the
Lenders, as to any matter which, pursuant to section 15.12, can only be
effectuated with the consent of all Lenders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders.

 

13.5.                     Notice of Default.  The Administrative Agents shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless the Administrative Agents have received notice
from a Lender or the Borrowers referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that an Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders.  The
Administrative Agents shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders,
provided that unless and until the Administrative Agents shall have received
such directions, the Administrative Agents may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as they shall deem advisable and in the best
interests of the Lenders.

 

13.6.                     Non-Reliance.  Each Lender expressly acknowledges that
neither of the Administrative Agents nor any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates have made any
representations or warranties to it and that no act by the Administrative Agents
hereinafter taken, including any review of the affairs of the Borrowers or any
of their respective Subsidiaries, shall be deemed to constitute any
representation or

 

119

--------------------------------------------------------------------------------


 

warranty by the Administrative Agents to any Lender.  Each Lender represents to
the Administrative Agents that it has, independently and without reliance upon
either Administrative Agent, or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrowers and their
respective Subsidiaries and made its own decision to make its Loans hereunder
and enter into this Agreement.  Each Lender also represents that it will,
independently and without reliance upon either Administrative Agent, or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement, and to make
such investigation as it deems necessary to inform itself as to the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrowers and their respective Subsidiaries.  No
Administrative Agent shall have any duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
assets, property, financial and other conditions, prospects or creditworthiness
of the Borrowers or any of their respective Subsidiaries which may come into its
possession or its respective officers, directors, employees, agents,
attorneys-in-fact or Affiliates.  Each of the Lenders acknowledges and agrees
that neither such Lender nor any of its Affiliates, participants or assignees,
may rely on the Administrative Agents to carry out such Lender’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the USA Patriot Act or the
regulations thereunder, including the regulations contained in 31 CFR 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
anti-terrorism law, including any programs involving any of the following items
relating to or in connection with any of the Credit Parties, their Affiliates or
agents, this Agreement, the other Credit Documents or the transactions hereunder
or contemplated hereby: (1) any identity verification procedures, (2) any record
keeping, (3) comparisons with government lists, (4) customer notices or
(5) other procedures required under the CIP Regulations or such other laws.

 

13.7.                     Indemnification.  The Lenders agree to indemnify each
Administrative Agent in its capacity as such ratably according to their
respective Domestic Revolving Loans, Unutilized Domestic Revolving Commitments,
Canadian Revolving Loans, and Unutilized Canadian Revolving Commitments, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Obligations) be imposed on, incurred by or
asserted against such Administrative Agent in its capacity as such in any way
relating to or arising out of this Agreement or any other Credit Document, or
any documents contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by such
Administrative Agent under or in connection with any of the foregoing, but only
to the extent that any of the foregoing is not paid by the Borrowers, provided
that no Lender shall be liable to either Administrative Agent for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting solely from such Administrative Agent’s gross negligence or willful
misconduct.  If any indemnity furnished to an Administrative Agent for any
purpose shall, in the opinion of such Administrative Agent, be insufficient or
become impaired, such Administrative Agent may call for additional indemnity

 

120

--------------------------------------------------------------------------------


 

and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.  The agreements in this section 13.7 shall
survive the payment of all Obligations.

 

13.8.                     The Administrative Agents in Individual Capacity. 
Each Administrative Agent and its respective Affiliates may make loans to,
accept deposits from and generally engage in any kind of business with Genlyte
Group and the Subsidiaries and their Affiliates as though not acting as an
Administrative Agent hereunder or as a collateral agent under the Pledge
Agreements.  With respect to the Loans made by it and all Obligations owing to
it, each Administrative Agent shall have the same rights and powers under this
Agreement as any Lender and may exercise the same as though it were not an
Administrative Agent, and the terms “Lender” and “Lenders” shall include such
Administrative Agent in its individual capacity.

 

13.9.                     Successor Administrative Agent.  Each Administrative
Agent may resign as an Administrative Agent and as a collateral agent under the
Pledge Agreements, upon not less than 20 Business Days’ notice to the Lenders
and the Borrowers.  Each Administrative Agent may be removed as an
Administrative Agent for cause upon not less than 20 Business Days’ notice to
such Administrative Agent and the Borrowers from the Required Lenders. The
Required Lenders shall appoint from among the Lenders a successor Administrative
Agent for the Lenders for any resigning or removed Administrative Agent, subject
to prior approval by the Borrowers if no Default under section 12.1(a) or Event
of Default has occurred and is continuing (such approval not to be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the resigning or removed Administrative Agent, and
the term “Administrative Agents” and “Domestic Administrative Agent” or
“Canadian Administrative Agent”, as the case may be, shall include such
successor agent effective upon its appointment, and the resigning or removed
Administrative Agent’s rights, powers and duties as an Administrative Agent
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or any of the parties to this Agreement.  After
the resigning or removed Administrative Agent’s resignation or removal hereunder
as an Administrative Agent, the provisions of this section 13 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement.

 

13.10.              Other Agents.  Any party identified herein as a Co-Agent,
Co-Lead Arranger, Syndication Agent, Co-Documentation Agent, Managing Agent,
Manager or any other corresponding title, other than “Administrative Agent”,
“Domestic Administrative Agent” or “Canadian Administrative Agent” shall have no
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Credit Document except those applicable to all Lenders as such.
 Each Lender acknowledges that it has not relied, and will not rely, on any
party so identified in deciding to enter into this Agreement or in taking or not
taking any action hereunder.

 

SECTION 14.  GUARANTY BY GENLYTE GROUP.

 

14.1.                     Guaranty of Subsidiary Borrowings.  Without limiting
in any respect the obligations and liabilities of Genlyte Group under and
pursuant to the Guaranty executed and delivered pursuant to section 8.1(l),
Genlyte Group hereby unconditionally guarantees, for the benefit of each
Administrative Agent, each Letter of Credit Issuer and each Lender or any of its

 

121

--------------------------------------------------------------------------------


 

Affiliates which extends credit to any other Borrower or any Subsidiary
hereunder or under a Specified Hedge Agreement or incurs expenses or liability
hereunder or under a Specified Hedge Agreement, the full and punctual payment of
all amounts at any time owed of every type or description, whether direct or
indirect, contingent or absolute, by any such other Borrower or Subsidiary in
respect of any such extension or extensions of credit or expenses or liability
(collectively, the “Guaranteed Obligations”).  Upon failure by any other
Borrower or Guarantor to pay punctually any such amount, Genlyte Group shall
forthwith on demand by the Administrative Agents (for their own account or
acting on instructions from any affected Lender, on its own behalf or on behalf
of any of its Affiliates) pay the amount not so paid at the place and in the
currency and otherwise in the manner specified in this Agreement (including,
without limitation, section 7.4) or any other applicable agreement or
instrument.

 

14.2.                     Additional Undertaking.  As a separate, additional and
continuing obligation, Genlyte Group unconditionally and irrevocably undertakes
and agrees, for the benefit of the Administrative Agents, the Letter of Credit
Issuers and the Lenders and their Affiliates referred to in section 14.1, that,
should any amounts described in section 14.1 not be recoverable from Genlyte
Group under section 14.1 for any reason whatsoever (including, without
limitation, by reason of any provision of any Credit Document or Specified Hedge
Agreement or any other agreement or instrument executed in connection therewith
being or becoming void, unenforceable, or otherwise invalid under any applicable
law) then, notwithstanding any notice or knowledge thereof by any Lender, either
Administrative Agent, any of their respective Affiliates, or any other Person,
at any time, Genlyte Group as sole, original and independent obligor, upon
demand by the Administrative Agents (acting on instructions from any affected
Lender, on its own behalf or on behalf of any of its Affiliates), will make
payment to the Administrative Agents, for the account of the affected
Administrative Agents, Letter of Credit Issuers or Lenders (or any such
Affiliate), of all such obligations not so recoverable by way of full indemnity,
in such currency and otherwise in such manner as is provided in any applicable
agreement or instrument.

 

14.3.                     Guaranty Unconditional, etc.  The obligations of
Genlyte Group under this section shall be unconditional and absolute and,
without limiting the generality of the foregoing, except in the case of payment
in full of all Obligations, shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

 

(a)                                  any extension, renewal, settlement,
compromise, waiver or release in respect to any Guaranteed Obligation of any
other Borrower under any agreement or instrument, by operation of law or
otherwise;

 

(b)                                 any modification or amendment of or
supplement to this Agreement, any Note, any other Credit Document, or any
agreement or instrument evidencing or relating to any Guaranteed Obligation;

 

(c)                                  any release, non-perfection or invalidity
of any direct or indirect security for any Guaranteed Obligation of any other
Borrower or Subsidiary under any agreement or instrument evidencing or relating
to any Guaranteed Obligation;

 

122

--------------------------------------------------------------------------------


 

(d)                                 any change in the corporate existence,
structure or ownership of any other Borrower or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any other Borrower or its
assets or any resulting release or discharge of any obligation of any other
Borrower contained in any agreement or instrument evidencing or relating to any
Guaranteed Obligation;

 

(e)                                  the existence of any claim, set-off or
other rights which Genlyte Group may have at any time against any other Borrower
or Guarantor, either Administrative Agent, any Letter of Credit Issuer, any
Lender, any Affiliate of any Lender or any other Person, whether in connection
herewith or any unrelated transactions;

 

(f)                                    any invalidity or unenforceability
relating to or against any other Borrower or Guarantor for any reason of any
agreement or instrument evidencing or relating to any Guaranteed Obligation, or
any provision of applicable law or regulation purporting to prohibit the payment
by any other Borrower or Guarantor of any Guaranteed Obligation; or

 

(g)                                 any other act or omission to act or delay of
any kind by any other Borrower or Guarantor, either Administrative Agent, any
Lender, any of their Affiliates, or any other Person, or any other circumstance
whatsoever, which might, but for the provisions of this section, constitute a
legal or equitable discharge of Genlyte Group’s obligations under this section.

 

14.4.                     Genlyte Group Obligations to Remain in Effect;
Restoration.  Genlyte Group’s obligations under this section 14 shall remain in
full force and effect until the Commitments shall have terminated, and the
principal of and interest on the Notes and other Guaranteed Obligations, and all
other amounts payable by Genlyte Group or any other Borrower or Guarantor under
the Credit Documents or any other agreement or instrument evidencing or relating
to any of the Guaranteed Obligations, shall have been paid in full and all
Letters of Credit have been terminated or have expired. If at any time any
payment of any of the Guaranteed Obligations of any other Borrower or Guarantor
in respect of any Guaranteed Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of such
other Borrower or Guarantor, Genlyte Group’s obligations under this section with
respect to such payment shall be reinstated at such time as though such payment
had been due but not made at such time.

 

14.5.                     Waiver of Acceptance, etc.  Genlyte Group irrevocably
waives acceptance hereof, presentment, demand, protest and any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against any other Borrower, Guarantor or any other Person,
or against any collateral or guaranty of any other Person.

 

14.6.                     Subrogation.  Until the indefeasible payment in full
of all of the Obligations and any other Guaranteed Obligations and the
termination of the Commitments of the Lenders hereunder, and the termination or
expiration of any Letters of Credit, Genlyte Group shall have no rights, by
operation of law or otherwise, upon making any payment under this section to be
subrogated to the rights of the payee against any other Borrower or Guarantor
with respect to

 

123

--------------------------------------------------------------------------------


 

such payment or otherwise to be reimbursed, indemnified or exonerated by any
other Borrower or Guarantor in respect thereof.

 

14.7.                     Effect of Stay.  In the event that acceleration of the
time for payment of any amount payable by any other Borrower or Guarantor under
any Guaranteed Obligation is stayed upon insolvency, bankruptcy or
reorganization of such other Borrower or Guarantor, all such amounts otherwise
subject to acceleration under the terms of any applicable agreement or
instrument evidencing or relating to any Guaranteed Obligation shall nonetheless
be payable by Genlyte Group under this section forthwith on demand by the
Administrative Agents.

 

SECTION 15.                     MISCELLANEOUS.

 

15.1.                     Payment of Expenses etc.  (a) Whether or not the
transactions contemplated hereby are consummated, the Borrowers agree to pay (or
reimburse the Administrative Agents and the Co-Lead Arrangers for) all
reasonable out-of-pocket costs and expenses of the Administrative Agents and the
Co-Lead Arrangers in connection with the negotiation, preparation, execution and
delivery of the Credit Documents and the documents and instruments referred to
therein, including, without limitation, the reasonable fees and disbursements of
Squire, Sanders & Dempsey L.L.P. and any other special counsel to the
Administrative Agents.

 

(b)                                 The Borrowers agree to pay (or reimburse the
Administrative Agents and the Co-Lead Arrangers for) all reasonable
out-of-pocket costs and expenses of the Administrative Agents and the Co-Lead
Arrangers in connection with any amendment, waiver or consent relating to any of
the Credit Documents which is requested by the Borrowers, including, without
limitation, the reasonable fees and disbursements of Squire, Sanders & Dempsey
L.L.P. and any other special counsel to the Administrative Agents.

 

(c)                                  The Borrowers agree to pay (or reimburse
the Administrative Agents, the Lenders and their Affiliates for) all reasonable
out-of-pocket costs and expenses of the Administrative Agents and, upon and
during the continuance of a Default or an Event of Default, the Lenders, in each
case in connection with the enforcement against the Borrowers of any of the
Credit Documents or the other documents and instruments referred to therein,
including, without limitation, (i) the reasonable fees and disbursements of
Squire, Sanders & Dempsey L.L.P. and any other special counsel to the
Administrative Agents, and (ii) the reasonable fees and disbursements of any
individual counsel to any Lender (including allocated costs of internal
counsel).

 

(d)                                 The Borrowers agree to pay and hold the
Administrative Agents and each of the Lenders harmless from and against any and
all present and future stamp and other similar taxes with respect to the
foregoing matters and save the Administrative Agents and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to any such
indemnified person) to pay such taxes.

 

(e)                                  The Borrowers agree to indemnify each
Administrative Agent, each Co-Lead Arranger, each Co-Documentation Agent, each
Lender, and their respective officers, directors,

 

124

--------------------------------------------------------------------------------


 

trustees, employees, representatives, agents and Affiliates, and the successors
and assigns of any of the foregoing (collectively, the “Indemnities”) from and
hold each of them harmless against any and all losses, liabilities, claims,
damages or expenses reasonably incurred by any of them as a result of, or
arising out of, or in any way related to, or by reason of

 

(i)                                     any investigation, litigation or other
proceeding (whether or not either Administrative Agent, either Co-Lead Arranger,
either Co-Documentation Agent or any Lender is a party thereto) related to the
entering into and/or performance of any Credit Document or the use of the
proceeds of any Loans hereunder or the consummation of any transactions
contemplated in any Credit Document, other than any such investigation,
litigation or proceeding arising out of transactions solely between any of the
Lenders, either of the Co-Lead Arrangers, either of the Co-Documentation Agents
or either of the Administrative Agents, transactions solely involving the
assignment by a Lender of all or a portion of its Loans and Commitments, or the
granting of participations therein, as provided in this Agreement, or arising
solely out of any examination of a Lender by any regulatory or other
governmental authority having jurisdiction over it, or

 

(ii)                                  the actual or alleged presence of
Hazardous Materials in the air, surface water or groundwater or on the surface
or subsurface of any Real Property owned, leased or at any time operated by the
Borrowers or any of their past or then current Subsidiaries or Affiliates or any
of their predecessors in interest, the release, generation, storage,
transportation, handling or disposal of Hazardous Materials at any location,
whether or not owned or operated by the Borrowers or any of their past or
current Subsidiaries or any of their respective Affiliates or any of their
predecessors in interest, if the Borrowers or any such Subsidiary or Affiliate
could have or is alleged to have any responsibility in respect thereof, the
non-compliance of any such Real Property with foreign, federal, state and local
laws, regulations and ordinances (including applicable permits thereunder)
applicable thereto, or any Environmental Claim asserted against the Borrowers or
any of their Subsidiaries or any of their respective Affiliates, in respect of
any such Real Property,

 

including, in each case, without limitation, the reasonable documented fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the person to be indemnified or of any other
indemnitee who is such person or an Affiliate of such person). To the extent
that the undertaking to indemnify, pay or hold harmless any person set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Borrowers shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

 

15.2.                     Right of Setoff.  In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
an Event of Default, each Lender and each of its Affiliates is hereby authorized
at any time or from time to time, without presentment, demand, protest or other
notice of any kind to the Borrowers or to any other person, any such notice
being hereby

 

125

--------------------------------------------------------------------------------


 

expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender or Affiliate (including, without limitation, by branches and
agencies of such Lender or Affiliate wherever located) to or for the credit or
the account of the Borrowers against and on account of the Obligations and
liabilities of the Borrowers to such Lender under this Agreement or under any of
the other Credit Documents or Specified Hedge Agreements, including, without
limitation, all interests in Obligations of the Borrowers purchased by such
Lender pursuant to section 15.4(c), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document or Specified Hedge Agreement, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

 

15.3.                     Notices.  Except as otherwise expressly provided
herein, all notices and other communications provided for hereunder shall be in
writing (including telegraphic, telex, facsimile transmission, e-mail
transmission or cable communication) and mailed, telegraphed, telexed,
transmitted, cabled or delivered, if to the Borrowers, at 10350 Ormsby Park
Place, Suite 601, Louisville, Kentucky 40223 (telecopy, 502.420.9540),
Attention: Treasurer (the Borrowers acknowledge and agree that any notice to the
Borrowers provided for or required herein shall be sufficient as notice to all
of the Borrowers if sent to the foregoing address); if to any Lender at its
address specified for such Lender in Annex I hereto; if to the Domestic
Administrative Agent or the Canadian Administrative, at its Notice Office; or at
such other address as shall be designated by any party in a written notice to
the other parties hereto. All such notices and communications shall be mailed,
telegraphed, telexed, telecopied, transmitted or cabled or sent by overnight
courier, and shall be effective when received.

 

15.4.                     Benefit of Agreement.  (a) Successors and Assigns
Generally.  This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors and
assigns, provided that the Borrowers may not assign or transfer any of their
rights or obligations hereunder without the prior written consent of all the
Lenders (other than any Defaulting Lender), and, provided, further, that any
assignment by a Lender of its rights and obligations hereunder shall be effected
in accordance with section 15.4(c).

 

(b)                                  Participations.  Notwithstanding the
foregoing, with the prior written consent of Genlyte Group (unless a Default or
an Event of Default exists, in which case no consent of Genlyte Group shall be
required, unless following such participation permitted under this
section 15.4(b), a Borrower would incur additional costs, withholding
obligations or other reimbursement obligations under section 2.10 that are not
then being paid or performed in respect of the participating Lender and such
Borrower has not otherwise exercised its right to replace such participant under
section 7.4(b), in which case Genlyte Group will have a right to consent to such
participation in accordance with this paragraph) and the Administrative Agents
(which consents shall not be unreasonably withheld) each Lender may at any time
grant participations in any of its rights hereunder or under any of the Notes to
any person, provided, however, a reasonable basis to withhold such consent
includes any increased costs to a Borrower under section 2.10 or otherwise from
those being charged by the respective granting Lender prior to granting such
participation, and provided further that in the case of any such participation,

 

126

--------------------------------------------------------------------------------


 

(i)                                     the participant shall not have any
rights under this Agreement or any of the other Credit Documents, including
rights of consent, approval or waiver (the participant’s rights against such
Lender in respect of such participation to be those set forth in the agreement
executed by such Lender in favor of the participant relating thereto),

 

(ii)                                  such Lender’s obligations under this
Agreement (including, without limitation, its Commitment hereunder) shall remain
unchanged,

 

(iii)                               such Lender shall remain solely responsible
to the other parties hereto for the performance of such obligations,

 

(iv)                              such Lender shall remain the holder of any
Note for all purposes of this Agreement, and

 

(v)                                 the Borrowers, the Administrative Agents,
and the other Lenders shall continue to deal solely and directly with the
selling Lender in connection with such Lender’s rights and obligations under
this Agreement, and all amounts payable by the Borrowers hereunder shall be
determined as if such Lender had not sold such participation, except that the
participant shall be entitled to the benefits of sections 2.10 and 2.11  of this
Agreement to the extent that such Lender would be entitled to such benefits if
the participation had not been entered into or sold,

 

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (x) extend any interim or final date
on or by which any Loan in which such participant is participating may be
incurred, or on which any such Loan or Unpaid Drawing is scheduled to be repaid,
prepaid or mature, extend the expiration date of any Letter of Credit in which
such participant is participating beyond the Maturity Date, or extend any
interim or final date on which any Commitment in which such participant is
participating is scheduled to expire or terminate, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with a
waiver of the applicability of any post-default increase in interest rates), or
reduce the principal amount thereof, or increase such participant’s
participating interest in any Commitment over the amount thereof then in effect
(it being understood that a waiver of any Default or Event of Default shall not
constitute a change in the terms of any such Commitment), or release of all or a
substantial portion of the collateral pledged under any of the Pledge Agreements
or release of a Borrower from any obligations hereunder or any Guarantor from
its Guaranty, or (y) consent to the assignment or transfer by a Borrower of any
of its rights and obligations under this Agreement.

 

(c)                                  Assignments by Lenders.  Notwithstanding
the foregoing, (x) any Lender may assign all or a fixed portion of its Loans
and/or Commitment, and its rights and obligations hereunder, to another Lender
that is not a Defaulting Lender, or to an Affiliate of any Lender (including
itself) which is not a Defaulting Lender and which is a commercial bank,
financial institution or other “accredited investor” (as defined in SEC
Regulation D), and (y) any Lender

 

127

--------------------------------------------------------------------------------


 

may assign all, or if less than all, a fixed portion, equal to at least
$2,000,000 (with respect to Domestic Revolving Loans or Domestic Revolving
Commitments) or CDN$2,000,000 (with respect to Canadian Revolving Loans or
Canadian Revolving Commitments), as the case may be, in the aggregate for the
assigning Lender or assigning Lenders, of its Loans and/or Commitment and its
rights and obligations hereunder, to one or more Eligible Transferees, each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement, provided that

 

(i)                                     in the case of any assignment of a
portion of (1) any Domestic Revolving Loans and/or Domestic Revolving Commitment
of a Domestic Facility Lender, such Lender shall retain a minimum fixed portion
of all Domestic Revolving Loans and Domestic Revolving Commitments equal to at
least $2,000,000 and (2) any Canadian Revolving Loans and/or Canadian Revolving
Commitment of a Canadian Facility Lender, such Lender shall retain a minimum
fixed portion of all Canadian Revolving Loans and Canadian Revolving Commitments
equal to at least CDN$2,000,000,

 

(ii)                                  the Swing Line Lender may only assign its
Swing Line Revolving Commitment and its Swing Line Revolving Loans as an
entirety and only if the assignee thereof is or becomes a Domestic Facility
Lender,

 

(iii)                               at the time of any such assignment the
Lender Register shall be deemed modified to reflect the Commitments of such new
Lender and of the existing Lenders,

 

(iv)                              upon surrender of the old Notes, new Notes
will be issued to such new Lender and to the assigning Lender, such new Notes to
be in conformity with the requirements of section 2.5 (with appropriate
modifications) to the extent needed to reflect the revised Commitments,

 

(v)                                 in the case of clause (y) only, the consent
of the Administrative Agents and Genlyte Group shall be required in connection
with any such assignment (which consent shall not be unreasonably withheld or
delayed; provided, however, a reasonable basis to withhold such consent includes
any increased costs, withholdings or financial burden to a Borrower under any
one or more of section 2.10, section 3.5, section 4.5 and section 7.4(a) or
otherwise from those being charged by the respective assigning Lender prior to
such assignment; and provided further, however, that no such consent of Genlyte
Group shall be required if any Default under section 12.1(a) or an Event of
Default shall have occurred and be continuing), unless following such transfer
to an Eligible Transferee permitted under this section 15.4(c), a Borrower would
incur additional costs, withholding obligations or other reimbursement
obligations under any one or more of section 2.10, section 3.5, section 4.5 and
section 7.4(a) that are not then being paid or performed in respect of the
transferring Lender and such Borrower has not otherwise exercised its right to
replace such Eligible Transferee under section 7.4(b), in which case Genlyte
Group will have a right to consent to such transfer in accordance with this
paragraph,

 

128

--------------------------------------------------------------------------------


 

(vi)                              in the case of an assignment by a Canadian
Facility Lender, the assignee is not a non-resident of Canada, as defined by the
Income Tax Act (Canada), and

 

(vii)                           the Domestic Administrative Agent shall receive
at the time of each such assignment, from the assigning or assignee Lender, the
payment of a non-refundable assignment fee of $3,500,

 

and, provided further, that such transfer or assignment will not be effective
until the Assignment and Assumption Agreement in respect thereof is recorded by
the Administrative Agents on the Lender Register maintained by it as provided
herein.

 

To the extent of any assignment pursuant to this section 15.4(c) the assigning
Lender shall be relieved of its obligations hereunder with respect to its
assigned Commitments.

 

At the time of each assignment pursuant to this section 15.4(c) to a person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in section 7701(a)(30) of the Code) for Federal income
tax purposes, the respective assignee Lender shall provide to the Borrowers and
the Administrative Agents the appropriate Internal Revenue Service Forms.  To
the extent that an assignment of all or any portion of a Lender’s Commitment and
related outstanding Obligations pursuant to this section 15.4(c) would, at the
time of such assignment, result in increased costs under any one or more of
section 2.10, section 3.5, section 4.5 and section 7.4(a) from those being
charged by the respective assigning Lender prior to such assignment, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
referred to above in this sentence resulting from changes after the date of the
respective assignment).

 

Nothing in this section 15.4(c) shall prevent or prohibit (i) any Lender which
is a bank, trust company or other financial institution from pledging its Notes
or Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (ii) any Lender which is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it.  No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.

 

(d)                                  No SEC Registration or Blue Sky
Compliance.  Notwithstanding any other provisions of this section 15.4, no
transfer or assignment of the interests or obligations of any Lender hereunder
or any grant of participation therein shall be permitted if such transfer,
assignment or grant would require the Borrowers to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any State.

 

(e)                                  Representations of Lenders.  Each Lender
initially party to this Agreement hereby represents, and each person that
becomes a Lender pursuant to an assignment permitted by this section 15.4 will,
upon its becoming party to this Agreement, represent that it is a commercial
lender, other financial institution or other “accredited investor” (as defined
in SEC Regulation D) which makes or acquires loans in the ordinary course of its
business and that it

 

129

--------------------------------------------------------------------------------


 

will make or acquire Loans for its own account in the ordinary course of such
business, provided that subject to the preceding sections 15.4(b) and (c), the
disposition of any promissory notes or other evidences of or interests in
Indebtedness held by such Lender shall at all times be within its exclusive
control.

 

15.5.                     No Waiver: Remedies Cumulative.  No failure or delay
on the part of either Administrative Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between a Borrower or the Borrowers and either Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder.  The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies which either Administrative Agent or any Lender would
otherwise have.  No notice to or demand on a Borrower in any case shall entitle
the Borrowers to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of either Administrative
Agent or any Lender to any other or further action in any circumstances without
notice or demand.

 

15.6.                     Payments Pro Rata.  (a) Each Administrative Agent
agrees that promptly after its receipt of each payment from or on behalf of the
Borrowers or other Credit Parties in respect of any Obligations, it shall
distribute such payment to the Lenders (other than any Lender that has expressly
waived in writing its right to receive its pro rata share thereof) pro rata
based upon their respective shares, if any, of the Class of Loans or other
Obligations with respect to which such payment was received. As to any such
payment received by the Administrative Agents prior to 1:00 P.M. (local time at
its Payment Office) in funds which are immediately available on such day, the
Administrative Agents will use all reasonable efforts to distribute such payment
in immediately available funds on the same day to the Lenders as aforesaid.

 

(b)                                 Each of the Lenders agrees that, if it
should receive any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Credit Documents, or otherwise) which is applicable to the payment of the
principal of, or interest on, the Loans or Fees, of a sum which with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations to such Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such amount, provided that
if all or any portion of such excess amount is thereafter recovered from such
Lender, such purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.

 

(c)                                  Notwithstanding anything to the contrary
contained herein, the provisions of the preceding sections 15.6(a) and (b) shall
be subject to the express provisions of this Agreement which require, or permit,
differing payments to be made to Lenders which are not Defaulting Lenders, as
opposed to Defaulting Lenders.

 

130

--------------------------------------------------------------------------------


 

15.7.                     Calculations: Computations.  (a) The financial
statements to be furnished to the Lenders pursuant hereto shall be made and
prepared in accordance with GAAP consistently applied throughout the periods
involved (except as set forth in the notes thereto or as otherwise disclosed in
writing by the Borrowers to the Lenders); provided, that if at any time the
computations determining compliance with section 11 utilize accounting
principles different from those utilized in the financial statements furnished
to the Lenders, such computations shall set forth in reasonable detail a
description of the differences and the effect upon such computations.

 

(b)                                 All computations of interest on Eurodollar
Loans and CDOR Loans hereunder shall be made on the actual number of days
elapsed over a year of 360 days, and all computations of Facility Fees and other
fees and interest on Domestic Prime Rate Loans and Canadian Prime Rate Loans
hereunder shall be made on the actual number of days elapsed over a year of 365
or 366 days, as the case may be.  For the purposes of the Interest Act (Canada)
and disclosure thereunder, whenever interest or any fee to be paid hereunder or
in connection herewith is to be calculated on the basis of any period of time
that is less than a calendar year, the yearly rate of interest to which the rate
determined pursuant to such calculation is equivalent is the rate so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by the number of days in such period of time. 
The rates of interest under this Agreement are nominal rates, and not effective
rates or yields.  The principal of deemed reinvestment of interest does not
apply to any interest calculation under this Agreement.

 

15.8.                     Governing Law; Submission to Jurisdiction; Venue;
Waiver of Jury Trial.  (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF OHIO. TO
THE FULLEST EXTENT PERMITTED BY LAW, THE BORROWERS HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER
THAN THE STATE OF OHIO GOVERNS THIS AGREEMENT OR ANY OF THE OTHER CREDIT
DOCUMENTS.  Any legal action or proceeding with respect to this Agreement or any
other Credit Document may be brought in the Courts of the State of Ohio, or of
the United States for the Northern District of Ohio, and, by execution and
delivery of this Agreement, the Borrowers hereby irrevocably accept for
themselves and in respect of their property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The Borrowers hereby further irrevocably
consent to the service of process out of any of the aforementioned courts in any
such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to the Borrowers at the address for notices
pursuant to section 15.3, such service to become effective 30 days after such
mailing or at such earlier time as may be provided under applicable law. 
Nothing herein shall affect the right of any party hereto to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against another party hereto in any other jurisdiction to the extent
otherwise permitted by law.

 

131

--------------------------------------------------------------------------------


 

(b)                                 The Borrowers hereby irrevocably waive any
objection which they may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Credit Document brought in the courts referred to in
section 15.8(a) above and hereby further irrevocably waive and agree not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

 

(c)                                  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER
CREDIT DOCUMENTS (INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR
OTHER MODIFICATIONS RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.  EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

15.9.                     Counterparts.  This Agreement may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same agreement.  A set of
counterparts executed by all the parties hereto shall be lodged with the
Borrowers and each Administrative Agent.

 

15.10.              Effectiveness; Integration.  This Agreement shall become
effective on the date (the “Effective Date”) on which the Borrowers and each of
the Lenders shall have signed a copy hereof (whether the same or different
copies) and shall have delivered the same to the Administrative Agents at the
applicable Notice Office of the Administrative Agents or, in the case of the
Lenders, shall have given to the Administrative Agents telephonic (confirmed in
writing), written telex or facsimile transmission notice (actually received) at
such office that the same has been signed and mailed or sent by overnight
courier to it. This Agreement, the other Credit Documents and any separate
letter agreements with respect to fees payable to the Administrative Agents or
the Co-Lead Arrangers, for their own account and benefit and/or for the account,
benefit of, and distribution to, the Lenders, constitute the entire contract
among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof or thereof.

 

15.11.              Headings Descriptive.  The headings of the several sections
and other portions of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.

 

132

--------------------------------------------------------------------------------


 

15.12.              Amendment or Waiver.  Except as otherwise expressly provided
in this Agreement, neither this Agreement nor any terms hereof or thereof may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and signed by the Borrowers and:

 

(1)                                  with respect to any such amendment, waiver
or other modification that (A) affects a right, privilege, remedy or other
interest of the Canadian Facility Lenders only and (B) does not in any respect
limit, impair or otherwise adversely affect any right, privilege, remedy or
other interest of any one or more of the Domestic Facility Lenders, by the
Required Canadian Facility Lenders,

 

(2)                                  with respect to any such amendment, waiver
or other modification that (A) affects a right, privilege, remedy or other
interest of the Domestic Facility Lenders only and (B) does not in any respect
limit, impair or otherwise adversely affect any right, privilege, remedy or
other interest of any one or more of the Canadian Facility Lenders, by the
Required Domestic Facility Lenders, and

 

(3)                                  otherwise, by the Required Lenders;

 

provided, however, that, notwithstanding the provisions of clauses (1), (2), and
(3), immediately preceding, no such amendment, waiver or other modification
shall, without the consent of each Lender (other than a Defaulting Lender)
affected thereby,

 

(a)                                  extend the Maturity Date or any other date
on which any Loan principal is due or extend any date on or by which any Loan to
be made by such Lender may be incurred or any Letter of Credit may be issued, or
extend any date on or by which any reimbursement or Unpaid Drawing is scheduled
to be repaid, or extend the expiration date of any Letter of Credit beyond the
Maturity Date, or extend any date on which any Commitment of such Lender is
scheduled to expire or terminate, or reduce the rate or extend the time of
payment of any interest or Fees thereon (except in connection with a waiver of
the applicability of any post-default increase in interest rates), or reduce the
principal amount of any Loan or Unpaid Drawing, or increase any Commitment of
such Lender over the amount thereof then in effect, or release all or a
substantial portion of the collateral pledged under any of the Pledge
Agreements, or release a Borrower from its obligations hereunder or under any
Guaranty or any Guarantor from its Guaranty,

 

(b)                                 amend, modify or waive any provision of this
section 15.12, or section 12.3, 13.7, 15.1, 15.4, 15.6 or 15.7(b), or any other
provision of any of the Credit Documents pursuant to which the consent or
approval of all Lenders is by the terms of such provision explicitly required,

 

(c)                                  reduce the percentage specified in, or
otherwise modify, the definition of Required Canadian Facility Lenders, Required
Domestic Facility Lenders, or Required Lenders, or

 

133

--------------------------------------------------------------------------------


 

(d)                                 consent to the assignment or transfer by a
Borrower of any of its rights and obligations under this Agreement.

 

No provision of section 13 may be amended without the consent of the
Administrative Agents.

 

15.13.              Survival.  All indemnities set forth herein including,
without limitation, in sections 2.10, 2.11, 7.4, 13.7, 15.1, 15.15 and 15.16,
shall survive the execution and delivery of this Agreement and the making,
prepayment and repayment of Loans.

 

15.14.              Domicile of Loans.  Each Lender may transfer and carry its
Loans at, to or for the account of any branch office, subsidiary or affiliate of
such Lender, provided that the Borrowers shall not be responsible for costs
arising under any one or more of section 2.10, section 3.5, section 4.5 and
section 7.4(a) resulting from any such transfer to the extent not otherwise
applicable to such Lender prior to such transfer.

 

15.15.              Judgment Currency. (a) If for the purposes of obtaining
judgment in any court it is necessary to convert a sum due hereunder or under
any of the Notes in any currency (the “Original Currency”) into another currency
(the “Other Currency”), the parties hereto agree, to the fullest extent that
they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Domestic Administrative
Agent (in the case where the Original Currency is U.S. Dollars) or the Canadian
Administrative Agent (in the case where the Original Currency is Canadian
Dollars) could purchase the Original Currency with the Other Currency at the
Payment Office of such Administrative Agent on the second Business Day preceding
that on which final judgment is given.

 

(b)                                 The obligation of a Borrower in respect of
any sum due in the Original Currency from it to any Lender or either
Administrative Agent hereunder shall, notwithstanding any judgment in any Other
Currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or such Administrative Agent (as the case may be) of any
sum adjudged to be so due in such Other Currency, such Lender or such
Administrative Agent (as the case may be) may in accordance with normal banking
procedures purchase U.S. Dollars or Canadian Dollars, as applicable, with such
Other Currency; if the amount of the Original Currency so purchased is less than
the sum originally due to such Lender or such Administrative Agent (as the case
may be) in the Original Currency, the Borrowers agree, as a separate obligation
and notwithstanding any such judgment, to indemnify such Lender or such
Administrative Agent (as the case may be) against such loss, and if the amount
of the Original Currency so purchased exceeds the sum originally due to any
Lender or such Administrative Agent (as the case may be) in the Original
Currency, such Lender or such Administrative Agent (as the case may be) agrees
to remit to the applicable Borrower such excess.

 

15.16.              Lender Register.  The Borrowers hereby designate the
Administrative Agents to serve as their agents, solely for purposes of this
section 15.16, to retain a copy of each Assignment and Assumption Agreement
delivered to and accepted by it and to maintain a register (the “Lender
Register”) on or in which it will record the names and addresses of the Lenders,
and the Commitments from time to time of each of such Lenders to the Borrowers,
the Loans made to the Borrowers by each of such Lenders and each repayment and
prepayment in respect of the principal amount of such Loans of each such
Lender.  Failure to make any such

 

134

--------------------------------------------------------------------------------


 

recordation, or (absent manifest error) any error in such recordation, shall not
affect the Borrowers’ obligations in respect of such Loans.  With respect to any
Lender, the transfer of any Commitment of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitment shall
not be effective until such transfer is recorded on the Lender Register
maintained by the Administrative Agents with respect to ownership of such
Commitment and Loans and prior to such recordation all amounts owing to the
transferor with respect to such Commitment and Loans shall remain owing to the
transferor.  The registration of assignment or transfer of all or part of any
Commitment and Loans shall be recorded by the Administrative Agents on the
Lender Register only upon the acceptance by the Administrative Agents of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
section 15.4(c).  The Borrowers agree to indemnify each Administrative Agent
from and against any and all losses, claims, damages and liabilities of
whatsoever nature which may be imposed on, asserted against or incurred by such
Administrative Agent in performing its duties under this section 15.16.  The
Lender Register shall be available for inspection by the Borrowers or any Lender
at any reasonable time and from time to time upon reasonable prior notice.

 

15.17.              General Limitation of Liability.  No claim may be made by
the Borrowers, any Lender or either Administrative Agent or any other person
against the other Administrative Agent or any other Lender or the Affiliates,
directors, officers, employees, attorneys or agents of any of the Administrative
Agents or any other Lender, for any damages other than actual compensatory
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement or any of the other Credit Documents, or any act, omission or event
occurring in connection therewith; and the Borrowers, each Lender and each
Administrative Agent hereby, to the fullest extent permitted under applicable
law, waives, releases and agrees not to sue or counterclaim upon any such claim
for any special, consequential or punitive damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

15.18.              No Duty.  All attorneys, accountants, appraisers,
consultants and other professional persons (including the firms or other
entities on behalf of which any such person may act) retained by either
Administrative Agent or any Lender with respect to the transactions contemplated
by the Credit Documents shall have the right to act exclusively in the interest
of such Administrative Agent or such Lender, as the case may be, and shall have
no duty of disclosure, duty of loyalty, duty of care, or other duty or
obligation of any type or nature whatsoever to the Borrowers or to any of their
respective Subsidiaries or Affiliates, or to any other person, with respect to
any matters within the scope of such representation or related to their
activities in connection with such representation.  The Borrowers agree, on
behalf of themselves and on behalf of their Subsidiaries not to assert any claim
or counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

 

15.19.              Lenders and Agents Not Fiduciary to Borrowers, etc.  The
relationship among the Borrowers and their respective Subsidiaries and
Affiliates, on the one hand, and the Administrative Agents and the Lenders, on
the other hand, is solely that of debtor and creditor, and the Administrative
Agents and the Lenders have no fiduciary or other special relationship

 

135

--------------------------------------------------------------------------------


 

with the Borrowers and any of their respective Subsidiaries and Affiliates, and
no term or provision of any Credit Document, no course of dealing, no written or
oral communication, or other action, shall be construed so as to deem such
relationship to be other than that of debtor and creditor.

 

15.20.              Survival of Representations and Warranties.  All
representations and warranties herein shall survive the making of Loans
hereunder, the execution and delivery of this Agreement, the Notes and any other
documents the forms of which are attached as Exhibits hereto and any other
Credit Documents, the issue and delivery of the Notes, any disposition thereof
by any holder thereof, and any investigation made by either Administrative Agent
or any Lender or any other holder of any of the Notes or on its behalf.  All
statements of any Credit Party contained in any certificate or other document
delivered to either Administrative Agent or any Lender or any holder of any
Notes by or on behalf of the Borrowers or any of their respective Subsidiaries
or Affiliates pursuant hereto or otherwise specifically for use in connection
with the transactions contemplated hereby shall constitute representations and
warranties by the Borrowers hereunder, made as of the respective dates specified
therein or, if no date is specified, as of the respective dates furnished to
either Administrative Agent or any Lender.

 

15.21.              Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

 

15.22.              Obligations of Borrowers.  Except as otherwise provided in
section 15.23, all obligations, liabilities, covenants and agreements of the
Borrowers in this Agreement and any other Credit Document shall be joint and
several, whether or not expressly so stated, and the joint obligation of each
Borrower shall be unconditional and absolute and, without limiting the
generality of the foregoing, except in the case of payment in full of all
Obligations, shall not be released, discharged or otherwise affected by the
occurrence, one or more times, of any act or omission to act or delay of any
kind by the other Borrower, either Administrative Agent, any Lender or any other
person or any other circumstance whatsoever which might, but for the provisions
of this section, constitute a legal or equitable discharge of that Borrowers’
obligations under this Agreement and the other Credit Documents.  Any right
exercisable, direction or notice that may be given or request that may be made
by the Borrowers under or in respect of this Agreement or any other Credit
Document may be exercised, given or made by any other Borrower, and the other
Borrower acknowledges and agrees that in that case it shall be bound by the
other Borrower.  In the event that any exercise of a right, direction, notice or
request made by a Borrower violates or in any manner conflicts with or is
inconsistent with that of the other Borrower, the Administrative Agents and the
Lenders will deem the exercise, direction, notice or request of Genlyte Group as
binding on the Borrowers and may ignore those of any other Borrower. 
Notwithstanding anything to the contrary contained in this Section 15.22 or any
other provision of this Agreement or in any other Credit Document, with respect
to any Borrowings or other Obligations at any time of Lumec Holding, Genlyte
Intangible Inc., or any other Person

 

136

--------------------------------------------------------------------------------


 

that shall then be a shareholder of Lumec or a shareholder of Lumec’s parent
legal Person (within the meaning of Section 123.66 of the Companies Act
(Quebec)), Lumec shall only be liable, directly or indirectly, for the maximum
amount of such Borrowings or other Obligations for which it may be liable at
such time without contravening the provisions of Section 123.66 of the Companies
Act (Quebec).

 

15.23.              Separate Obligations of Foreign Borrowers and Canadian
Facility Guarantors.  For the avoidance of doubt, each of the Borrowers,
Administrative Agents and Lenders acknowledges and agrees that, notwithstanding
anything to the contrary in this Agreement or any of the Credit Documents,
(a) the Obligations of any Foreign Borrower under this Agreement or any of the
Credit Documents shall be separate and distinct from the Obligations of any
other Borrower (other than a Foreign Borrower of the same country) and shall be
expressly limited to the extent of such Obligations directly attributable to
such Foreign Borrower (or other Foreign Borrower of the same country), and
(b) the Obligations of any Canadian Facility Guarantor under this Agreement or
any of the Credit Documents shall be expressly limited to the Obligations
arising under or in connection with the Canadian Revolving Facility.  In
furtherance of the foregoing, each of the parties acknowledges and agrees that
the liability of any Foreign Borrower for the payment and performance of its
covenants, representations and warranties set forth in this Agreement and the
other Credit Documents shall be several from but not joint with the Obligations
of any other Borrower (other than a Foreign Borrower of the same country).

 

15.24.  Patriot Act Notice.  Each Lender and the Domestic Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that,
pursuant to the requirements of USA Patriot Act and the regulations thereunder
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies each Borrower, which information includes the name and address
of such Borrower and other information that will allow such Lender or the
Domestic Administrative Agent, as applicable, to identify such Borrower in
accordance with the Patriot Act.

 

 

[The balance of this page is intentionally blank.]

 

137

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

 

 

THE GENLYTE GROUP INCORPORATED

 

 

as a Borrower

 

 

 

 

 

 

 

 

By:

/s/ Larry K. Powers

 

 

 

Larry K. Powers, President

 

 

 

 

 

 

 

 

GENLYTE THOMAS GROUP LLC

 

 

as a Borrower

 

 

 

 

 

 

 

 

By:

/s/ Larry K. Powers

 

 

 

Larry K. Powers, President & CEO

 

 

 

 

 

 

 

 

GENLYTE HOLDINGS INC.

 

 

as a Borrower

 

 

 

 

 

 

 

 

By:

/s/ Larry K. Powers

 

 

 

Larry K. Powers, President

 

 

 

 

 

 

 

 

GENLYTE LIGHTING CORPORATION

 

 

as a Borrower

 

 

 

 

 

 

 

 

By:

/s/ Larry K. Powers

 

 

 

Larry K. Powers, President

 

 

 

 

 

 

 

 

GENLYTE CLP NOVA SCOTIA ULC

 

 

as a Borrower

 

 

 

 

 

 

 

 

By:

/s/ Larry K. Powers

 

 

 

Larry K. Powers, Director & President

 

 

[Signatures continue on the following page.]

 

138

--------------------------------------------------------------------------------


 

 

 

GENLYTE CGP NOVA SCOTIA ULC

 

 

as a Borrower

 

 

 

 

 

 

 

 

By:

 /s/ Larry K. Powers

 

 

 

Larry K. Powers, Director & President

 

 

 

CANLYTE INC.

 

 

as a Borrower

 

 

 

 

 

 

 

 

By:

/s/ William G. Ferko

 

 

 

William G. Ferko, Chief Financial Officer

 

 

 

 

 

 

 

 

LUMEC INC.

 

 

as a Borrower

 

 

 

 

 

 

 

 

By:

/s/ Larry K. Powers

 

 

 

Larry K. Powers, Vice President

 

 

 

 

 

 

 

 

LUMEC HOLDING CORP.

 

 

as a Borrower

 

 

 

 

 

 

 

 

By:

/s/ LeVerda Wallace

 

 

 

LeVerda Wallace, Treasurer

 

 

 

 

 

 

 

 

NATIONAL CITY

 

 

BANK OF KENTUCKY,

 

 

as a Lender, a Letter of Credit Issuer, the Swing Line
Lender, a Co-Lead Arranger and the Domestic
Administrative Agent

 

 

 

 

 

 

 

 

By:

/s/ Deroy Scott

 

 

 

Name/Title: Deroy Scott, Senior Vice President

 

 

[Signatures continue on the following page.]

 

139

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

TORONTO BRANCH, as a Lender, a Letter of
Credit Issuer and the Canadian Administrative Agent

 

 

 

 

 

 

 

 

By:

  /s/ Joseph Brenner

 

 

 

Name/Title: Joseph Brenner, Sr. Vice President

 

 

 

J.P. MORGAN SECURITIESINC.

 

 

as a Co-Lead Arranger

 

 

 

 

 

 

 

 

By:

  /s/ Frances C. Henkel

 

 

 

Name/Title: Frances C. Henkel, Managing Director

 

 

[Signatures continue on the following page.]

 

140

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

as a Lender and a Letter of Credit Issuer

 

 

 

 

 

 

 

 

By:

  /s/ Joseph Brenner

 

 

 

Name/Title: Joseph Brenner, Sr. Vice President

 

 

[Signatures continue on the following page.]

 

141

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A.

 

 

as a Lender, a Letter of Credit Issuer and a Co-
Documentation Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Brian Sallee

 

 

 

 

Name/Title: Brian Sallee, Vice President

 

 

[Signatures continue on the following page.]

 

142

--------------------------------------------------------------------------------


 

 

 

SUNTRUST BANK

 

 

as a Lender and a Co-Documentation Agent

 

 

 

 

 

 

 

 

By:

/s/ Anson Lewis

 

 

 

Name/Title: Anson Lewis, Vice President

 

 

[Signatures continue on the following page.]

 

143

--------------------------------------------------------------------------------


 

 

 

NATIONAL CITY

 

 

BANK, CANADA BRANCH

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ O.M. Stode     /s/ G. W. Hines

 

 

 

Name/Title: O. M. Stode, Vice President

 

 

G.W. Hines Sr. Vice President

 

 

[Signatures continue on the following page.]

 

144

--------------------------------------------------------------------------------


 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

as a Lender

 

 

 

 

 

 

 

By:

 

/s/ Chester A. Misbach, Jr.

 

 

Name/Title: Chester A. Misbach, Jr., Senior Vice President

 

 

[Signatures continue on the following page.]

 

145

--------------------------------------------------------------------------------


 

 

 

FIFTH THIRD BANK, KENTUCKY, INC.

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Jeff Goodwin

 

 

 

Name/Title: Jeff Goodwin, Vice President

 

 

[Signatures continue on the following page.]

 

146

--------------------------------------------------------------------------------


 

 

 

THE BANK OF NEW YORK

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

Kenneth R. McDonnell

 

 

 

Name/Title: Kenneth R. McDonnell, Vice President

 

 

[Signatures continue on the following page.]

 

147

--------------------------------------------------------------------------------


 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ John L. Perry

 

 

 

Name/Title: Johnny L. Perry, Senior Vice President

 

 

[Signatures continue on the following page.]

 

148

--------------------------------------------------------------------------------


 

 

 

THE TORONTO DOMINION BANK

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Sylvain Perras    /s/ Spiro Theopoulos

 

 

 

Name/Title: Sylvain Perras, Account Manager

 

 

Spiro Theopoulos, Associate

 

 

[Signatures continue on the following page.]

 

149

--------------------------------------------------------------------------------


 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

  /s/ David A. Rink

 

 

 

Name/Title: David A. Rink, Vice President

 

 

[Signatures continue on the following page.]

 

150

--------------------------------------------------------------------------------


 

 

 

OLD NATIONAL BANK

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Darren McCauley

 

 

 

Name/Title: Darren McCauley, Sr. Vice President

 

 

[Signatures continue on the following page.]

 

151

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, N.A.

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

/s/ Bryan Hulker

 

 

 

Name/Title: Bryan Hulker, Vice President

 

152

--------------------------------------------------------------------------------